EXHIBIT 10.1
Execution Version


TERM LOAN AND GUARANTY AGREEMENT
dated as of November 8, 2017
by and among
TERRAFORM POWER OPERATING, LLC,
as Borrower,
TERRAFORM POWER, LLC,
as a Guarantor,
CERTAIN SUBSIDIARIES OF TERRAFORM POWER OPERATING, LLC,
as Guarantors,
VARIOUS LENDERS,
ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent,
RBC CAPITAL MARKETS1,
BANK OF MONTREAL,
THE BANK OF NOVA SCOTIA,
HSBC BANK CANADA,
NATIXIS SECURITIES AMERICAS LLC,
and
SUMITOMO MITSUI BANKING CORPORATION,

as Joint Lead Arrangers and Joint Bookrunners
$350,000,000 Term Loan





1RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates



--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
SECTION 1

DEFINITIONS AND INTERPRETATION
SECTION 1.1.Definitions    1
SECTION 1.2.Accounting Terms    39
SECTION 1.3.Interpretation, Etc    40
SECTION 1.4.[Reserved.]    40
SECTION 1.5.Limited Condition Transactions    40
SECTION 2

LOANS
SECTION 2.1.[Reserved.]    41
SECTION 2.2.Term Loans    41
SECTION 2.3.[Reserved.]    42
SECTION 2.4.[Reserved.]    42
SECTION 2.5.Pro Rata Shares; Availability of Funds    42
SECTION 2.6.Use of Proceeds    43
SECTION 2.7.Evidence of Debt; Register; Lenders’ Books and Records; Notes    43
SECTION 2.8.Interest on Loans    44
SECTION 2.9.Conversion/Continuation    45
SECTION 2.10.Default Interest    45





--------------------------------------------------------------------------------





SECTION 2.11.Fees    45
SECTION 2.12.Scheduled Payments    45
SECTION 2.13.Voluntary Prepayments    46
SECTION 2.14.Mandatory Prepayments    46
SECTION 2.15.Application of Prepayments    48
SECTION 2.16.General Provisions Regarding Payments    48
SECTION 2.17.Ratable Sharing    49
SECTION 2.18.Making or Maintaining Eurodollar Rate Loans    50
SECTION 2.19.Increased Costs; Capital Adequacy    51
SECTION 2.20.Taxes; Withholding, Etc.    53
SECTION 2.21.Obligation to Mitigate    55
SECTION 2.22.Defaulting Lenders    56
SECTION 2.23.Removal or Replacement of a Lender    57
SECTION 2.24.Incremental Term Loan Facilities    58
SECTION 2.25.Refinancing Facilities    59
SECTION 3

CONDITIONS PRECEDENT
SECTION 3.1.Closing Date    60
SECTION 4

REPRESENTATIONS AND WARRANTIES
SECTION 4.1.Organization; Requisite Power and Authority; Qualification    63


i

--------------------------------------------------------------------------------





SECTION 4.2.Equity Interests and Ownership    64
SECTION 4.3.Due Authorization    64
SECTION 4.4.No Conflict    64
SECTION 4.5.Governmental Consents    64
SECTION 4.6.Binding Obligation    64
SECTION 4.7.Historical Financial Statements    64
SECTION 4.8.[Reserved.]    65
SECTION 4.9.No Material Adverse Effect    65
SECTION 4.10.No Restricted Junior Payments    65
SECTION 4.11.Adverse Proceedings, Etc.    65
SECTION 4.12.Payment of Taxes    65
SECTION 4.13.Properties    65
SECTION 4.14.Environmental Matters    66
SECTION 4.15.No Defaults    66
SECTION 4.16.[Reserved]    66
SECTION 4.17.Governmental Regulation    66
SECTION 4.18.Federal Reserve Regulations; Exchange Act    67
SECTION 4.19.[Reserved]    67
SECTION 4.20.Employee Benefit Plans    67
SECTION 4.21.[Reserved.]    67


ii

--------------------------------------------------------------------------------





SECTION 4.22.Solvency    67
SECTION 4.23.Compliance with Statutes, Etc.    67
SECTION 4.24.Disclosure    68
SECTION 4.25.PATRIOT Act, Anti-Corruption, Sanctions    68
SECTION 4.26.Energy Regulatory Matters    69
SECTION 5

AFFIRMATIVE COVENANTS
SECTION 5.1.Financial Statements and Other Reports    70
SECTION 5.2.Existence    73
SECTION 5.3.Payment of Taxes and Claims    73
SECTION 5.4.Maintenance of Properties    73
SECTION 5.5.Insurance    73
SECTION 5.6.Books and Records; Inspections    74
SECTION 5.7.Lenders Meetings    74
SECTION 5.8.Compliance with Laws    74
SECTION 5.9.Environmental    74
SECTION 5.10.Subsidiaries    76
SECTION 5.11.Additional Material Real Estate Assets    76
SECTION 5.12.[Reserved.]    77
SECTION 5.13.Further Assurances    78
SECTION 5.14.[Reserved.]    78


iii

--------------------------------------------------------------------------------





SECTION 5.15.Designation of Subsidiaries    78
SECTION 5.16.Ratings    78
SECTION 5.17.Energy Regulatory Status    78
SECTION 5.18.Post-Closing Obligations    79
SECTION 5.19.[Reserved.]    79
SECTION 5.20.Further Security Obligations    79
SECTION 6

NEGATIVE COVENANTS
SECTION 6.1.Indebtedness    80
SECTION 6.2.Liens    83
SECTION 6.3.No Further Negative Pledges    85
SECTION 6.4.Restricted Junior Payments    85
SECTION 6.5.Restrictions on Subsidiary Distributions    87
SECTION 6.6.Investments    87
SECTION 6.7.[Reserved.]    88
SECTION 6.8.Fundamental Changes; Disposition of Assets    88
SECTION 6.9.Subordinated Debt    90
SECTION 6.10.[Reserved.]    90
SECTION 6.11.Transactions with Shareholders and Affiliates    90
SECTION 6.12.Conduct of Business    90
SECTION 6.13.[Reserved.]    90


iv

--------------------------------------------------------------------------------





SECTION 6.14.Amendments or Waivers of Organizational Documents and Certain
Material Contracts    91
SECTION 6.15.Fiscal Year    91
SECTION 7

GUARANTY
SECTION 7.1.Guaranty of the Obligations    91
SECTION 7.2.Contribution by Guarantors    91
SECTION 7.3.Payment by Guarantors    92
SECTION 7.4.Liability of Guarantors Absolute    92
SECTION 7.5.Waivers by Guarantors    94
SECTION 7.6.Guarantors’ Rights of Subrogation, Contribution, Etc.    94
SECTION 7.7.Subordination of Other Obligations    95
SECTION 7.8.Continuing Guaranty    95
SECTION 7.9.Authority of Guarantors or Borrower    95
SECTION 7.10.Financial Condition of Borrower    95
SECTION 7.11.Bankruptcy, Etc.    96
SECTION 7.12.Discharge of Guaranty Upon Sale of Guarantor    96
SECTION 7.13.Keepwell    96
SECTION 8

EVENTS OF DEFAULT
SECTION 8.1.Events of Default    97
SECTION 8.2.[Reserved.]    99


v

--------------------------------------------------------------------------------





SECTION 9

AGENTS
SECTION 9.1.Appointment of Agents    99
SECTION 9.2.Powers and Duties    100
SECTION 9.3.General Immunity    100
SECTION 9.4.Agents Entitled to Act as Lender    101
SECTION 9.5.Lenders’ Representations, Warranties and Acknowledgment    102
SECTION 9.6.Right to Indemnity    102
SECTION 9.7.Successor Administrative Agent and Collateral Agent    102
SECTION 9.8.Collateral Documents and Guaranty    104
SECTION 9.9.Withholding Taxes    106
SECTION 9.10.Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim    106
SECTION 10

MISCELLANEOUS
SECTION 10.1.Notices    107
SECTION 10.2.Expenses    108
SECTION 10.3.Indemnity    109
SECTION 10.4.Set-Off    110
SECTION 10.5.Amendments and Waivers    110
SECTION 10.6.Successors and Assigns; Participations    112
SECTION 10.7.Independence of Covenants    116


vi

--------------------------------------------------------------------------------





SECTION 10.8.Survival of Representations, Warranties and Agreements    116
SECTION 10.9.No Waiver; Remedies Cumulative    116
SECTION 10.10.Marshalling; Payments Set Aside    116
SECTION 10.11.Severability    117
SECTION 10.12.Obligations Several; Independent Nature of Lenders’ Rights    117
SECTION 10.13.Headings    117
SECTION 10.14.APPLICABLE LAW    117
SECTION 10.15.CONSENT TO JURISDICTION    117
SECTION 10.16.WAIVER OF JURY TRIAL    118
SECTION 10.17.Confidentiality    118
SECTION 10.18.Usury Savings Clause    119
SECTION 10.19.Effectiveness; Counterparts    119
SECTION 10.20.Acknowledgment and Consent to Bail-In of EEA Financial
Institutions    119
SECTION 10.21.PATRIOT Act    120
SECTION 10.22.Electronic Execution of Assignments    120
SECTION 10.23.No Fiduciary Duty    120
SECTION 10.24.Intercreditor Agreements    121






vii

--------------------------------------------------------------------------------





APPENDICES:
A
Term Loan Commitments
 
B
Notice Addresses
SCHEDULES:
1.1
Deemed CFADS
 
3.1(f)
Certain Existing Indebtedness
 
4.1
Jurisdictions of Organization and Qualification
 
4.2
Equity Interests and Ownership
 
4.7
Historical Financial Statements
 
4.13
Real Estate Assets
 
4.26
Entities Regulated Under PURPA
 
5.15
Required Restricted Subsidiaries
 
5.18
Post-Closing Obligations
 
6.3
Certain Negative Pledges
 
6.5
Certain Restrictions on Subsidiary Distributions
 
6.6
Certain Investments
 
6.11
Certain Affiliate Transactions


EXHIBITS:
A-1
Funding Notice
 
A-2
Conversion/Continuation Notice
 
B
Term Loan Note
 
C
Compliance Certificate
 
D
Assignment Agreement
 
E
Certificate re Non-Bank Status
 
F-1
Closing Date Certificate
 
F-2
Solvency Certificate
 
G
Counterpart Agreement
 
H
Pledge and Security Agreement
 
I
Mortgage
 
J
[Reserved]
 
K
Intercompany Note
 
L
[Reserved]
 
M
Incumbency Certificate
 
N
Prepayment Notice
 
 
 
 
 
 







viii

--------------------------------------------------------------------------------






TERM LOAN AND GUARANTY AGREEMENT
This TERM LOAN AND GUARANTY AGREEMENT, dated as of November 8, 2017, is entered
into by and among TERRAFORM POWER OPERATING, LLC, a Delaware limited liability
company (“Borrower”), TERRAFORM POWER, LLC, a Delaware limited liability company
(“Holdings”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party
hereto from time to time, ROYAL BANK OF CANADA, as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as Collateral Agent (together with its permitted successor in such
capacity, “Collateral Agent”), and RBC CAPITAL MARKETS, BANK OF MONTREAL, BANK
OF NOVA SCOTIA, HSBC BANK CANADA, NATIXIS SECURITIES AMERICAS LLC and SUMITOMO
MITSUI BANKING CORPORATION, as Joint Lead Arrangers (in such capacity,
“Arrangers”) and Joint Bookrunners.
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, Lenders have agreed to extend a term loan facility to Borrower, in an
aggregate principal amount not to exceed $350,000,000, the proceeds of which
will be used in accordance with Section 2.6(a);
WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Equity
Interests of each of its Domestic Subsidiaries subject to the terms of the
Pledge and Security Agreement; and
WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Equity Interests of each of their respective Domestic Subsidiaries (including
Borrower) subject to the terms of the Pledge and Security Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:





--------------------------------------------------------------------------------






SECTION 1

DEFINITIONS AND INTERPRETATION

SECTION 1.1.    Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
“Acquisition” means the acquisition by Orion US Holdings of not less than 50.1%
of the Equity Interests in Parent, as contemplated by the Acquisition Agreement.
“Acquisition Agreement” means that certain Merger and Sponsorship Transaction
Agreement dated as of March 6, 2017, by and among Parent, Orion US Holdings and
BRE TERP Holdings Inc., a Delaware corporation, after giving effect to any
amendment, consent, modification or waiver thereto, other than those amendments,
consents, modifications or waivers that are materially adverse to the Arrangers
or the Lenders, unless the Arrangers have provided prior written consent (such
consent not to be unreasonably withheld or delayed).
“Additional Refinancing Lender” as defined in Section 2.25.
“Adjusted Eurodollar Rate” means, as to any Eurodollar Rate Loan for any
Interest Period, an interest rate per annum equal to (a) the Eurodollar Rate for
such Interest Period divided by (b) one minus the Eurodollar Reserve Percentage.
Notwithstanding the foregoing, in no event shall the Adjusted Eurodollar Rate at
any time be less than 1.00% per annum.  
“Administrative Agent” as defined in the preamble hereto.
“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any of its Subsidiaries, threatened in writing
against or affecting Borrower or any of its Subsidiaries or any property of
Borrower or any of its Subsidiaries.
“Affected Lender” as defined in Section 2.18(b).
“Affected Loans” as defined in Section 2.18(b).
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
“Agent” means each of (i) Administrative Agent, (ii) Collateral Agent,
(iii) each Bookrunner and (iv) any other Person appointed under the Credit
Documents to serve in an agent or similar capacity.
“Agent Affiliates” as defined in Section 10.1(b)(iii).


2

--------------------------------------------------------------------------------





“Aggregate Amounts Due” as defined in Section 2.17.
“Aggregate Payments” as defined in Section 7.2.
“Agreement” means this Term Loan and Guaranty Agreement, dated as of November 8,
2017, as it may be amended, restated, supplemented or otherwise modified from
time to time.
“All-In Yield” means, as to any Loans, the effective yield on such Loans, taking
into account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the original stated life of
such Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding arrangement fees,
structuring fees, commitment fees, underwriting fees or other fees payable to
any lead arranger (or its Affiliates) in connection with the commitment or
syndication of such Indebtedness.
“ALTA” means the American Land and Title Association.
“Applicable Margin” means (a) with respect to the Term Loans, a percentage, per
annum, equal to (i) in the case of a Eurodollar Rate Loan, 2.75% and (ii) in the
case of a Base Rate Loan, 1.75% and (b) with respect to any Incremental Term
Loans, the percentage or percentages, per annum, specified in the applicable
Incremental Facility Amendment as the “Applicable Margin” for such Incremental
Term Loans.
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or Lenders by means of
electronic communications pursuant to Section 10.1(b).
“Arrangers” as defined in the preamble hereto.
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor), in one transaction or a
series of transactions, of all or any part of Holdings’ or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now


3

--------------------------------------------------------------------------------





owned or hereafter acquired, leased or licensed, including the Equity Interests
of any of Holdings’ Subsidiaries (but excluding, for the avoidance of doubt, the
Equity Interests in Holdings), other than (i) inventory (or other assets,
including energy and renewable energy credits, climate change levy exemption
certificates, embedded benefits and other environmental attributes) sold, leased
or licensed out in the ordinary course of business, (ii) the sale by Holdings or
any Subsidiary of property that is no longer useful or necessary to the conduct
of the business of Holdings or any Subsidiary in the ordinary course of business
(excluding sales of one or more Non-Recourse Subsidiaries), (iii) any surrender
or waiver of contract rights or settlement, release, recovery on or surrender of
contract, tort or other claims in the ordinary course of business, (iv) the
granting of Liens not prohibited by Section 6.2, (v) [reserved], and (vi) sales,
leases or sub-leases (as lessor or sublessor), sale and leasebacks, assignments,
conveyances, exclusive licenses (as licensor or sublicensor), transfers or other
dispositions to, or any exchanges of property with, any Person for aggregate
consideration of less than $100,000,000 with respect to any transaction or
series of related transactions and less than $200,000,000 in the aggregate in
any Fiscal Year. In no event shall entering into a Hedge Agreement be considered
to be an Asset Sale.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.
“Assignment Effective Date” as defined in Section 10.6(b).
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer,
treasurer or other authorized signatory of such Person; provided that the
secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to Administrative Agent as to the authority of such
Authorized Officer.
“Available Equity Amount” means, at any time, (a) the aggregate amount of (i)
Cumulative CFADS, (ii) proceeds of any cash capital contributions to Holdings
(other than in connection with the exercise of a Cure Right), (iii) Net Equity
Proceeds from the sale or issuance of any Equity Interests of Holdings (other
than in connection with the exercise of a Cure Right), (iv) proceeds received by
Holdings from the issuance or sale of convertible or exchangeable Disqualified
Equity Interests of Holdings or convertible or exchangeable debt securities of
Holdings, in each case that have been converted into or exchanged for Equity
Interests of Holdings or any direct or indirect parent of Holdings (other than
Equity Interests (or Disqualified Equity Interests or debt securities) sold to a
Subsidiary of Holdings) and (v) proceeds from the issuance to the Sponsor or any
of its subsidiaries (other than Holdings or any of its subsidiaries) of any
Indebtedness of Holdings, which Indebtedness is subordinated to the Obligations
on terms reasonably satisfactory to the Arrangers), in the case of each of
clauses (i), (ii), (iii), (iv) and (v), to the extent such proceeds (x) have
been contributed by Holdings to, and received by, Borrower on or after the
Revolving Facility Closing Date (but excluding the aggregate amount of any such
proceeds received on the Revolving Facility Closing Date and included in the
calculation of the Closing Date Leverage Requirement (as defined in the
Revolving Facility Agreement)) and (y) are not already included in Cumulative
CFADS for any period after the Revolving Facility Closing Date, less (b) the
aggregate amount of Restricted Junior Payments made pursuant to Section 6.4(c)
or Section 6.4(i) on and after the Revolving Facility Closing Date, less (c) the
aggregate amount of Investments made pursuant to Section 6.6(h) on and after the
Revolving Facility Closing Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


4

--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus 1⁄2 of 1% and (iii) the sum of (a) the Adjusted
Eurodollar Rate (after giving effect to any Adjusted Eurodollar Rate “floor”)
that would be payable on such day for a Eurodollar Rate Loan with a one-month
interest period plus (b) the difference between the Applicable Margin for
Eurodollar Rate Loans and the Applicable Margin for Base Rate Loans. Any change
in the Base Rate due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted Eurodollar Rate shall be effective on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Rate, respectively. Notwithstanding the foregoing, in no event shall
the Base Rate at any time be less than 2.00% per annum.
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
“Beneficiary” means each Agent, Lender and Lender Counterparty.
“BMO” means Bank of Montreal.
“BNS” means The Bank of Nova Scotia.
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
“Bookrunners” means Arrangers, in their capacity as joint lead arrangers and
joint bookrunners.
“Borrower” as defined in the preamble hereto.
“Borrower Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Holdings and its Subsidiaries (other than
Non-Recourse Subsidiaries) with respect to all outstanding Indebtedness of
Holdings and its Subsidiaries determined in accordance with GAAP (other than
Non-Recourse Project Indebtedness), including all commissions, discounts and
other fees and charges owed with respect to letters of credit and net costs
under Interest Rate Agreements, but excluding, however, any amount not payable
in Cash.
“Borrower Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Subsidiaries
(other than Non-Recourse Subsidiaries) determined in accordance with GAAP, for
the avoidance of doubt excluding the face amount of any undrawn Revolving
Facility Letter of Credit issued for the account of Borrower.


5

--------------------------------------------------------------------------------





“Brookfield Entity” means any of (i) Sponsor or any of its successors resulting
from an internal reorganization or (ii) any Person Controlled by Sponsor or any
of its successors referred to in the immediately preceding clause (i).
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close; provided that when used in connection with
any Eurodollar Rate Loans, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in deposits in the applicable currency in
the London interbank market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government or the Canadian
government or (b) issued by any agency of the United States or Canada and the
obligations of which are backed by the full faith and credit of the United
States or Canada, as applicable, in each case maturing within one year after
such date; (ii) marketable direct obligations issued by any State of the United
States or any province of Canada or any political subdivision of any such State
or province or any public instrumentality thereof, in each case maturing within
one year after such date and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial
paper maturing no more than three months from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-1 from
S&P or at least P-1 from Moody’s; (iv) certificates of deposit or bankers’
acceptances maturing within three months after such date and issued or accepted
by any Lender or by any commercial bank organized under the laws of the United
States or Canada or any State or province thereof or the District of Columbia
that (a) is at least “adequately capitalized” (as defined in the regulations of
its primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $1,000,000,000; (v) shares of any money
market mutual fund that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) and (ii)
above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s; and (vi) solely with
respect to Non-Recourse Subsidiaries, other short-term investments utilized by
Foreign Subsidiaries in accordance with normal investment practices for cash
management in investments of a type analogous to the foregoing.
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit E.
“CFADS” means, for the applicable period, the sum of (a) on a consolidated basis
in accordance with GAAP, net cash provided by (used in) operating activities of
Holdings and its Subsidiaries during such period, adjusted as follows (without
duplication of any increase, decrease, exclusion or other amount): (i) plus or
minus changes in short term assets and short term liabilities as reflected (or
to be reflected) on Holdings’ statement of cash flows during such period,
(ii) minus deposits into (or plus withdrawals from) restricted cash accounts
during such period required by project financing arrangements to the extent they
decrease (or increase) cash provided by operating activities, (iii) minus cash
distributions paid to non-controlling interests in Holdings’ and its
Subsidiaries’ projects during such


6

--------------------------------------------------------------------------------





period, if any, (iv) minus scheduled project level and other debt service
payments and repayments in accordance with the related borrowing arrangements,
to the extent they are paid from operating cash flows during such period,
(v) minus non-expansionary capital expenditures, if any, to the extent they are
paid from operating cash flows during such period, (vi) plus, to the extent
reducing Holdings’ net cash provided by operating activities for such period,
monitoring, consulting, management and similar fees payable under the Master
Services Agreement (as in effect on the Closing Date) during such period and
(vii) plus or minus any other operating items as necessary to present the cash
flows Holdings deems representative of its core business operations, with the
approval of the audit committee of Holdings, during such period; provided that
any CFADS attributable to the operations of Unrestricted Subsidiaries will only
be included in the foregoing calculation to the extent of any cash dividends or
other cash distributions received by Holdings or any of its Restricted
Subsidiaries during the period for which CFADS is being calculated (or, without
duplication, subsequent to such period but on or prior to the applicable date of
determination), and (b) without duplication of amounts included in the
immediately preceding clause (a), the sum of (i) Borrower Interest Expense
during such period and (ii) debt service payments and repayments in respect of
Indebtedness of Holdings and its Subsidiaries (other than Non-Recourse
Subsidiaries) in accordance with the related borrowing arrangements, to the
extent they are paid from operating cash flows during such period.
Notwithstanding the foregoing, CFADS for the Fiscal Quarters ended on or prior
to September 30, 2017 shall be deemed to be the amounts set forth on Schedule
1.1.
“Change of Control” means the occurrence of any of the following:
(i)    the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of
Holdings and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Exchange Act, but excluding any employee benefit
plan of Holdings or any of its Subsidiaries, and any person or entity acting in
its capacity as trustee, agent or other fiduciary or administrator of such plan)
other than the Brookfield Entities;
(ii)    the adoption of a plan relating to the liquidation or dissolution of
Parent, Holdings (other than by way of merger of Holdings with and into the
Borrower in accordance with the applicable provisions of this Agreement) or
Borrower;
(iii)    the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above), other than a Brookfield Entity, becomes the beneficial owner, directly
or indirectly, of Equity Interests in Parent representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Parent (the “Voting Equity”); or
(iv)    the first day on which either (i) Parent ceases to be the beneficial
owner, directly or indirectly, of more than 50% of the Voting Equity of Holdings
or (ii) Borrower ceases to be a wholly owned Subsidiary of Holdings (other than
by way of merger of Holdings with and into Borrower in accordance with the
applicable provisions of this Agreement).
Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control if (a) Parent becomes a direct or indirect Subsidiary of a
holding company, (b) such holding company beneficially owns, directly or
indirectly, 100% of the Voting Equity of Parent and (c) upon completion of such
transaction, the ultimate beneficial ownership of the Equity Interests of Parent
has not been modified by such transaction.


7

--------------------------------------------------------------------------------





“Clean Energy System” means a solar, wind, biomass, natural gas, hydroelectric,
geothermal, renewable energy (including battery storage), conventional power,
energy efficiency systems, electric transmission and distribution or water
installation projects (or a hybrid energy generating installation that utilizes
a combination of any of the foregoing), in each case whether commercial or
residential in nature.
“Closing Date” means November 8, 2017.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.
“Collateral Agent” as defined in the preamble hereto.
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages
(if any), the Intellectual Property Security Agreements (if any), and all other
instruments, documents and agreements delivered by or on behalf of any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to, or perfect in favor of, Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Obligations.
“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.
“Commitment” means any Term Loan Commitment or Incremental Term Loan Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Consolidated Total Assets” means, as of any date, the total amount of assets
which appear on the consolidated balance sheet of Holdings and its Subsidiaries
as of such date, determined on a consolidated basis in accordance with GAAP.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Contributing Guarantors” as defined in Section 7.2.
“Control” means, with respect to any Person at any time, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ability to exercise
voting power, by contract, by virtue of being (or controlling) the general
partner, the managing partner, the manager, the board of managers or the board
of directors of


8

--------------------------------------------------------------------------------





such Person, by virtue of beneficial ownership or control over a majority of the
economic interests of such Person, or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
“Controlled Foreign Corporation” means “controlled foreign corporation” as
defined in Section 957 of the Internal Revenue Code; provided, however, that for
the avoidance of doubt, none of Borrower, the Persons that are Guarantors as of
the Closing Date, any Project Holdco or any Pledged Holdco shall be a Controlled
Foreign Corporation.
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.
“Credit Agreement Refinancing Indebtedness” means (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Lien Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Loans (or Commitments) of any class, or any existing
Credit Agreement Refinancing Indebtedness (such Loans (or Commitments) or Credit
Agreement Refinancing Indebtedness, as applicable, the “Refinanced Debt”);
provided that (i) such Indebtedness has a maturity no earlier than the maturity
date of the Refinanced Debt, (ii) such Indebtedness shall not have a greater
principal amount than the principal amount of the applicable Refinanced Debt
plus accrued interest, fees, premiums (if any) and penalties thereon and
reasonable fees and out-of-pocket expenses associated with the refinancing plus
other Indebtedness that could otherwise be incurred hereunder, subject to (A) a
dollar-for-dollar usage of any basket (other than any basket that provides for
Credit Agreement Refinancing Indebtedness) set forth in Section 6.01 and (B) if
such Indebtedness is secured, a dollar-for-dollar usage of any basket (other
than any basket that provides for Liens on Credit Agreement Refinancing
Indebtedness) set forth in Section 6.02, (iii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (ii) above and with respect
to pricing, premiums, fees, discounts, rate floors and optional prepayment or
redemption terms) are substantially similar to, or (taken as a whole) are no
more favorable (as reasonably determined by Borrower) to the lenders or holders
providing such Indebtedness than, those applicable to the Refinanced Debt being
refinanced (except for such more favorable covenants or other provisions that
are (A) applicable only to periods after the Latest Maturity Date at the time of
incurrence of such Indebtedness or (B) added for the benefit of any existing
Loans and Commitments at the time of such refinancing) (provided that a
certificate of an Authorized Officer delivered to Administrative Agent at least
five Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this clause (iii) shall be conclusive evidence that such terms
and conditions satisfy such requirement unless Administrative Agent notifies
Borrower within such five Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees)),
and (iv) such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, all accrued interest, fees, premiums (if any) and
penalties in connection


9

--------------------------------------------------------------------------------





therewith shall be paid, and all commitments thereunder shall be terminated, on
the date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.
“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Pari Passu Intercreditor Agreement, and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Credit Party for the benefit of any Agent or any Lender in connection
herewith on or after the date hereof.
“Credit Party” means each of Holdings, Borrower and each other Guarantor.
Notwithstanding anything in the Credit Documents to the contrary, no
Non-Recourse Subsidiary shall be a Credit Party.
“Cumulative CFADS” means, with respect to any date of determination, the
cumulative CFADS (limited to the amounts described in clause (a) of such
definition) for the period (taken as one accounting period) from June 30, 2017,
to the end of the most recently ended Fiscal Quarter for which internal
financial statements are available as of such date of determination.
“Cure Right” as defined in Section 8.2 of the Revolving Facility Agreement.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender (a) that has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied,
or (ii) pay to Administrative Agent or any Lender any other amount required to
be paid by it hereunder within two Business Days of the date when due, (b) that
has notified Borrower or Administrative Agent in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) that has failed, within three Business Days after written
request by Administrative Agent or Borrower, to confirm in writing to
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) for which
Administrative Agent has received notification that such Lender is, or has a
direct or indirect parent company that is, (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors, (ii) the subject of a bankruptcy, insolvency, reorganization,


10

--------------------------------------------------------------------------------





liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment or (iii) the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Designated Non-Cash Consideration” means the fair market value of non-Cash
consideration received by Holdings or any of its Subsidiaries in connection with
an Asset Sale pursuant to Section 6.8(d) that is designated as “Designated
Non-Cash Consideration” pursuant to a certificate of an Authorized Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-Cash consideration converted to Cash
within 180 days following the consummation of such Asset Sale).
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) contractually provides for the scheduled payments or dividends in cash, or
(iv) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Equity Interests, in
each case, prior to the date that is 91 days after the Latest Maturity Date,
except, in the case of clauses (i) and (ii), if as a result of a change of
control or asset sale, so long as any rights of the holders thereof upon the
occurrence of such a change of control or asset sale event are subject to the
prior payment in full of all Obligations and the termination of the Commitments.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“Earn Out Indebtedness” as defined in the definition of the term “Indebtedness”.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means (a) any of the member states of the European Union,
(b) Iceland, (c) Liechtenstein and (d) Norway.


11

--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person other than a natural person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided that no Defaulting Lender, Credit Party or Affiliate of a
Credit Party shall be an Eligible Assignee.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of the Guarantors or (solely
with respect to an employee benefit plan that is a “multiemployer plan” as
defined in Section 3(37) of ERISA or is otherwise subject to Section 412 of the
Internal Revenue Code or Section 302 of ERISA) any of their respective ERISA
Affiliates.
“Environmental Claim” means any investigation, written notice, request for
information, notice of potential liability, notice of violation, claim, action,
suit, proceeding, demand, abatement order or other order or directive by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with the presence, Release or threatened Release of Hazardous
Materials; or (iii) in connection with any actual or alleged liability under
Environmental Law arising from any damage, injury, threat or harm to human
health or safety, natural resources or the environment.
“Environmental Laws” means any and all applicable foreign or domestic, federal
or state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) the protection of the
environment; (ii) the generation, use, storage, transportation, disposal or
Release of Hazardous Materials; or (iii) occupational health and safety and
industrial hygiene or the protection of human, plant or animal health or natural
resources (in each case, as it relates to exposure to Hazardous Materials), in
any manner applicable to Holdings or any of its Subsidiaries or any Facility.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that no Permitted Exchangeable Bond Indebtedness or
Permitted Convertible Bond Indebtedness shall constitute an Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) solely for purposes of Sections 302 and 303 of ERISA and Sections 412
and 430 of the Internal Revenue Code, any member of an affiliated service group
within the meaning of Section 414(m) or (o) of the Internal


12

--------------------------------------------------------------------------------





Revenue Code of which that Person, any corporation described in clause (i) above
or any trade or business described in clause (ii) above is a member. Any former
ERISA Affiliate of Borrower or any of the Guarantors shall continue to be
considered an ERISA Affiliate of Borrower or any such Guarantor within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of Borrower or such Guarantor and with respect to liabilities arising
after such period for which Borrower or such Guarantor could be liable under the
Internal Revenue Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Sections 412 or 430 of the Internal Revenue Code or Sections 302 or 303 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code) or the failure to make by its due
date a required installment under Section 430(j) of the Internal Revenue Code or
Section 303(j) of ERISA with respect to any Pension Plan or the failure to make
any required contribution to a Multiemployer Plan; (iii) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by Borrower, any of the Guarantors
or any of their respective ERISA Affiliates from any Pension Plan with two or
more contributing sponsors or the termination of any such Pension Plan resulting
in liability to Borrower, any of the Guarantors or any of their respective ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on Borrower, any of the Guarantors or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of Borrower, any of the Guarantors or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by Borrower, any of the Guarantors
or any of their respective ERISA Affiliates of notice from any Multiemployer
Plan that it is in insolvency pursuant to Section  4245 of ERISA, or that it
intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the receipt by Borrower, any of the Guarantors or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that such Multiemployer
Plan is in “endangered” or “critical” status (within the meaning of Section 432
of the Internal Revenue Code or Section 305 of ERISA); (ix) the occurrence of an
act or omission which could give rise to the imposition on Borrower, any of the
Guarantors or (solely with respect to Taxes imposed under Section 4971 of the
Internal Revenue Code) any of their respective ERISA Affiliates of fines,
penalties, Taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4971 of ERISA
in respect of any Employee Benefit Plan; (x) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against Borrower, any of the
Guarantors or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (xi) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (xii) a determination that any
Pension Plan is, or is expected to be in “at-risk” status (as defined in
Section 303(i) of ERISA or Section 430(i) of the Internal Revenue Code); or
(xiii) the imposition of a Lien pursuant to Section 430(k) of the Internal
Revenue Code or Section 4068 of ERISA upon the property and rights to property
belonging to Borrower, any of the Guarantors or any of their respective ERISA
Affiliates.


13

--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Rate” means for any Interest Period (or, for purposes of determining
the Base Rate, one-month period) as to any Eurodollar Rate Loan, (i) the rate
per annum determined by Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays the London interbank
offered rate administered by ICE Benchmark Administration Limited (such page
currently being the LIBOR01 page) (the “LIBO Screen Rate”) for deposits (for
delivery on the first day of such Interest Period (or one-month period, as
applicable) with a term equivalent to such Interest Period (or one-month period,
as applicable) in Dollars, determined as of approximately 11:00 a.m. (London
time) on the Interest Rate Determination Date, (ii) in the event the rate
referenced in the preceding clause (i) does not appear on such page or service
or if such page or service shall cease to be available, the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Screen Rate for deposits (for delivery on the first day
of such Interest Period (or one-month period, as applicable)) with a term
equivalent to such Interest Period (or one-month period, as applicable) in
Dollars, determined as of approximately 11:00 a.m. (London) on the Interest Rate
Determination Date or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the rate per annum determined by
Administrative Agent to be the average offered quotation rate by major banks in
the London interbank market to Administrative Agent for deposits (for delivery
on the first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the Eurodollar Rate Loan for which the
Eurodollar Rate is then being determined with maturities comparable to such
Interest Period (or one-month period, as applicable) as of approximately 11:00
a.m. (London time) on the Interest Rate Determination Date; provided that if
LIBO Screen Rates are quoted under either of the preceding clauses (i) or (ii),
but there is no such quotation for the Interest Period (or one-month period, as
applicable) elected, then the LIBO Screen Rate shall be equal to the
Interpolated Rate; provided, further, that if any such rate determined pursuant
to the preceding clauses (i), (ii) or (iii) is below zero, the Eurodollar Rate
will be deemed to be zero.
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Board of Governors for
determining the maximum reserve requirement (including any emergency, special,
supplemental or other marginal reserve requirement) with respect to eurodollar
funding (currently referred to as “Eurocurrency liabilities” in Regulation D).
The Adjusted Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.
“Event of Default” means each of the conditions or events set forth in
Section 8.1.
“EWG Status” as defined in Section 4.26(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Hedge Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official


14

--------------------------------------------------------------------------------





interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor becomes effective with respect to such Swap Obligation or
(y) as it relates to all or a portion of the grant by such Guarantor of a
security interest, any Swap Obligation if, and to the extent that, such Swap
Obligation (or such security interest in respect thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the security
interest of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.
“Excluded Subsidiary” means each Subsidiary of Borrower that is (a) an
Unrestricted Subsidiary, (b) an Immaterial Subsidiary, (c) a direct or indirect
Domestic Subsidiary of a Foreign Subsidiary or a FSHC, (d) a FSHC, (e) a captive
insurance subsidiary, (f) a non-profit Subsidiary, (g) a Subsidiary that is not
a wholly-owned Subsidiary, (h) a special purpose entity, (i) a Subsidiary for
which providing the Guaranty or granting a Lien to secure the Obligations is (i)
legally prohibited or requires consent, approval, license or authorization of a
Governmental Authority (unless such consent, approval, license or authorization
has been received) or (ii) contractually prohibited on the Closing Date or,
following the Closing Date, the date of acquisition, in each case to the extent
that, and for so long as, such contractual prohibition is in effect and so long
as such prohibition is not created in contemplation of the Closing Date or such
transaction, as the case may be, (j) a Subsidiary where the burden or cost of
obtaining the Guaranty outweighs the benefit to the Lenders, as determined in
the reasonable discretion of Administrative Agent and Borrower or (k) a
Subsidiary acquired pursuant to an Investment permitted under this Agreement and
financed with assumed secured Indebtedness permitted hereunder, and each
Subsidiary acquired in such Investment permitted hereunder that guarantees such
Indebtedness, in each case to the extent that, and for so long as, the
documentation relating to such Indebtedness to which such Subsidiary is a party
prohibits such Subsidiary from guaranteeing the Obligations and such prohibition
was not created in contemplation of such Investment permitted hereunder.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Beneficiary or required to be withheld or deducted from a payment to a
Beneficiary: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Beneficiary being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Commitment (other than pursuant to an assignment
request by Borrower under Section 2.23) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.20,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Beneficiary’s failure to comply with Section 2.20(c), and (d) any U.S. Federal
withholding Taxes imposed under FATCA.
“Existing Letters of Credit” means the letters of credit issued under the
Existing Revolving Credit Agreement that are outstanding as of the Closing Date.


15

--------------------------------------------------------------------------------





“Existing Revolving Credit Agreement” means that certain Credit and Guaranty
Agreement, dated as of January 28, 2015, by and among Borrower, Holdings,
certain subsidiaries of Borrower, Barclays Bank PLC, as administrative agent,
and lenders and other Persons party thereto, as amended prior to the Closing
Date.
“Existing Term Credit Agreement” means that certain Credit and Guaranty
Agreement, dated as of December 15, 2015, by and among TerraForm Private
Operating II, LLC, a Delaware limited liability company, TerraForm Private II,
LLC, a Delaware limited liability company, the guarantors from time to time
party thereto, the lenders from time to time party thereto, Citibank, N.A., as
administrative agent and as collateral agent, and the other joint lead
arrangers, joint bookrunners and co-managers party thereto.
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors.
“Fair Share” as defined in Section 7.2.
“Fair Share Contribution Amount” as defined in Section 7.2.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date hereof (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations promulgated thereunder or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code, and any intergovernmental agreements entered into by the United
States that implement or modify the foregoing (together with the portions of any
law, regulations, rules or practices implementing such intergovernmental
agreements).
“FCPA” as defined in Section 4.25.
“Federal Energy Regulatory Authorizations, Exemptions, and Waivers” as defined
in Section 4.26(d).
“Federal Funds Effective Rate” means for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s Federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the Federal funds effective rate; provided that (i) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (ii) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.
“FERC’s” as defined in Section 4.26(a).
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its


16

--------------------------------------------------------------------------------





Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.
“First Lien Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Borrower Total Debt as of such day that is not subordinated
Indebtedness and that is secured by a Lien on the Collateral on a first priority
basis (but without regard to the control of remedies) with Liens on the
Collateral securing the Obligations to (ii) the aggregate amount of CFADS for
the four-Fiscal Quarter period ending on such date; provided, however, that the
First Lien Leverage Ratio for any Fiscal Quarter in which Holdings or any of its
Subsidiaries has (a) acquired, directly or indirectly, any Equity Interests in
any Person or any property permitted hereunder, (b) made any investments or
capital expenditures permitted hereunder or (c) incurred, repaid or refinanced
any Indebtedness (other than Revolving Facility Loans), in any case at any time
after the first day of such Fiscal Quarter, shall be calculated by giving pro
forma effect to such acquisition, investment or capital expenditure, or such
incurrence, repayment or refinancing as if such acquisition, investment or
capital expenditure, or such incurrence, repayment or refinancing had occurred
on the first day of such Fiscal Quarter, and by deeming historical financial
performance of such Person or property for such Fiscal Quarter and each Fiscal
Quarter prior thereto to be equal to the projected financial performance for the
corresponding Fiscal Quarter in the following calendar year (as determined in
the good faith reasonable judgment of Borrower).
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.
“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.
“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FPA” as defined in Section 4.26(c).
“FSHC” means any Domestic Subsidiary with no material assets other than the
Equity Interests or the Equity Interests and Indebtedness of one or more
Controlled Foreign Corporations.


17

--------------------------------------------------------------------------------





“FUCO” as defined in Section 4.26(b).
“Funding Guarantors” as defined in Section 7.2.
“Funding Notice” means a notice substantially in the form of Exhibit A-1.
“GAAP” means United States generally accepted accounting principles in effect as
of the date of determination thereof. Furthermore, at any time after the Closing
Date, Borrower may elect to apply IFRS accounting principles in lieu of GAAP
and, upon any such election, references herein to GAAP and GAAP concepts shall
thereafter be construed to refer to IFRS and the corresponding IFRS concepts
(except as otherwise provided in this Agreement); provided that any calculation
or determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to Borrower’s election to apply
IFRS shall remain as previously calculated or determined in accordance with
GAAP.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof, any supra-national body (such
as the European Union or the European Central Bank) or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity, supra-national body or government.
“Governmental Authorization” means any permit, license, tariff, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
“Grantor” as defined in the Pledge and Security Agreement.
“Guaranteed Obligations” as defined in Section 7.1.
“Guarantor” means Holdings and each Domestic Subsidiary of Holdings (other than
Borrower, any Non-Recourse Subsidiary, any Pledged Holdco or any Excluded
Subsidiary). Notwithstanding the foregoing, each guarantor under the Revolving
Facility Agreement shall be a Guarantor hereunder.
“Guarantor Subsidiary” means each Guarantor other than Holdings.
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
“Hazardous Materials” means any chemical, waste, material or substance,
including petroleum or petroleum distillates, asbestos, toxic mold,
polychlorinated biphenyls, or radon gas, which is prohibited, limited or
regulated by any Governmental Authority or which is reasonably likely to pose a
hazard to the indoor or outdoor environment.
“Hedge Agreement” means an Interest Rate Agreement, a Currency Agreement, or a
REC Hedge, in each case entered into by a Credit Party with a Lender
Counterparty.


18

--------------------------------------------------------------------------------





“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means the financial statements described in
Schedule 4.7.
“Holdings” as defined in the preamble hereto.
“HSBC Canada” means HSBC Bank Canada.
“HSBC USA” means HSBC Bank USA, National Association.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements in effect as of the date of determination thereof.
“Immaterial Entity” means, as of any date, any Subsidiary (other than a Credit
Party) at any time designated by Borrower as an “Immaterial Entity”; provided
that the aggregate CFADS attributable to all Immaterial Entities for the
previous four Fiscal Quarters (or, if shorter, the period commencing on the
latest date any such Subsidiary is acquired by a Subsidiary of Holdings and
ending on the date of determination) shall not exceed 15.0% of CFADS in the
aggregate for such period.
“Immaterial Subsidiary” means, as of any date, any Subsidiary (other than a
Credit Party) at any time designated by Borrower as an “Immaterial Subsidiary”;
provided that (a) the aggregate CFADS attributable to any individual Immaterial
Subsidiary for the previous four Fiscal Quarters (or, if shorter, the period
commencing on the date such Subsidiary is acquired by a Subsidiary of Holdings
and ending on the date of determination) shall not exceed 5.0% of the CFADS in
the aggregate for such period and (b) the aggregate CFADS attributable to all
Immaterial Subsidiaries for the previous four Fiscal Quarters (or, if shorter,
the period commencing on the latest date any such Subsidiary is acquired by a
Subsidiary of Holdings and ending on the date of determination) shall not exceed
20.0% of CFADS in the aggregate for such period.
“Increased Amount Date” as defined in Section 2.24.
“Increased-Cost Lender” as defined in Section 2.23.
“Incremental Effective Date” as defined in Section 2.24(a).
“Incremental Facility Amendment” as defined in Section 2.24(b).
“Incremental Term Loan Commitments” as defined in Section 2.24(a).
“Incremental Term Loans” as defined in Section 2.24(a).
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts


19

--------------------------------------------------------------------------------





accepted representing extensions of credit whether or not representing
obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services (excluding (A) any such
obligations incurred under ERISA, (B) any earn-out obligations consisting of the
deferred purchase price of property acquired until such obligation becomes a
liability on the balance sheet of such person in accordance with GAAP and is no
longer contingent (“Earn Out Indebtedness”) and (C) accounts payable in the
ordinary course of business and not more than 120 days overdue), which purchase
price is (a) due more than six months from the date of incurrence of the
obligation in respect thereof or (b) evidenced by a note or similar written
instrument; (v) all Indebtedness of any other Person that is secured by any Lien
on any property or asset owned by that Person regardless of whether the
Indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings (but excluding letters of credit
for the account of any Persons other than Credit Parties which are cash
collateralized or with respect to which back-to-back letters of credit have been
issued); (vii) Disqualified Equity Interests; (viii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the Indebtedness of another Person; (ix) [reserved];
(x) [reserved]; (xi) [reserved]; and (xii) all obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including under any Hedge Agreement, whether entered into for hedging or
speculative purposes or otherwise; provided that Permitted Equity Commitments,
Permitted Project Undertakings, Permitted Deferred Acquisition Obligations,
Permitted Call Transactions and Project Obligations shall not constitute
Indebtedness. Notwithstanding the foregoing, the amount of any Permitted
Convertible Bond Indebtedness Shareholder Loan shall not be included in the
calculation of outstanding Indebtedness to the extent duplicative of the amount
of guarantees of any Permitted Convertible Bond Indebtedness of Parent or
Permitted Exchangeable Bond Indebtedness of Borrower or Holdings.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Release or threatened Release of Hazardous
Materials) and reasonable and documented out-of-pocket expenses and
disbursements of any kind or nature whatsoever (including the reasonable and
documented out-of-pocket fees and disbursements of one firm of counsel for all
Indemnitees, taken as a whole, and, if necessary, of a single firm of local
counsel in each appropriate jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions) for all such Indemnitees,
taken as a whole (and, solely in the case of an actual or perceived conflict of
interest, of one other firm of counsel for such affected Indemnitees) in
connection with any investigative, administrative or judicial proceeding or
hearing commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect, special or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Loans, the syndication of the credit facilities provided for herein or the
use or intended use of the proceeds thereof, any amendments, waivers or consents
with respect to any provision of this Agreement or any of the other Credit
Documents, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the commitment


20

--------------------------------------------------------------------------------





letter (and any related fee or engagement letter) delivered by any Agent or any
Lender to Borrower with respect to the transactions contemplated by this
Agreement; or (iii) any Environmental Claim or the Release or threatened Release
of Hazardous Materials relating to or arising from, directly or indirectly, any
past or present activity, operation, land ownership, or practice of Holdings or
any of its Subsidiaries. Notwithstanding any other provision of this Agreement,
but without limiting the Credit Parties’ obligations in the case of liabilities
of Indemnitees to third parties and related losses, claims, damages and
out-of-pocket expenses, the Credit Parties shall not be liable to any Indemnitee
for any indirect, consequential, special or punitive damages in connection with
this Agreement or the transactions contemplated hereby.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Beneficiary under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitee” as defined in Section 10.3(a).
“Installment” as defined in Section 2.12.
“Intellectual Property” as defined in the Pledge and Security Agreement.
“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.
“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.
“Intercompany Note” means a promissory note substantially in the form of
Exhibit K evidencing Indebtedness owed among Credit Parties and their
Subsidiaries.
“Intercreditor Agreement” means, in connection with any Credit Agreement
Refinancing Indebtedness, a customary intercreditor agreement in form and
substance reasonably satisfactory to Administrative Agent and Borrower.
“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) the aggregate amount of CFADS to (ii) Borrower Interest Expense,
in each case for the four-Fiscal Quarter period ending on such date; provided,
however, that the Interest Coverage Ratio for any Fiscal Quarter in which
Holdings or any of its Subsidiaries has (a) acquired, directly or indirectly,
any Equity Interests in any Person or any property permitted hereunder, (b) made
any investments or capital expenditures permitted hereunder or (c) incurred,
repaid or refinanced any Indebtedness (other than Revolving Facility Loans), in
any case at any time after the first day of such Fiscal Quarter, shall be
calculated by giving pro forma effect to such acquisition, investment or capital
expenditure, or such incurrence repayment or refinancing as if such acquisition,
investment or capital expenditure, or such incurrence, repayment or refinancing
had occurred on the first day of such Fiscal Quarter, and by deeming historical
financial performance of such Person or property for such Fiscal Quarter and
each Fiscal Quarter prior thereto to be equal to the projected financial
performance for the corresponding Fiscal Quarter in the following calendar year
(as determined in the good faith reasonable judgment of Borrower).
“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, the last Business Day of March, June, September and December of each year,
commencing on the first such


21

--------------------------------------------------------------------------------





date to occur after the Closing Date and the final maturity date of such Loan;
and (ii) any Loan that is a Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan; provided that in the case of each Interest
Period of longer than three months “Interest Payment Date” shall also include
each date that is three months, or an integral multiple thereof, after the
commencement of such Interest Period.
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three, six or 12 months (with respect to 12 months, so long
as 12-month deposits in the London interbank market are available in Dollars to
the Lenders at the time of request) and interest periods of any other length as
agreed to be all relevant Lenders, as selected by Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Closing Date or Conversion/Continuation Date thereof, as the case may be;
and (ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided that (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (c) and (d) of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of the Term Loans shall extend beyond the Maturity Date (or, in the case
of any Incremental Term Loans, the maturity date therefor specified in the
applicable Incremental Facility Amendment).
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.
“Interest Rate Determination Date” means, with respect to any borrowing of Loans
and any Interest Period, the date that is two Business Days prior to the
commencement of such Interest Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter.
“Interpolated Rate” means, with respect to any borrowing of Eurodollar Rate
Loans for any Interest Period (or for purposes of determining the Base Rate in
accordance with clause (iii) of the definition thereof), a rate per annum which
results from interpolating on a linear basis between (a) the applicable LIBOR
Screen Rate for the longest maturity for which a LIBOR Screen Rate is available
that is shorter than such Interest Period and (b) the applicable LIBOR Screen
Rate for the shortest maturity for which a LIBOR Screen Rate is available that
is longer than such Interest Period, in each case at approximately 11:00 a.m.,
New York City time, two Business Days prior to the commencement of such Interest
Period.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries (other than Non-Recourse Subsidiaries) of,
or of a beneficial interest in, any of the Securities of any other Person (other
than a Guarantor Subsidiary); (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value by any Subsidiary of
Holdings (other than any Non-Recourse Subsidiary) from any Person (other than
Borrower or any Guarantor) of any Equity Interests of such Person; (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Holdings or any of
its Subsidiaries (other than Non-Recourse Subsidiaries) to any other Person
(other than Borrower or any Guarantor), including all


22

--------------------------------------------------------------------------------





Indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business; and (iv) all investments consisting of any exchange traded or over
the counter derivative transaction, including any Interest Rate Agreement and
Currency Agreement, whether entered into for hedging or speculative purposes or
otherwise. The amount of any Investment of the type described in clauses (i),
(ii) and (iii) shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment,
but deducting therefrom the amount of any repayments or distributions received
on account of such Investment by, or the return on or of capital with respect
to, such Investment to, the Person making such Investment. For the avoidance of
doubt, neither any Permitted Project Undertakings nor any payment pursuant to
and in accordance with the terms of Project Obligations shall be deemed to
constitute an Investment. Notwithstanding the foregoing, the satisfaction by
Parent, Borrower or Holdings of any obligation in connection with Permitted
Convertible Bond Indebtedness or Permitted Exchangeable Bond Indebtedness
(including in each case, for the avoidance of doubt, any guaranty thereof) shall
not constitute an Investment. For the further avoidance of doubt, the purchase
and consummation of any Permitted Call Transaction shall not constitute an
Investment.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to Collateral Agent in its reasonable discretion, but in any event
sufficient for Collateral Agent to obtain a Title Policy with respect to such
Mortgage.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time.
“LCA Election” as defined in Section 1.5(a).
“LCA Test Date” as defined in Section 1.5(a).
“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or an Incremental Facility Amendment, in each case together
with each of their respective permitted successors.
“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender (or any Affiliate thereof), as the case may be);
provided that at the time of entering into a Hedge Agreement, no Lender
Counterparty shall be a Defaulting Lender.


23

--------------------------------------------------------------------------------





“LIBO Screen Rate” as defined in the definition of the term “Eurodollar Rate”.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
“Lien Prohibition” as defined in Section 5.20(b).
“Limited Condition Transaction” means (a) any acquisition or other Investment
not prohibited hereunder by one or more of Borrower and its Subsidiaries of any
assets, business or Person that Borrower or one or more of its Subsidiaries is
contractually committed to consummate (it being understood that such commitment
may be subject to conditions precedent, which conditions precedent may be
amended, satisfied or waived in accordance with the terms of the applicable
agreement), or (b) repayment, repurchase or refinancing of Indebtedness with
respect to which an irrevocable notice of repayment (or similar irrevocable
notice) is delivered, in each case whose consummation is not conditioned on the
availability of, or on obtaining, third party financing (or, if such a condition
does exist, Borrower or any Subsidiary, as applicable, would be required to pay
any fee, liquidated damages or other amount or be subject to any indemnity,
claim or other liability as a result of such third party financing not having
been available or obtained).
“Loan” means a Term Loan or an Incremental Term Loan.
“M&A Transaction” means any acquisition, indirectly through a Pledged Holdco, by
a Project Holdco, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all or a portion of the Equity Interests of,
or a business line or unit or a division of, any Person.
“Master Services Agreement” means that certain Management Services Agreement
dated as of October 16, 2017 among Borrower, Holdings, Parent and Sponsor.
“Margin Stock” as defined in Regulation U.
“Market-Based Rate Authorizations” as defined in Section 4.26(d).
“Master Agreement” as defined in the definition of the term “Swap Contract”.
“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations or financial
condition of Holdings and its Subsidiaries (other than Immaterial Subsidiaries),
taken as a whole; (ii) the ability of the Credit Parties (taken as a whole) to
perform their material Obligations; or (iii) the rights, remedies and benefits
available to, or conferred upon, any Agent, any Lender or any other Secured
Party under any Credit Document.
“Material Contract” means any power purchase agreement, any material definitive
credit or loan agreement with respect to Non-Recourse Project Indebtedness and
any contract or other arrangement, in each case, to which Holdings or any of its
Subsidiaries is a party (other than the Credit Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.


24

--------------------------------------------------------------------------------





“Material Real Estate Asset” means any fee-owned Real Estate Asset having a fair
market value in excess of $10,000,000 as of the date of the acquisition thereof.
“Maturity Date” means the date that is five years after the Closing Date.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a Mortgage substantially in the form of Exhibit I, as it may be
amended, restated, supplemented or otherwise modified from time to time.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate.
“Natixis Securities” means Natixis Securities Americas LLC.
“Net Asset Sale Proceeds” means the aggregate Cash proceeds received by Holdings
or any of its Subsidiaries (other than any Non-Recourse Subsidiary) in respect
of any Asset Sale by Holdings or any such Subsidiary (including any Cash
received upon the sale or other disposition of any non-Cash consideration or
Cash Equivalents substantially concurrently received in any Asset Sale), net of
(a) the direct costs relating to such Asset Sale, including legal, accounting
and investment banking fees and sales commissions, and any relocation expenses
incurred as a result of such Asset Sale, Taxes paid or payable as a result of
such Asset Sale, all distributions and other payments required to be made to
minority interest holders (other than Holdings or any of its Subsidiaries) in
Subsidiaries or Joint Ventures as a result of such Asset Sale, and any reserve
against any liabilities associated with such Asset Sale, including pension and
other post-employment benefit liabilities, liabilities with respect to
environmental matters and indemnification obligations associated with such Asset
Sale, with any subsequent reduction of the reserve other than by payments made
and charged against the reserved amount to be deemed a receipt of Cash and (b)
the payment of the outstanding principal amount of, premium or penalty, if any,
on and interest on any Indebtedness that is secured by a Lien on the assets
subject, directly or indirectly, to such Asset Sale and that is required to be
repaid under the terms thereof in connection with such Asset Sale.
“Net Equity Proceeds” means an amount equal to any Cash proceeds from the
issuance of any Equity Interests of Holdings or any of its Subsidiaries (other
than pursuant to any employee stock or stock option compensation plan), net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.
“Net Insurance/Condemnation Proceeds” means an amount equal to (a) any Cash
payments received by Holdings or any of its Subsidiaries (other than any
Non-Recourse Subsidiary) (i) under any casualty insurance policy in respect of a
covered loss thereunder or (ii) as a result of the taking of any assets of
Holdings or any of its Subsidiaries (other than any Non-Recourse Subsidiary) by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (b)(i) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries (other than any Non-Recourse Subsidiary)
in connection with the adjustment or settlement of any claims of Holdings or
such Subsidiary


25

--------------------------------------------------------------------------------





in respect thereof, (ii) any bona fide direct costs incurred in connection with
any sale of such assets as referred to in clause (a)(i) of this definition,
including income Taxes payable as a result of any gain recognized in connection
therewith and (iii) payment of the outstanding principal amount of, premium or
penalty, if any, on and interest on any Indebtedness that is secured by a Lien
on the assets subject to the events described in clauses (a)(i) and (a)(ii)
above that is required to be repaid under the terms thereof.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xii) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
was to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness was to be terminated as of that date).
“Non-Consenting Lender” as defined in Section 2.23.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Public Information” means material non-public information (within the
meaning of United States Federal, State or other applicable securities laws)
with respect to Borrower or its Affiliates or their respective Securities.
“Non-Recourse Project Indebtedness” means Indebtedness of a Non-Recourse
Subsidiary owed to an unrelated Person with respect to which the creditor has no
recourse (including by virtue of a Lien, guarantee or otherwise) to Borrower or
any other Credit Party other than recourse (a) in respect of any acquisition or
contribution agreement with respect to any Investment permitted hereunder
entered into by Borrower or any other Credit Party, (b) by virtue of rights of
such Non-Recourse Subsidiary under a Project Obligation collaterally assigned to
such creditor, which rights may be exercised pursuant to such Project Obligation
against Holdings or any other Credit Party that is party to such Project
Obligation or (c) pursuant to Permitted Project Undertakings or Permitted Equity
Commitments.
“Non-Recourse Subsidiary” means:
(a)    any Subsidiary of Borrower that (i) (x) is the owner, lessor and/or
operator of (or is formed to own, lease or operate) one or more Clean Energy
Systems or conducts activities reasonably related or ancillary thereto, (y) is
the lessee or borrower (or is formed to be the lessee or borrower) in respect of
Non-Recourse Project Indebtedness financing one or more Clean Energy Systems,
and/or (z) develops or constructs (or is formed to develop or construct) one or
more Clean Energy Systems, (ii) has no Subsidiaries and owns no material assets
other than those assets necessary for the ownership, leasing, development,
construction or operation of such Clean Energy Systems or any activities
reasonably related or ancillary thereto and (iii) has no Indebtedness other than
intercompany Indebtedness to the extent permitted hereunder and Non-Recourse
Project Indebtedness; and
(b)    any Subsidiary that (i) is the direct or indirect owner of all or a
portion of the Equity Interests in one or more Persons, each of which meets the
qualifications set forth in clause (a) above, (ii) has no Subsidiaries other
than Subsidiaries each of which meets the qualifications set forth in clause (a)
or clause (b)(i) above, (iii) owns no material assets other than those assets
necessary for the


26

--------------------------------------------------------------------------------





ownership, leasing, development, construction or operation of Clean Energy
Systems or any activities reasonably related or ancillary thereto, (iv) has no
Indebtedness other than intercompany Indebtedness to the extent permitted
hereunder and Non-Recourse Project Indebtedness and (v) is not a direct
Subsidiary of Borrower. For the avoidance of doubt, no Project Holdco or Pledged
Holdco shall be deemed a Non-Recourse Subsidiary.
“Non-US Lender” as defined in Section 2.20(c).
“Note” means a promissory note in the form of Exhibit B-1, as it may be amended,
restated, supplemented or otherwise modified from time to time.
“Notice” means a Funding Notice or a Conversion/Continuation Notice.
“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them and Lender Counterparties, under any Credit
Document or Hedge Agreement, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Credit Party for such interest in the related bankruptcy
proceeding), settlement payments or payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise; provided that
Obligations of any Guarantor shall not include any Excluded Hedge Obligations of
such Guarantor.
“Obligee Guarantor” as defined in Section 7.7.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such Organizational Document shall
only be to a document of a type customarily certified by such governmental
official.
“Orion US Holdings” means Orion US Holdings 1 L.P., a Delaware limited
partnership.
“Other Connection Taxes” means, with respect to any Beneficiary, Taxes imposed
as a result of a present or former connection between such Beneficiary and the
jurisdiction imposing such Tax (other than connections arising from such
Beneficiary having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Commitment or Credit
Document).
“Other Taxes” means any and all present or future stamp, court, recording,
filing or documentary Taxes or similar Taxes (and interest, fines, penalties and
additions related thereto) arising from any payment made hereunder or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this


27

--------------------------------------------------------------------------------





Agreement or any other Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.23).
“Parent” means TerraForm Power, Inc., a Delaware corporation.
“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement dated as of the date hereof, among Administrative Agent, the Revolving
Facility Administrative Agent and the Credit Parties.
“Participant Register” as defined in Section 10.6(g)(i).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PATRIOT Act” as defined in Section 3.1(o).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 or 430 of the Internal Revenue Code or
Sections 302 or 303 of ERISA.
“Permitted Call Transaction” means one or more call or capped call option
transactions (or substantively equivalent derivative transactions) on the
Parent’s common stock purchased by Holdings or Borrower in connection with an
issuance of Permitted Convertible Bond Indebtedness or Permitted Exchangeable
Bond Indebtedness (each, a “Permitted Hedge Transaction”) and, if applicable,
one or more call option or warrant transactions (or substantively equivalent
derivative transactions) on the Parent’s common stock sold by Holdings, Borrower
or Parent substantially concurrently with any such purchase (each, a “Permitted
Warrant Transaction”).
“Permitted Convertible Bond Indebtedness” means Indebtedness of Parent having a
feature which entitles the holder thereof to exchange all or a portion of such
Indebtedness into common stock of Parent (or other securities or property
following a merger event or other change of the common stock of Parent) and/or
cash (in an amount determined by reference to the price of such common stock (or
such other securities or property following a merger event or other change of
the common stock of Parent)).
“Permitted Convertible Bond Indebtedness Shareholder Loan” means a loan from
Parent to Borrower or Holdings of the proceeds of Permitted Convertible Bond
Indebtedness.
“Permitted Deferred Acquisition Obligation” means an obligation of Holdings,
Borrower or any of Borrower’s Subsidiaries to pay the purchase price for the
acquisition of a Person or assets over time or upon the satisfaction of certain
conditions; provided that, with respect to each such acquisition, at the time
Holdings or such Subsidiary undertakes such obligations, Borrower shall be in
pro forma compliance with a minimum Interest Coverage Ratio (computed as of the
last day of the most recently ended Fiscal Quarter) of 2.00:1.00 (such
compliance to be determined on the basis of the financial information most
recently delivered to Administrative Agent pursuant to Section 5.01(b)).
“Permitted Equity Commitments” means obligations of Holdings, Borrower or any of
Borrower’s Subsidiaries to make any payment in respect of any Equity Interest in
any Non-Recourse


28

--------------------------------------------------------------------------------





Subsidiary (and any guarantee by Holdings, Borrower or any of Borrower’s
Subsidiaries of such obligations) as long as each such payment in respect of
such Equity Interest constitutes an Investment expressly permitted by
Section 6.6.
“Permitted Exchangeable Bond Indebtedness” means Indebtedness having a feature
which entitles the holder thereof to exchange all or a portion of such
Indebtedness into common stock of Parent (or other securities or property
following a merger event or other change of the common stock of Parent) and/or
cash (in an amount determined by reference to the price of such common stock (or
such other securities or property following a merger event or other change of
the common stock of Parent)).
“Permitted Hedge Transaction” as defined in the definition of the term
“Permitted Call Transaction”.
“Permitted Junior Lien Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness incurred by Borrower in the form
of one or more series of junior lien secured notes or junior lien secured loans;
provided that (a) such Indebtedness is secured by the Collateral on a junior
priority basis to the Liens securing the Obligations and the obligations in
respect of any Permitted Pari Passu Refinancing Debt and is not secured by any
property or assets of Holdings or any of its Subsidiaries other than the
Collateral, (b) a Refinancing Debt Representative acting on behalf of the
holders of such Indebtedness shall have become party to an Intercreditor
Agreement that reflects the junior nature of such Lien in a manner reasonably
acceptable to Administrative Agent and (c) such Indebtedness meets the Permitted
Refinancing Debt Conditions. Permitted Junior Lien Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
“Permitted M&A Transaction” means any M&A Transaction; provided that
(i)    immediately prior to entering into and immediately after giving effect to
the applicable acquisition agreement governing the related M&A Transaction, no
Event of Default shall have occurred and be continuing or would result
therefrom;
(ii)    immediately prior to and immediately after giving effect thereto, the
Specified Representations and the Specified Acquisition Agreement
Representations shall be true and correct in all material respects on and as of
such date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof;
(iii)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
(iv)    in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued at the
time of such acquisition (which, for the avoidance of doubt, may be less than
100% of the issued and outstanding Equity Interests of the acquired Person),
directly or indirectly, by such Person or any newly formed Subsidiary of
Borrower in connection with such acquisition shall be owned, directly or
indirectly, 100% by Borrower or a Guarantor, and Borrower shall


29

--------------------------------------------------------------------------------





have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of Borrower, each of the actions set forth in Sections 5.10 and/or
5.11, as applicable;
(v)    Borrower shall be in compliance with a minimum Interest Coverage Ratio
(computed as of the last day of the most recently ended Fiscal Quarter) of
2.00:1.00 by giving pro forma effect to such acquisition as if such acquisition
had occurred on the first day of the current Fiscal Quarter, and by deeming
historical financial performance of the acquired Person or property for such
Fiscal Quarter and each Fiscal Quarter prior thereto to be equal to the
projected financial performance for the corresponding Fiscal Quarter in the
following calendar year (as determined in the good faith reasonable judgment of
Borrower) (or, if Borrower is not in pro forma compliance with such minimum
Interest Coverage Ratio, then the effect of such M&A Transaction shall be to
increase the Interest Coverage Ratio); and
(vi)    Borrower shall have delivered to Administrative Agent (A) a certificate
of an Authorized Officer of Borrower demonstrating compliance with the foregoing
clauses (i) through (v) and, if applicable, Section 5.10 and Section 5.11, and
attaching all of the data required to be set forth in Schedules 4.1 and 4.2 and
the schedules to the Pledge and Security Agreement with respect to all assets
and Subsidiaries acquired in connection with such Permitted M&A Transaction and
such certificate shall be deemed to supplement Schedules 4.1 and 4.2 and the
Schedules to the Pledge and Security Agreement for all purposes hereof and
thereof, and (B) with respect to any proposed Permitted M&A Transaction as to
which the aggregate CFADS for the immediately preceding four fiscal quarters of
the Person to be acquired exceeds 15.0% of the aggregate CFADS of Borrower and
its Subsidiaries prior to such Permitted M&A Transaction, a favorable written
legal opinion as to such regulatory matters as Administrative Agent may
reasonably request in form and substance reasonably satisfactory to
Administrative Agent.
“Permitted Pari Passu Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness in the form of secured Indebtedness incurred by Borrower in the
form of one or more series of senior secured notes; provided that (a) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Liens securing the Obligations and
is not secured by any property or assets of Holdings or any of its Subsidiaries
other than the Collateral, including any collateral of Non-Recourse Subsidiaries
securing guarantees provided pursuant to Section 5.20, (b) a Refinancing Debt
Representative acting on behalf of the holders of such Indebtedness shall have
become party to an Intercreditor Agreement and (c) such Indebtedness meets the
Permitted Refinancing Debt Conditions. Permitted Pari Passu Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Project Undertakings” means guaranties by or obligations of Holdings,
Borrower or any of Borrower’s Subsidiaries in respect of Project Obligations or
Permitted Deferred Acquisition Obligations.
“Permitted Refinancing Debt Conditions” means that such applicable Indebtedness
(a) is not at any time guaranteed by any Subsidiary other than Subsidiaries that
are Guarantors or Subsidiaries that provide guarantees pursuant to Section 5.20
and (b) to the extent secured, such Indebtedness is not secured by any assets
other than the Collateral and the security agreements relating to such
Indebtedness are substantially the same as or more favorable to the Credit
Parties than the Collateral Documents (with such differences as are reasonably
satisfactory to Administrative Agent).
“Permitted Tax Distributions” means cash dividends or other distributions or
loans declared and paid by Borrower to Holdings and, with respect to any taxable
period ending after the date


30

--------------------------------------------------------------------------------





hereof for which Holdings and Borrower are each treated as a pass through entity
for U.S. Federal income Tax purposes, cash dividends or other distributions
declared and paid, or loans made, by Holdings to the members of Holdings, in
each case, for the sole purpose of funding the payments by the members of
Holdings of the Taxes owed with respect to their respective allocable shares of
the taxable net income for such period of Holdings and any of its Subsidiaries
treated as pass through entities for U.S. Federal income Tax purposes (whether
owned by Holdings directly or through other pass-through entities), provided
that such dividends or other distributions shall not exceed, in any taxable
period, the product of (a) the highest marginal effective combined Tax rates
then in effect under the Internal Revenue Code and under the laws of any state
and local taxing jurisdictions in which any member is required to pay income
Taxes with respect to Holdings’ and such Subsidiaries’ combined net income
(taking into account the deductibility of state and local Taxes in computing
U.S. Federal income Taxes) and (b) net taxable income of Holdings and such
Subsidiaries for such taxable period (computed as if they were a single
corporation) reduced by any net losses or credits or other tax attributes of
Holdings or any such Subsidiary carried over from prior periods to the extent
not previously taken into account in computing payments under this clause (b).
“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness incurred by Borrower in the
form of one or more series of senior unsecured notes or loans; provided that
such Indebtedness meets the Permitted Refinancing Debt Conditions. Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.
“Permitted Warrant Transaction” as defined in the definition of the term
“Permitted Call Transaction”.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Platform” as defined in Section 5.1(o).
“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower and each Guarantor substantially in the form of Exhibit H,
as it may be amended, restated, supplemented or otherwise modified from time to
time.
“Pledged Holdco” means a wholly-owned Domestic Subsidiary of a Project Holdco
that is not a Guarantor and 100% of the Equity Interests of which have been
pledged by such Project Holdco to the Collateral Agent under the Pledge and
Security Agreement; provided that no Project Holdco shall own more than one
Pledged Holdco.
“Prepayment Notice” means a notice by Borrower to prepay Loans, which shall be
substantially in the form of Exhibit N or such other form as Administrative
Agent may approve.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Person acting as Administrative Agent as its prime rate in effect
at its principal office in New York City. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Administrative Agent or any Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate. Any change in the
Prime Rate shall take effect at the opening of business on the day specified in
the public announcement of such change.


31

--------------------------------------------------------------------------------





“Principal Office” means Administrative Agent’s “Principal Office” as set forth
on Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as Administrative Agent may from time to time designate in writing
to Borrower and each Lender.
“Pro Rata Share” means, with respect to any Lender and any class of Loans, the
percentage obtained by dividing the aggregate principal amount of the Loans of
such class of that Lender by the aggregate principal amount of the Loans of such
class of all Lenders.
“Project Holdco” means a wholly-owned Domestic Subsidiary of Borrower that is a
Guarantor and 100% of the Equity Interests of which have been pledged to the
Collateral Agent under the Pledge and Security Agreement.
“Project Obligations” means, as to Holdings or any of its Subsidiaries, any
Contractual Obligation of such Person under power purchase agreements;
agreements for the purchase and sale of energy and renewable energy credits,
climate change levy exemption certificates, embedded benefits and other
environmental attributes; decommissioning agreements; Tax indemnities; operation
and maintenance agreements; leases; development contracts; construction
contracts; management services contracts; share retention agreements;
warranties; bylaws, operating agreements, joint development agreements and other
organizational documents; and other similar ordinary course contracts entered
into in connection with owning, operating, developing or constructing Clean
Energy Systems.
“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Holdings, its Subsidiaries or their respective
Securities.
“PUHCA” as defined in Section 4.26(a).
“PUHCA Exemption” as defined in Section 4.26(c).
“PUHCA Regulations” as defined in Section 4.26(a).
“PURPA” as defined in Section 4.26(a).
“PURPA Regulations” as defined in Section 4.26(a).
“QF” as defined in Section 4.26(a).
“QF Status” as defined in Section 4.26(a).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“RBC” means Royal Bank of Canada.
“RBCCM” means RBC Capital Markets (which is a brand name for the capital markets
businesses of Royal Bank of Canada and its Affiliates).


32

--------------------------------------------------------------------------------





“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
“REC Hedge” means any purchase, sale, swap, hedge, or similar arrangement
relating to renewable energy credits.
“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.
“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrancers of the affected
real property.
“Reference Rate” means, for any day, the Adjusted Eurodollar Rate as of such day
for a Eurodollar Rate Borrowing with an Interest Period of three months’
duration (without giving effect to the last sentence of the definition of the
term “Adjusted Eurodollar Rate” herein).
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) Borrower, (b) Administrative Agent, (c) each Additional Refinancing Lender
and (d) each Lender that agrees to provide any portion of Refinancing Term
Commitments or Refinancing Term Loans incurred pursuant thereto, in accordance
with Section 2.25.
“Refinancing Debt Representative” means, with respect to any series of Permitted
Pari Passu Refinancing Debt or Permitted Junior Lien Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control or as
and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Original
Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 91 days after the Latest Maturity Date in effect
on the date of such extension, renewal or refinancing, provided that,
notwithstanding the foregoing, scheduled amortization payments (however


33

--------------------------------------------------------------------------------





denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the weighted average life to maturity of such Original Indebtedness
remaining as of the date of such extension, renewal or refinancing; (d) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a guarantee) of Holdings or any of its Subsidiaries, in each case that shall
not have been (or, in the case of after-acquired Subsidiaries, shall not have
been required to become pursuant to the terms of the Original Indebtedness) an
obligor in respect of such Original Indebtedness, and shall constitute an
obligation of Holdings or such Subsidiary only to the extent of their
obligations in respect of such Original Indebtedness; (e) if such Original
Indebtedness shall have been subordinated to the Obligations, such Refinancing
Indebtedness shall also be subordinated to the Obligations on terms not less
favorable in any material respect to the Lenders; and (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent.
“Refinancing Term Commitments” means one or more classes of term loan
commitments hereunder that result from a Refinancing Amendment.
“Refinancing Term Loans” means one or more classes of term loans that result
from a Refinancing Amendment.
“Register” as defined in Section 2.7(b).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Reimbursement Date” as defined in Section 2.4(d).
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Relationship Agreement” means the Relationship Agreement dated as of October
16, 2017 among the Sponsor, Parent, Holdings and Borrower.


34

--------------------------------------------------------------------------------





“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including from any building, structure,
facility or fixture and any movement of any Hazardous Material through the air,
soil, surface water or groundwater.
“Relevant Agreements” as defined in Section 5.20(b).
“Replacement Lender” as defined in Section 2.23.
“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans with the incurrence by any Credit Party of any long-term bank
debt financing (other than, for the avoidance of doubt, any Non-Recourse Project
Indebtedness) incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Term Loans and having an All-In Yield that is less
than the All-In Yield of the Term Loans, including as may be effected through
any amendment to this Agreement relating to the interest rate for, or weighted
average yield of, the Term Loans (in each case, other than any such prepayment,
refinancing or amendment made in connection with a Change of Control or
Transformative Acquisition).
“Requisite Lenders” means one or more Lenders having or holding Loans and unused
Commitments representing more than 50% of the sum of the aggregate principal
amount of Loans and unused Commitments of all Lenders; provided that the
aggregate principal amount of Loans and unused Commitments of all Lenders shall
be determined by disregarding the aggregate principal amount of Loans and unused
Commitments of any Defaulting Lender.
“Responsible Officer” means, in respect of any Credit Party, any of the
chairman, the president, any vice president, the chief executive officer or the
chief operating officer, and, in respect of financial or accounting matters, the
chief financial officer or any senior officer of such Credit Party,
respectively.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings,
Borrower or any of their respective Subsidiaries (or any direct or indirect
parent of Borrower or Holdings to the extent paid, directly or indirectly, by
Holdings, Borrower or any of their respective Subsidiaries) now or hereafter
outstanding, other than a dividend payable solely in shares of a class of stock
to the holders of that class, any payment by Borrower in respect of Borrower’s
guarantee of any Permitted Convertible Bond Indebtedness issued by Parent or in
respect of any Permitted Exchangeable Bond Indebtedness of Borrower and any
payment by Holdings in respect of Holdings’ guarantee of any Permitted
Convertible Bond Indebtedness issued by Parent or in respect of any Permitted
Exchangeable Bond Indebtedness of Holdings; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of Holdings or Borrower or any
of their respective Subsidiaries (or any direct or indirect parent of Holdings
or Borrower to the extent paid, directly or indirectly, by Holdings, Borrower or
any of their respective Subsidiaries) now or hereafter outstanding, other than
any payment by Borrower in respect of Borrower’s guarantee of any Permitted
Convertible Bond Indebtedness issued by Parent or in respect of any Permitted
Exchangeable Bond Indebtedness of Borrower and any payment by Holdings in
respect of Holdings’ guarantee of any Permitted Convertible Bond Indebtedness
issued by Parent or in respect of any Permitted Exchangeable Bond Indebtedness
of Holdings; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares of any
class of stock of Holdings, Borrower or any of their respective Subsidiaries (or
any direct or


35

--------------------------------------------------------------------------------





indirect parent of Borrower or Holdings to the extent paid, directly or
indirectly, by Holdings, Borrower or any of their respective Subsidiaries) now
or hereafter outstanding (it being understood that none of the foregoing clauses
shall prohibit any payments in connection with any Permitted Warrant Transaction
to the extent such payments are equal to or less than any payments received in
connection with any Permitted Hedge Transaction entered into substantially
concurrently with such Permitted Warrant Transaction). For the avoidance of
doubt, none of (i) payments to or on behalf of Parent pursuant to the Master
Services Agreement, (ii) payments by Borrower or Holdings of operating expenses
of Parent to the extent allocable to the operations of Holdings and its
Subsidiaries, (iii) payments to Parent in respect of Permitted Convertible Bond
Indebtedness Shareholder Loans or (iv) payments to purchase Permitted Hedge
Transactions shall constitute Restricted Junior Payments.
“Restricted Subsidiary” means any subsidiary of Holdings other than an
Unrestricted Subsidiary; provided that upon the occurrence of any Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such subsidiary shall be
included in the definition of “Restricted Subsidiary”.
“Revolving Facility Administrative Agent” means HSBC Bank USA, National
Association, in its capacity as administrative agent and collateral agent under
the Revolving Facility Documents, or any successor administrative agent or
collateral agent under the Revolving Facility Documents.
“Revolving Facility Agreement” means the Credit and Guaranty Agreement dated as
of October 17, 2017, among Holdings, Borrower, the Subsidiaries party thereto,
as guarantors, the lenders and issuing banks party thereto, the Revolving
Facility Administrative Agent and the joint lead arrangers and joint bookrunners
party thereto, as such agreement may be amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time, in each case as and to the extent permitted by this Agreement and
the Pari Passu Intercreditor Agreement.
“Revolving Facility Closing Date” has the meaning assigned to the term “Closing
Date” in the Revolving Facility Agreement.
“Revolving Facility Documents” means the Revolving Facility Agreement and all
security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith or pursuant thereto.
“Revolving Facility Letter of Credit” means a letter of credit issued under the
Revolving Facility Agreement.
“Revolving Facility Loan” means a loan made under the Revolving Facility
Agreement.
“Sanctions” as defined in Section 4.25.
“S&P” means S&P Global Ratings, a segment of S&P Global Inc., and any successor
to its rating agency business.
“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants,


36

--------------------------------------------------------------------------------





bonds, debentures, notes, or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Senior 2023 Notes” means the 5.875% Senior Notes due 2023 issued by Borrower
pursuant to the Senior 2023 Notes Indenture.
“Senior 2023 Notes Documents” means the Senior 2023 Notes, the Senior 2023 Notes
Indenture and all other documents executed and delivered in connection with the
Senior 2023 Notes.
“Senior 2023 Notes Indenture” means Indenture dated as of January 28, 2015
pursuant to which the Senior 2023 Notes were issued.
“Senior 2025 Notes” means the 6.125% Senior Notes due 2025 issued by Borrower
pursuant to the Senior 2025 Notes Indenture.
“Senior 2025 Notes Documents” means the Senior 2025 Notes, the Senior 2025 Notes
Indenture and all other documents executed and delivered in connection with the
Senior 2025 Notes.
“Senior 2025 Notes Indenture” means Indenture dated as of July 17, 2015 pursuant
to which the Senior 2025 Notes were issued.
“SMBC” means Sumitomo Mitsui Banking Corporation.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit F-2.
“Solvent” means, with respect to all Credit Parties and their Subsidiaries, on a
consolidated basis, that as of the date of determination, both (i) (a) the sum
of the Credit Parties’ and their Subsidiaries’, on a consolidated basis,
liabilities (including contingent liabilities) does not exceed the present fair
saleable value of the Credit Parties’ and their Subsidiaries’, on a consolidated
basis, present assets; (b) the Credit Parties’ and their Subsidiaries’, on a
consolidated basis, capital is not unreasonably small in relation to their
business as contemplated on the Closing Date or with respect to any transaction
contemplated to be undertaken after the Closing Date; and (c) the Credit Parties
and their Subsidiaries, on a consolidated basis, have not incurred and do not
intend to incur, or believe (nor should they reasonably believe) that they will
incur, debts beyond their ability to pay such debts as they become due (whether
at maturity or otherwise); and (ii) the Credit Parties and their Subsidiaries,
on a consolidated basis, are “solvent” within the meaning given that term and
similar terms under the Bankruptcy Code and other applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standards No. 5).
“Specified Acquisition Agreement Representations” means, in connection with any
M&A Transaction, the representations made by or with respect to the assets,
Equity Interests, business line or


37

--------------------------------------------------------------------------------





unit or division of the Person to be acquired in connection with such M&A
Transaction in the applicable acquisition agreement as are material to the
interests of the Lenders and the Arrangers, in their capacities as such, but
only to the extent that Borrower or its Affiliates have the right not to
consummate such M&A Transaction, or to terminate their obligations (or otherwise
do not have an obligation to close), under such acquisition agreement (in each
case in accordance with the terms of such acquisition agreement) as a result of
a failure of such representations in such acquisition agreement to be true and
correct.
“Specified Representations” means the representations and warranties set forth
in Sections 4.1(a), 4.1(b)(iii), 4.3, 4.4(a)(i), 4.4(a)(ii), 4.4(b), 4.6, 4.17,
4.18, 4.22 and 4.25 of this Agreement and, subject to customary limitations,
Section 5.4 of the Pledge and Security Agreement.
“Sponsor” means Brookfield Asset Management Inc., a corporation existing under
the laws of the Province of Ontario.
“State Electric Utility Regulations” as defined in Section 4.26(e).
“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other subsidiaries of that Person or a combination
thereof; provided that, in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.
“Subsidiary” means, unless the context otherwise requires, a Restricted
Subsidiary of Borrower or, if so specified, of Holdings (including Borrower);
provided, however, that, for purposes of Sections 4.2, 4.11, 4.25, 4.26, 5.1(b),
5.1(c), 5.1(d), 5.1(n) and 5.17 only, references to Subsidiaries shall be deemed
also to be references to Unrestricted Subsidiaries.
“SunEdison” means SunEdison, Inc., a Delaware corporation.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


38

--------------------------------------------------------------------------------





“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding) imposed by any
Governmental Authority (together with interest, penalties and other additions
thereto).
“Term Lender” means a Lender having a Term Loan Commitment or a Term Loan.
“Term Loan” means a loan made by a Term Lender to Borrower pursuant to Section
2.2(a).
“Term Loan Commitment” means the commitment of a Term Lender to make or
otherwise fund any Term Loan and “Term Loan Commitments” means such commitments
of all Term Lenders in the aggregate. The amount of each Term Lender’s Term Loan
Commitment, if any, is set forth on Appendix A or in the applicable Assignment
Agreement, subject to adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Term Loan Commitments as of the
Closing Date is $350,000,000.
“Terminated Lender” as defined in Section 2.23.
“Title Policy” as defined in Section 5.11.
“Transaction Costs” means the fees, costs and expenses payable by Holdings,
Borrower or any of Borrower’s Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Documents.
“Transformative Acquisition” means any acquisition by Holdings or any of its
Subsidiaries that is not permitted by the terms of the Credit Documents
immediately prior to the consummation of such acquisition.
“Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
“United States” means the United States of America.
“Unrestricted Subsidiary” means any subsidiary of Borrower designated on
Schedule 4.1 as an Unrestricted Subsidiary as of the date hereof or designated
by an Authorized Officer of Borrower as an Unrestricted Subsidiary pursuant to
Section 5.15 subsequent to the date hereof, and any subsidiaries of such
designated Unrestricted Subsidiary. Borrower may designate any subsidiary of
Borrower (including any existing subsidiary and any newly acquired or newly
formed subsidiary) to be an Unrestricted Subsidiary unless such subsidiary or
any of its subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on any property of, Borrower or any subsidiary of Borrower (other
than any subsidiary of the subsidiary to be so designated); provided that
(i) each of (A) the subsidiary to be so designated and (B) its subsidiaries has
not at the time of designation, and does not thereafter, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable with respect
to any Indebtedness pursuant to which the applicable lender thereof has recourse
to any of the assets of Borrower


39

--------------------------------------------------------------------------------





or any Restricted Subsidiary and (ii) Borrower may not designate any Project
Holdco set forth on Schedule 5.15 or any of such Project Holdco’s subsidiaries
to be an Unrestricted Subsidiary.
“U.S. Lender” as defined in Section 2.20(c).
“Weighted Average Yield” means, with respect to any Loan, the weighted average
yield to stated maturity of such Loan based on the interest rate or rates
applicable thereto and giving effect to all upfront or similar fees or original
issue discount payable to the Lenders advancing such Loan with respect thereto
(with upfront or similar fees and original issue discount being equated to
interest based on an assumed four-year life to maturity (or, if less, the
remaining life to maturity) and to any interest rate “floor”, but excluding any
arrangement, commitment, structuring and underwriting fees paid or payable to
the arrangers (or similar titles) or their affiliates, in each case in their
capacities as such, in connection with such Loans; provided that, with respect
to the calculation of the Weighted Average Yield of any existing Loan in
connection with any Incremental Term Loans, (a) to the extent that the Reference
Rate on the effective date of such Incremental Term Loans is less than 1.00%,
then the amount of such difference shall be deemed to be added to the Weighted
Average Yield for such existing Loan solely for the purpose of determining
whether an increase in the interest rate for such Loan shall be required
pursuant to Section 2.24(a) and (b) to the extent that the Reference Rate on the
effective date of such Incremental Term Loans is less than the interest rate
floor, if any, applicable to such Incremental Term Loans, then the amount of
such difference shall be deemed to be added to the Weighted Average Yield of
such Incremental Term Loans solely for the purpose of determining whether an
increase in the interest rate for the applicable Loans shall be required
pursuant to Section 2.24(a). For purposes of determining the Weighted Average
Yield of any floating rate Indebtedness at any time, the rate of interest
applicable to such Indebtedness at such time shall be assumed to be the rate
applicable to such Indebtedness at all times prior to maturity; provided that
appropriate adjustments shall be made for any changes in rates of interest
provided for in the documents governing such Indebtedness (other than those
resulting from fluctuations in interbank offered rates, prime rates, Federal
funds rates or other external indices not influenced by the financial
performance or creditworthiness of Holdings, Borrower or any Restricted
Subsidiary).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2.    Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by Holdings to Lenders pursuant to
Section 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable); provided that (i) if
Borrower, by notice to Administrative Agent, shall request a material amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if Administrative Agent or the Requisite Lenders, by notice to
Borrower, shall request a material amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
provision hereof to the contrary, all obligations of any Person that are or
would have been treated as operating leases for purposes of GAAP prior to the
issuance by the Financial Accounting


40

--------------------------------------------------------------------------------





Standards Board on February 25, 2016 of an Accounting Standards Update (the
“ASU”) shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations for purposes of this Agreement
(whether or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
Capital Lease obligations in the financial statements to be delivered pursuant
to ‎‎Section 5.1.

SECTION 1.3.    Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The terms lease and license shall include sub-lease and
sub-license, as applicable. Unless otherwise specifically indicated, the term
“consolidated” with respect to any Person refers to such Person consolidated
with its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person. Unless otherwise specifically indicated or unless the context
requires otherwise, (a) any reference to any statute, regulation or law herein
shall refer to such statute, regulation or law, as applicable, as amended,
modified or supplemented from time to time and (b) any reference to any
agreement, instrument or other document herein shall refer to such agreement,
instrument or other document, as applicable, as amended, amended and restated,
modified or supplemented from time to time (subject to any restrictions on such
amendments, amendments and restatements, modifications or supplements set forth
herein). Whenever any provision of this Agreement requires the delivery of or
otherwise references the consolidated financial statements (including, balance
sheets, statements of operations, statements of comprehensive loss, statements
of stockholders’ equity and statements of cash flow) of Holdings and its
Subsidiaries or Borrower and its Subsidiaries, the Credit Parties may deliver or
otherwise reference the consolidated financial statements of Parent and its
Subsidiaries; provided that Parent (x) continues to control, directly or
indirectly, Holdings, (y) consolidates Holdings and its Subsidiaries in
accordance with GAAP and (z) has no material operations, assets or revenues
other than those of Holdings and its Subsidiaries.

SECTION 1.4.    [Reserved.]

SECTION 1.5.    Limited Condition Transactions.
(a)    In connection with any action being taken solely in connection with a
Limited Condition Transaction, for purposes of (i) determining compliance with
any provision of this Agreement which requires the calculation of the First Lien
Leverage Ratio or the Interest Coverage Ratio, (ii) determining the accuracy of
representations and warranties in the Credit Documents and/or whether a Default
or Event of Default shall have occurred and be continuing under Section 8 or
(iii) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated Total Assets), in each case, at
the option of Borrower (Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCA Election”), the date
of determination of whether any such action is not prohibited hereunder, shall
be deemed to be the date the definitive agreements for such Limited Condition
Transaction are entered into or the date of delivery of any relevant notices, as
applicable (the “LCA Test Date”), and if, after giving pro forma effect to the


41

--------------------------------------------------------------------------------





Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
four Fiscal Quarter period ending prior to the LCA Test Date, Borrower could
have taken such action on the relevant LCA Test Date in compliance with such
ratio or basket, such ratio or basket shall be deemed to have been complied with
(provided that, if Borrower has made an LCA Election, such ratio or basket may
be recalculated, at Borrower’s option, at the time of consummation of the
relevant transaction or action). For the avoidance of doubt, if Borrower has
made an LCA Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations solely for purposes of
determining whether the relevant transaction or action is permitted to be
consummated or taken.
(b)    If Borrower has made an LCA Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio or
basket availability with respect to the incurrence of Indebtedness or Liens, or
the making of Restricted Junior Payments, mergers, the conveyance, lease or
other transfer of the assets of Holdings or any of its Subsidiaries, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary on or following
the relevant LCA Test Date and prior to the earlier of (i) the date on which
such Limited Condition Transaction is consummated or (ii) the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

SECTION 2

LOANS

SECTION 2.1.    [Reserved.]

SECTION 2.2.    Term Loans.
(a)    Term Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Closing Date, a loan in Dollars to
Borrower in an aggregate principal amount equal to such Lender’s Term Loan
Commitment. Borrower may make only one borrowing under the Term Loan
Commitments, which shall be on the Closing Date. Any amount borrowed under this
Section 2.2(a) and subsequently repaid or prepaid may not be reborrowed. Each
Lender’s Term Loan Commitment shall terminate immediately and without further
action on the Closing Date and, subject to Sections 2.12, 2.13 and 2.14, all
Term Loans and all other amounts owed hereunder with respect to the Term Loans
and the Term Loan Commitments shall be paid in full no later than the Maturity
Date.
(b)    Borrowing Mechanics for Term Loans.
(i)    [Reserved.]
(ii)    Borrower shall deliver to Administrative Agent a fully executed and
delivered Funding Notice no later than (a) 11:00 a.m. (New York City time) at
least three Business Days in


42

--------------------------------------------------------------------------------





advance of the Closing Date in the case of a Eurodollar Rate Loan and (b) 10:00
a.m. (New York City time) on the Closing Date in the case of a Base Rate Loan.
(iii)    Promptly following receipt of a Funding Notice in respect of Term
Loans, Administrative Agent shall advise each Lender of the details thereof and
the amount of such Lender’s Pro Rata Share of the requested borrowing, if any,
together with the applicable interest rate.
(iv)    Each Lender shall make the amount of its Term Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
Closing Date by wire transfer of same day funds in Dollars to the account of
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. Administrative Agent shall make the proceeds of such Term Loans
received from the Lenders available to Borrower on the Closing Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Term
Loans received by Administrative Agent from Lenders to be credited to the
account of Borrower designated in writing to Administrative Agent by Borrower.
(v)    Notwithstanding anything herein to the contrary, each borrowing of Term
Loans hereunder shall be comprised entirely of Base Rate Loans or Eurodollar
Rate Loans.

SECTION 2.3.    [Reserved.]

SECTION 2.4.    [Reserved.]

SECTION 2.5.    Pro Rata Shares; Availability of Funds.
(a)    Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that
the obligations of the Lenders hereunder are several, and no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder nor shall any Term Loan Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder.
(b)    Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the Closing Date or the applicable date of
borrowing of Incremental Term Loans that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan requested on
the Closing Date or the applicable date of borrowing of Incremental Term Loans,
Administrative Agent may assume that such Lender has made such amount available
to Administrative Agent on the Closing Date or the applicable date of borrowing
of Incremental Term Loans and Administrative Agent may, in its sole discretion,
but shall not be obligated to, make available to Borrower a corresponding amount
on the Closing Date or the applicable date of Borrowing of Incremental Term
Loans. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from the Closing Date or the applicable date of
borrowing of Incremental Term Loans until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate. In the event that a Lender fails to fund to Administrative Agent all
or any portion of the Loans required to be funded by such Lender hereunder prior
to the time specified in this Agreement, such Lender shall not receive interest
hereunder with respect to the requested amount of such Lender’s Loans for the
period commencing with the time specified in this Agreement for receipt of


43

--------------------------------------------------------------------------------





payment by Borrower through and including the time of Borrower’s receipt of the
requested amount. If such Lender does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefor, Administrative Agent
shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from the Closing Date or the applicable date of borrowing of
Incremental Term Loans until the date such amount is paid to Administrative
Agent, at the rate payable hereunder for Base Rate Loans. Nothing in this
Section 2.5(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Borrower may
have against any Lender as a result of any default by such Lender hereunder.

SECTION 2.6.    Use of Proceeds. The proceeds of the Term Loans shall be used by
Borrower to refinance all the loans outstanding under the Existing Term Credit
Agreement, to fund fees and expenses payable hereunder and for general corporate
purposes of Borrower not in contravention of any law, including to provide for
ongoing working capital requirements. The proceeds of any Incremental Term Loans
shall be used by Borrower for the purposes specified in the applicable
Incremental Facility Amendment.

SECTION 2.7.    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any applicable
Loans; provided, further, that in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.
(b)    Register. Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Commitments and principal amounts (and
stated interest) of the Loans of each Lender from time to time (the “Register”).
The Register shall be available for inspection by Borrower or any Lender (but
only, in the case of a Lender, at Administrative Agent’s Principal Office and
with respect to any entry relating to such Lender’s Commitments, Loans and other
Obligations), at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall record, or shall cause to be recorded, in the
Register the Commitments and the Loans in accordance with the provisions of
Section 10.6, and each repayment or prepayment in respect of the principal
amount of the Loans. The entries in the Register shall be conclusive, absent
manifest error, and binding on Borrower, each Lender and Administrative Agent.
Borrower, each Lender and Administrative Agent shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. Borrower hereby designates
Administrative Agent to serve as Borrower’s non-fiduciary agent solely for
purposes of maintaining the Register as provided in this Section 2.7, and
Borrower hereby agrees that, to the extent Administrative Agent serves in such
capacity, Administrative Agent and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”
(c)    Notes. If so requested by any Lender by written notice to Borrower (with
a copy to Administrative Agent) at least three Business Days prior to the
Closing Date, or at any time thereafter, Borrower shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such


44

--------------------------------------------------------------------------------





notice is delivered after the Closing Date, promptly after Borrower’s receipt of
such notice) a Note or Notes to evidence such Lender’s Loan.

SECTION 2.8.    Interest on Loans.
(a)    Except as otherwise set forth herein, Loans shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof :
(i)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or
(ii)    if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.
(b)    The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by Borrower and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be.
(c)    In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event Borrower fails to
specify the Type of Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (i) if outstanding as a Eurodollar
Rate Loan, will be automatically converted into a Base Rate Loan on the last day
of the then-current Interest Period for such Loan, (ii) if outstanding as a Base
Rate Loan, will remain as a Base Rate Loan or (iii) if not then outstanding,
will be made as a Base Rate Loan. In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.
(d)    Interest payable pursuant to Section 2.8(a) shall be computed on the
basis of a 360-day year, except that interest computed by reference to the Base
Rate at times when the Base Rate is based on the Prime Rate shall be computed on
the basis of a 365-day or 366-day year, as the case may be, for the actual
number of days elapsed in the period during which it accrues. In computing
interest on any Loan, the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted from a Eurodollar Rate Loan, the date of conversion of such
Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.
(e)    Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans,


45

--------------------------------------------------------------------------------





including final maturity of the Loans; provided, however, that with respect to
any voluntary prepayment of a Base Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date.

SECTION 2.9.    Conversion/Continuation.
(a)    Subject to Section 2.18 and so long as no Default or Event of Default
shall have occurred and then be continuing, Borrower shall have the option:
(i)    subject to the limitations set forth in Section 2.2(b)(v), to convert at
any time all or any part of any Loan equal to $2,000,000 and integral multiples
of $100,000 in excess of that amount from one Type of Loan to another Type of
Loan; provided that a Eurodollar Rate Loan may only be converted on the
expiration of the Interest Period applicable to such Eurodollar Rate Loan unless
Borrower shall pay all amounts due under Section 2.18 in connection with any
such conversion; or
(ii)    upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $2,000,000 and
integral multiples of $100,000 in excess of that amount as a Eurodollar Rate
Loan.
(b)    Subject to the last paragraph of Section 3.1, Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent by the time that a
Funding Notice would be required under Section 2.2(b)(ii) if Borrower were
requesting a borrowing of Term Loans of the Type of Loan resulting from such
Conversion/Continuation Notice. Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. If on any day a Loan is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be a Base Rate Loan.

SECTION 2.10.    Default Interest. Notwithstanding Section 2.8, if any principal
of or interest on any Loan or any fee or other amount payable by Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in Section 2.8 or (ii) in the case of any other amount, 2.00% per annum
plus the rate applicable to Base Rate Loans as provided in Section 2.8(a)(i).
Payment or acceptance of the increased rates of interest provided for in this
Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

SECTION 2.11.    Fees.
Borrower agrees to pay to Agents such fees in the amounts and at the times
separately agreed upon.

SECTION 2.12.    Scheduled Payments.
The principal amount of the Term Loans shall be repaid in consecutive quarterly
installments and at final maturity (each such payment, an “Installment”) on the
last day of each March,


46

--------------------------------------------------------------------------------





June, September and December, commencing March 31, 2018, in an aggregate
principal amount for each such date equal to 0.25% of the aggregate principal
amount of the Term Loans outstanding on the Closing Date. Notwithstanding the
foregoing, (x) such Installments shall be reduced in connection with any
voluntary or mandatory prepayments of the Loans in accordance with Section 2.13,
Section 2.14 and Section 2.15, as applicable, and (y) the Term Loans, together
with all other amounts owed hereunder with respect thereto, shall, in any event,
be paid in full no later than the Maturity Date. The principal amount of the
Incremental Term Loans shall be repaid in such amounts and on such date or dates
as shall be specified therefor in the applicable Incremental Facility Amendment.

SECTION 2.13.    Voluntary Prepayments.
(a)    Voluntary Prepayments.
(i)    Any time and from time to time, Borrower may prepay any Loans on any
Business Day in whole or in part, in an aggregate minimum amount not less than
$2,000,000 and integral multiples of $100,000 in excess of that amount (or such
lesser amount which constitutes the full amount of such Loans outstanding).
(ii)    All such prepayments shall be made:
(1)    upon not less than one Business Day’s prior written notice in the case of
Base Rate Loans; and
(2)    upon not less than three Business Days’ prior written in the case of
Eurodollar Rate Loans;
in each case given in the form of a Prepayment Notice to Administrative Agent by
12:00 p.m. (New York City time) on the date required (and Administrative Agent
will promptly transmit such original notice for Term Loans by telefacsimile or
telephone to each Lender). Upon the giving of any such Prepayment Notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein; provided that a Prepayment
Notice made in connection with a refinancing of the Loans or sale of Borrower
may be conditioned upon the consummation of such refinancing or sale (and if
such refinancing or sale is not consummated, the principal amount of the Loans
specified in such notice shall not be so due and payable on the prepayment date
specified in such notice). Any such voluntary prepayment shall be applied as
specified in Section 2.15(a).
(b)    Prepayment Premium. In the event that, on or prior to the six-month
anniversary of the Closing Date, Borrower (i) makes any prepayment of Term Loans
in connection with any Repricing Transaction or (ii) effects any amendment of
this Agreement having the effect of a Repricing Transaction, Borrower shall pay
to the Administrative Agent, for the ratable account of each of the Term
Lenders, (A) in the case of clause (i), a prepayment premium of 1.00% of the
aggregate principal amount of the Term Loans being prepaid and (B) in the case
of clause (ii), a payment equal to 1.00% of the aggregate principal amount of
the Term Loans outstanding immediately prior to such amendment, including any
Non-Consenting Lender that assigns its Loans as required by Section 2.23 in
connection with any such amendment.

SECTION 2.14.    Mandatory Prepayments.
(a)    Asset Sales. No later than the third Business Day following the date of
receipt by Holdings or any of its Subsidiaries (other than any Non-Recourse
Subsidiary) of any Net Asset Sale


47

--------------------------------------------------------------------------------





Proceeds, Borrower shall prepay the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to such Net Asset Sale Proceeds.
(b)    Insurance/Condemnation Proceeds. No later than the third Business Day
following the date of receipt by Holdings or any of its Subsidiaries (other than
any Non-Recourse Subsidiary), or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Borrower shall prepay the Loans as set forth in
Section 2.15(b) in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds.
(c)    Issuance of Debt. On the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than (i) with respect to any
Indebtedness permitted to be incurred pursuant to Section 6.1 (other than
Section 6.1(x)) and (ii) with respect to any Indebtedness of any Non-Recourse
Subsidiaries), Borrower shall prepay the Loans as set forth in Section 2.15(b)
in an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.
(d)    Reinvestment Right. Notwithstanding anything in this Agreement to the
contrary, in the case of any event described in Section 2.14(a) or Section
2.14(b), if Borrower shall, prior to the date of the required prepayment,
deliver to Administrative Agent a certificate of an Authorized Officer to the
effect that Borrower intends to cause the Net Asset Sale Proceeds or the Net
Insurance/Condemnation Proceeds, as the case may be, from such event (or a
portion thereof specified in such certificate) to be applied within 365 days
after receipt of such proceeds to acquire, maintain, develop, construct, improve
or upgrade any real property, equipment or other tangible assets used or useful
in the business of Holdings or any of its Subsidiaries (including any capital
expenditure in respect of any such assets), or to consummate any Permitted M&A
Transaction or any other Investment not prohibited by the terms of this
Agreement, or to repay or prepay any Non-Recourse Project Indebtedness, and
certifying that no Default has occurred and is continuing, then no prepayment
shall be required pursuant to such Section in respect of such proceeds (or the
portion of such proceeds specified in such certificate, if applicable) except to
the extent of any such proceeds that have not been so applied by the end of such
365-day period (or within a period of 180 days thereafter if by the end of such
initial 365-day period Holdings or one or more Subsidiaries shall have entered
into a binding agreement with a third party to acquire, maintain, develop,
construct, improve or upgrade such real property, equipment or other tangible
assets, or to consummate such Permitted M&A Transaction or other permitted
Investment, or to repay or prepay such Non-Recourse Project Indebtedness, with
such proceeds), at which time a prepayment shall be required in an amount equal
to such proceeds that have not been so applied.
(e)    Foreign Subsidiary Dispositions. Notwithstanding any other provisions of
this Section 2.14, to the extent any or all of the Net Asset Sale Proceeds or
Net Insurance/Condemnation Proceeds of any event described in Section 2.14(a) or
Section 2.14(b), respectively, received by a Foreign Subsidiary are prohibited
or delayed by any applicable local law (including financial assistance,
corporate benefit restrictions on upstreaming of cash intra group and the
fiduciary and statutory duties of the directors of such Foreign Subsidiary) from
being repatriated or passed on to or used for the benefit of Holdings, Borrower
or any applicable Domestic Subsidiary, the portion of such proceeds so affected
will not be required to be applied to prepay the Loans at the times provided in
this Section 2.14 but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
or the passing on to or otherwise using for the benefit of Holdings, Borrower or
the applicable Domestic Subsidiary, and once such repatriation of any of such
affected proceeds is permitted under the applicable local law, such repatriation
will be promptly effected and such repatriated proceeds


48

--------------------------------------------------------------------------------





will be promptly (and in any event not later than five Business Days after such
repatriation) applied (net of additional Taxes payable or reasonably estimated
to be payable as a result thereof) to the prepayment of the Loans pursuant to
this Section 2.14; provided that no prepayment of the Loans pursuant to this
Section 2.14 shall be required during the period in which the repatriation of
such proceeds would result in material adverse tax consequences to Holdings and
its Subsidiaries (taken as a whole and taking into account any foreign tax
credit or benefit available in connection with such repatriation or otherwise),
as determined by Borrower in its reasonable good faith discretion, if during
such period on or before the date on which such proceeds so retained would
otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 2.14(d), (x) Borrower applies an amount equal to the amount
of such proceeds to such reinvestments or prepayments as if such proceeds had
been received by Borrower rather than such Foreign Subsidiary, less the amount
of additional Taxes that would have been payable or reserved against if such
proceeds had been repatriated or (y) such proceeds are applied to the repayment
of Indebtedness of a Foreign Subsidiary.

SECTION 2.15.    Application of Prepayments.
(a)    Application of Prepayments. Any prepayment of any Loan of any class
hereunder shall be applied to prepay the Loans of such class on a pro rata basis
(in accordance with the respective outstanding principal amounts thereof) and
further applied, as directed by Borrower, to reduce the remaining scheduled
Installments of principal of the Loans of such class. In the event of any
mandatory prepayment of Loans made at a time when Loans of more than one class
remain outstanding, Borrower shall prepay the Loans in a manner such that the
aggregate amount of such prepayment is allocated between the Term Loans and, to
the extent provided in the applicable Incremental Facility Amendment for any
class of Incremental Term Loans, the Incremental Term Loans of each such class
pro rata based on the aggregate principal amount of outstanding Loans of each
such class.
(b)    Application of Prepayments of Loans to Base Rate Loans and Eurodollar
Rate Loans. Any prepayment of Loans of any class shall be applied first to Base
Rate Loans of such class to the full extent thereof before application to
Eurodollar Rate Loans of such class, in each case in a manner which minimizes
the amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).

SECTION 2.16.    General Provisions Regarding Payments.
(a)    All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars (unless otherwise expressly provided
herein) in same day funds, without defense, recoupment, setoff or counterclaim,
free of any restriction or condition, and delivered to Administrative Agent not
later than 12:00 p.m. (New York City time) on the date due at the Principal
Office of Administrative Agent for the account of the Lenders; for purposes of
computing interest and fees, funds received by Administrative Agent after that
time on such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day.
(b)    All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Base Rate Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.
(c)    Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s


49

--------------------------------------------------------------------------------





applicable Pro Rata Share of all payments and prepayments of principal and
interest due hereunder, together with all other amounts due thereto, including
all fees payable with respect thereto, to the extent received by Administrative
Agent.
(d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
(e)    Subject to the provisos set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of the payment of interest hereunder.
(f)    Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.
(g)    If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral, all payments or proceeds
received by Agents in respect of any of the Obligations, shall be applied in
accordance with the application arrangements described in Section 9.2 of the
Pledge and Security Agreement.

SECTION 2.17.    Ratable Sharing. Lenders hereby agree among themselves that if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, then those purchases shall be rescinded and the purchase prices paid
for such


50

--------------------------------------------------------------------------------





participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, consolidation, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder. The provisions of this Section 2.17 shall not
be construed to apply to (a) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (b) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it.

SECTION 2.18.    Making or Maintaining Eurodollar Rate Loans.
(a)    Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of “Adjusted Eurodollar Rate”,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
(ii) any Conversion/Continuation Notice given by Borrower with respect to the
Loans in respect of which such determination was made shall be deemed to be
rescinded by Borrower, (iii) any affected Eurodollar Rate Loan that is requested
to be continued shall be continued as a Base Rate Loan and (iv) any Funding
Notice for an affected Eurodollar Rate Loan shall be deemed to be a request for
a borrowing of Base Rate Loans.
(b)    Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date (i) any Lender shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto but shall be made
only after consultation with Borrower and Administrative Agent) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has
become unlawful as a result of compliance by such Lender in good faith with any
law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) Administrative Agent is advised by the Requisite
Lenders (which determination shall be final and conclusive and binding upon all
parties hereto) that the making, maintaining, converting to or continuation of
its Eurodollar Rate Loans has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of the Lenders in that market, then, and in any
such event, such Lenders (or in the case of the preceding clause (i), such
Lender) shall be an “Affected Lender” and such Affected Lender shall on that day
give notice (by e-mail or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). If Administrative Agent receives
a notice from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) a notice from Lenders constituting Requisite Lenders pursuant to clause (ii)
of the preceding sentence, then (1) the obligation of the Lenders (or, in the
case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the


51

--------------------------------------------------------------------------------





case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) a Base Rate Loan, (3) the Lenders’ (or in the case of
any notice pursuant to clause (i) of the preceding sentence, such Lender’s)
obligations to maintain their respective outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, Borrower shall have the option,
subject to the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).
(c)    Compensation for Breakage or Non-Commencement of Interest Periods.
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to Lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Funding Notice, or a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice; (ii) if any
prepayment or other principal payment of, or any conversion of, any of its
Eurodollar Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to that Loan; or (iii) if any prepayment of any of its
Eurodollar Rate Loans is not made on any date specified in the Prepayment Notice
given by Borrower. With respect to any Lender’s claim for compensation under
this Section 2.18, Borrower shall not be required to compensate such Lender for
any amount incurred more than 180 calendar days prior to the date that such
Lender notifies Borrower of the event that gives rise to such claim.
(d)    Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.
(e)    Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.18 and under Section 2.19
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Dollar deposit in the London
interbank market bearing interest at the rate obtained pursuant to clause (i) of
the definition of “Adjusted Eurodollar Rate” in an amount equal to the amount of
such Eurodollar Rate Loan and having a maturity comparable to the relevant
Interest Period and through the transfer of such deposit from an offshore office
of such Lender to a domestic office of such Lender in the United States;
provided, however, that each Lender may fund each of its Eurodollar Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.18 and
under Section 2.19.

SECTION 2.19.    Increased Costs; Capital Adequacy.


52

--------------------------------------------------------------------------------





(a)    Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that (A) any law, treaty or governmental rule, regulation or
order, or any change therein or in the interpretation, administration or
application thereof (regardless of whether the underlying law, treaty or
governmental rule, regulation or order was issued or enacted prior to the date
hereof), including the introduction of any new law, treaty or governmental rule,
regulation or order but excluding solely proposals thereof, or any determination
of a court or Governmental Authority, in each case that becomes effective after
the date hereof, or (B) any guideline, request or directive by any central bank
or other governmental or quasi-governmental authority (whether or not having the
force of law) or any implementation rules or interpretations of previously
issued guidelines, requests or directives, in each case that is issued or made
after the date hereof: (i) subjects such Lender (or its applicable lending
office) or any company controlling such Lender to any additional Tax (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) any Taxes on the overall net income of such
Lender) with respect to this Agreement or any of the other Credit Documents or
any of its obligations hereunder or thereunder or any payments to such Lender
(or its applicable lending office) of principal, interest, fees or any other
amount payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, liquidity, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in the definition of “Adjusted Eurodollar Rate”) or any company
controlling such Lender; or (iii) imposes any other condition, cost or expense
(other than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or any company controlling such Lender or such
Lender’s obligations hereunder or the London interbank market; and the result of
any of the foregoing is to increase the cost to such Lender of agreeing to make,
making, continuing, converting or maintaining Loans hereunder or to reduce any
amount received or receivable by such Lender (or its applicable lending office)
with respect thereto; then, in any such case, Borrower shall promptly pay to
such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or in a lump sum or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.19(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
(b)    Capital Adequacy Adjustment. In the event that any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the adoption,
effectiveness, phase-in or applicability of any law, rule or regulation (or any
provision thereof) regarding capital adequacy or liquidity, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or (B) compliance by any Lender (or its applicable
lending office) or any company controlling such Lender with any guideline,
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, in each case after the date hereof, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
company controlling such Lender as a consequence of, or with reference to, such
Lender’s Loans or other obligations hereunder with respect to the Loans to a
level below that which such Lender or such


53

--------------------------------------------------------------------------------





controlling company could have achieved but for such adoption, effectiveness,
phase-in, applicability, change or compliance (taking into consideration the
policies of such Lender or such controlling company with regard to capital
adequacy), then from time to time, within five Business Days after receipt by
Borrower from such Lender of the statement referred to in the next sentence,
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such controlling company on an after-Tax basis for
such reduction. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
(c)    For the avoidance of doubt, subsections (a) and (b) of this Section 2.19
shall apply to all requests, rules, guidelines or directives issued by any
United States or foreign regulatory authority (i) under or in connection with
the implementation of the Dodd-Frank Wall Street Reform and Consumer Protection
Act and (ii) in connection with the implementation of the recommendations of the
Bank for International Settlements or the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority), regardless of
the date adopted, issued, promulgated or implemented, but only to the extent
that the applicable Lender has certified in writing to Holdings and Borrower
that it is the general policy or practice of such Lender to demand compensation
of the type described in such subsections (a) and (b) in similar circumstances
from similarly-situated borrowers.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.19 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that Borrower shall not be required
to compensate a Lender pursuant to this Section 2.19 for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender notifies Borrower of the change in law, regulation or statute giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the change in law, regulation or statute
giving rise to such increased costs or reductions is retroactive, then such
180-day period shall be extended to include the period of retroactive effect
thereof).

SECTION 2.20.    Taxes; Withholding, Etc.
(a)    Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by any Governmental Authority.
(b)    Withholding of Taxes. If any Credit Party or any other Person acting as a
withholding agent is (in such withholding agent’s reasonable good faith
discretion) required by law to make any deduction or withholding on account of
any Tax from any sum paid or payable by any Credit Party to Administrative Agent
or any Lender under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Borrower becomes aware of it; (ii) the applicable
withholding agent shall be entitled to make any such deduction or withholding
and shall timely pay, or cause to be paid, the full amount of any such Tax
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) if such Tax is an Indemnified Tax, the sum payable by such Credit
Party in respect of which the relevant deduction, withholding or payment is
required shall be increased to the extent necessary to ensure that,


54

--------------------------------------------------------------------------------





after the making of that deduction, withholding or payment (including such
deductions and withholdings applicable to additional sums payable under this
Section), Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
days after the due date of payment of any Tax which it is required by
clause (ii) above to pay, Borrower shall deliver to Administrative Agent
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant
Governmental Authority.
(c)    Evidence of Exemption from U.S. Withholding Tax. Each Lender that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. Federal income Tax purposes (a “Non-US Lender”)
shall, to the extent such Lender is legally able to do so, deliver to
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrower or Administrative
Agent (each in the reasonable exercise of its discretion), (i) two original
copies of Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI, W-8EXP, W-8IMY
and/or any other form prescribed by applicable law (or, in each case, any
successor forms), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by Borrower to establish that such Lender is not subject to (or is
subject to a reduced rate of) deduction or withholding of United States Federal
income Tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents, or (ii) if such
Lender (or, if such Lender is providing a W-8IMY, if any beneficial owner that
is not a United States person) is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code, a Certificate re Non-Bank Status
together with two original copies of Internal Revenue Service Form W‑8BEN or
W-8BEN-E (or any successor form), properly completed and duly executed by such
Lender or beneficial owner, and such other documentation required under the
Internal Revenue Code and reasonably requested by Borrower to establish that
such Lender or such beneficial owner is not subject to (or is subject to a
reduced rate of) deduction or withholding of United States Federal income Tax
with respect to any payments to such Lender or beneficial owner of interest
payable under any of the Credit Documents. Each Lender that is a United States
person (as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code) for United States Federal income Tax purposes (a “U.S. Lender”) shall
deliver to Administrative Agent and Borrower on or prior to the Closing Date
(or, if later, on or prior to the date on which such Lender becomes a party to
this Agreement) two original copies of Internal Revenue Service Form W-9 (or any
successor form), properly completed and duly executed by such Lender, certifying
that such U.S. Lender is entitled to an exemption from United States backup
withholding Tax, or otherwise prove that it is entitled to such an exemption.
Each Lender required to deliver any forms, certificates or other evidence with
respect to United States Federal income Tax withholding matters pursuant to this
Section 2.20(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Borrower two new
original copies of Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI,
W-8EXP, W-8IMY, W-9 and/or any other form prescribed by applicable law (or, in
each case, any successor form), or a Certificate re Non-Bank Status and two
original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E(or any
successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to confirm or establish that such
Lender is not subject to deduction or withholding of United States Federal
income Tax with respect to payments to such Lender under the Credit Documents,
or notify


55

--------------------------------------------------------------------------------





Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence. Notwithstanding anything in this clause (c) to
the contrary, the completion, execution and submission of such documentation
(other than Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI, W‑8EXP,
W-8IMY or W-9 (or, in each case, any successor form) or a Certificate re
Non-Bank Status) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(d)    Without limiting the provisions of Section 2.20(b), the Credit Parties
shall timely pay all Other Taxes to the relevant Governmental Authorities in
accordance with applicable law, or at the option of Administrative Agent, timely
reimburse it for the payment of any Other Taxes, upon submission of reasonable
proof of such payment. The applicable Credit Party shall deliver to
Administrative Agent official receipts or other evidence of such payment
reasonably satisfactory to Administrative Agent in respect of any Other Taxes
payable hereunder promptly after payment of such Other Taxes.
(e)    The Credit Parties shall jointly and severally indemnify each Beneficiary
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Beneficiary or required to be withheld or deducted from
a payment to such Beneficiary and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to such
Credit Party shall be conclusive absent manifest error. Such payment shall be
due within 10 days of such Credit Party’s receipt of such certificate.
(f)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including additional amounts pursuant to this
Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.20 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(g)    If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by applicable law and at such time or times
reasonably requested by Borrower or Administrative Agent such documentation
prescribed by applicable law (including as


56

--------------------------------------------------------------------------------





prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph (h),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

SECTION 2.21.    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make or maintain Loans, including any Affected Loans, through
another office of such Lender, or (b) take such other measures as such Lender
may deem reasonable, if as a result thereof the circumstances which would cause
such Lender to be an Affected Lender would cease to exist or the additional
amounts which would otherwise be required to be paid to such Lender pursuant to
Section 2.18, 2.19 or 2.20 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Loans through such other office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such Loans or
the interests of such Lender; provided that such Lender will not be obligated to
utilize such other office pursuant to this Section 2.21 unless Borrower agrees
to pay all incremental expenses incurred by such Lender as a result of utilizing
such other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

SECTION 2.22.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, as Borrower may request (so long as no Default or Event of Default shall
have occurred and be continuing), to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by Administrative Agent; third, if so determined
by Administrative Agent and Borrower, to be held in a Deposit Account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default shall have
occurred and be continuing, to the payment of any amounts owing to Borrower as a
result of any judgment of a court of competent jurisdiction obtained by Borrower
against such Defaulting


57

--------------------------------------------------------------------------------





Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 3.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the applicable Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(ii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.11 for any period during which that Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
(b)    Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Loans to be held pro rata by the
Lenders in accordance with the applicable Commitments, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.
(c)    Lender Counterparties. So long as any Lender is a Defaulting Lender, such
Lender shall not be a Lender Counterparty with respect to any Hedge Agreement
entered into while such Lender was a Defaulting Lender.

SECTION 2.23.    Removal or Replacement of a Lender. Anything contained herein
to the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or (b)
(i) any Lender shall become and continues to be a Defaulting Lender, and
(ii) such Defaulting Lender shall fail to cure the default pursuant to
Section 2.22(b) within five Business Days after Borrower’s request that it cure
such default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (a “Terminated Lender”), Borrower may, by giving written
notice to Administrative Agent and the applicable Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding


58

--------------------------------------------------------------------------------





Loans and Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Borrower shall pay the fees, if any, payable thereunder in connection with any
such assignment from such Terminated Lender; provided that (1) on the date of
such assignment, the applicable Replacement Lender shall pay to such Terminated
Lender an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Loans of such Terminated Lender and
(B) an amount equal to all accrued, but theretofore unpaid, fees owing to such
Terminated Lender pursuant to Section 2.11; (2) on the date of such assignment,
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.13(b), 2.18(c), 2.19 or 2.20 or otherwise as if it were a prepayment
and (3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender. Upon the
prepayment of all amounts owing to any Terminated Lender and the termination of
such Terminated Lender’s Term Commitments, if any, such Terminated Lender shall
no longer constitute a “Lender” for purposes hereof; provided that any rights of
such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if Borrower exercises its option
hereunder to cause an assignment by such Lender as a Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6. In the event that a Terminated Lender does not
comply with the requirements of the immediately preceding sentence within one
Business Day after receipt of such notice, each Lender hereby authorizes and
directs Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of such Terminated Lender and any such documentation so executed by
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.6. Any removal of RBC or its successor as a
Defaulting Lender pursuant to this Section shall also constitute the removal of
RBC or its successor as Administrative Agent pursuant to Section 9.7.

SECTION 2.24.    Incremental Term Loan Facilities.
(a)    Borrower may by written notice to Administrative Agent elect to request,
prior to the Maturity Date, to add one or more additional tranches of term loan
commitments or one or more increases in the aggregate principal amount of the
Term Loans (the commitments in respect of any such tranche or increase, the
“Incremental Term Loan Commitments” and the loans made thereunder, the
“Incremental Term Loans”) by an amount not in excess of the sum of (x)
$100,000,000 and (y) an additional amount if, immediately after giving effect to
the incurrence of such additional amount (but without giving effect to any
amount incurred simultaneously under the immediately preceding clause (x)) and
the application of the proceeds therefrom, the First Lien Leverage Ratio,
computed as of the last day of the most recently ended Fiscal Quarter, is equal
to or less than 2.50:1.00. Such Incremental Term Loan Commitments shall not be
less than $10,000,000 individually (or such lesser amount which shall be
approved by Administrative Agent), and shall be in integral multiples of
$1,000,000 in excess of that amount. Each such notice shall specify the date
(each, an “Incremental Effective Date”) on which Borrower proposes that the
Incremental Term Loan Commitments shall be effective, which shall be a date not
less than 10 Business Days after the date on which such notice is delivered to
Administrative Agent. Such Incremental Term Loan Commitments shall become
effective as of such Incremental Effective Date; provided that (1) no Default or
Event of Default shall exist on such Incremental Effective Date before or after
giving effect to such Incremental Term Loan Commitments and the incurrence of
the Incremental Term Loans thereunder (provided that, with respect to any
Incremental Term Loan Commitments and the related Incremental Term Loans, the
proceeds of which shall be used in whole or in part to finance a Permitted M&A
Transaction, the requirement of the absence of a Default or Event of Default may
be waived by the applicable New Incremental Lenders or limited as mutually
agreed upon by Borrower and


59

--------------------------------------------------------------------------------





such New Incremental Lenders (other than an Event of Default arising under
Section 8.1(a), (f) or (g)); (2) both before and after giving effect to such
Incremental Term Loan Commitments and the incurrence of the Incremental Term
Loans thereunder, all representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects on and
as of such Incremental Effective Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date (provided that (x) in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof and (y) with respect to
any Incremental Term Loan Commitments and the related Incremental Term Loans,
the proceeds of which shall be used in whole or in part to finance a Permitted
M&A Transaction, the requirement regarding the accuracy of representations and
warranties may be waived by the applicable New Incremental Lenders or limited as
mutually agreed upon by Borrower and such New Incremental Lenders (other than
Specified Representations and Specified Acquisition Agreement Representations);
(3) such Incremental Term Loan Commitments and the related Incremental Term
Loans shall not have a maturity date that is earlier than the Maturity Date; (4)
the related Incremental Term Loans shall not have a weighted average life to
maturity that is shorter than the remaining weighted average life to maturity of
the Term Loans; and (5) other than amortization, pricing, maturity date or
prepayment premiums, such Incremental Term Loan Commitments and the related
Incremental Term Loans shall have the same terms as the Term Loans; provided
that if the Weighted Average Yield relating to any Incremental Term Loan exceeds
the Weighted Average Yield relating to the Term Loans immediately prior to the
effectiveness of the applicable Incremental Facility Amendment by more than
0.50%, then the Applicable Margin shall be adjusted so that the Weighted Average
Yield relating to such Incremental Term Loans shall not exceed the Weighted
Average Yield relating to the Term Loans by more than 0.50%; provided, however,
that (x) the requirements set forth in this proviso shall not apply to any
Incremental Term Loan Commitments or Incremental Term Loans the effective date
of which is more than 24 months after the Closing Date and (y) any increase in
the Applicable Margin required pursuant to this proviso resulting from the
application of any interest rate “floor” on any Incremental Term Loan will be
effected solely through the increase of the interest rate “floor” on the Term
Loans. Incremental Term Loans shall rank pari passu or junior in right of
payment in respect of the Collateral and with the Obligations in respect of the
Term Loans and, for purposes of prepayments, shall be treated substantially the
same as (and in any event no more favorably than) the Term Loans. Borrower shall
deliver or cause to be delivered any legal opinions or other documents of the
type specified in Section 3.1(b) reasonably requested by Administrative Agent in
connection with any such transaction. Any Incremental Term Loan Commitments
established pursuant to an Incremental Facility Amendment that have identical
terms and conditions, and any Incremental Term Loans made thereunder, shall be
designated as a separate series of Incremental Term Loan Commitments and
Incremental Term Loans for all purposes of this Agreement.
(b)    Any additional bank, financial institution, existing Lender or other
Person that elects to extend Incremental Term Loan Commitments shall be
reasonably satisfactory to Borrower and the Administrative Agent (any such bank,
financial institution, existing Lender or other Person being called a “New
Incremental Lender”) and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to
this Agreement and, as appropriate, the other Credit Documents, executed by
Borrower, such New Incremental Lender and the Administrative Agent. No Lender
shall be obligated to provide any Incremental Term Loan Commitments unless it so
agrees. An Incremental Facility Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement or any other Credit Document
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.24.


60

--------------------------------------------------------------------------------






SECTION 2.25.    Refinancing Facilities.
(a)    On one or more occasions after the Closing Date, Borrower may obtain,
from any Lender or any other bank, financial institution or other institutional
lender or investor that agrees to provide any portion of Refinancing Term Loans
pursuant to a Refinancing Amendment in accordance with this Section 2.25 (each,
an “Additional Refinancing Lender”) (provided that Administrative Agent shall
have consented (such consent not to be unreasonably withheld or delayed) to such
Lender’s or Additional Refinancing Lender’s making such Refinancing Term Loans
to the extent such consent, if any, would be required under Section 10.6(c) for
an assignment of Loans to such Lender or Additional Refinancing Lender), Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Loans
of any class (which, for the purposes of this Section, shall include Refinancing
Term Loans) then outstanding under this Agreement, in the form of Refinancing
Term Commitments or Refinancing Term Loans pursuant to a Refinancing Amendment.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 3.2 and, to the extent reasonably requested by Administrative Agent,
receipt by Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to Administrative Agent and (ii) reaffirmation agreements and/or
such amendments to the Collateral Documents as may be reasonably requested by
Administrative Agent in order to ensure that such Credit Agreement Refinancing
Indebtedness is provided with the benefit of the applicable Credit Documents.
(c)    Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.25(a) shall be in an aggregate principal amount that is (x) not less
than $10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Credit Documents may be amended pursuant to a Refinancing Amendment,
without the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of Administrative Agent and Borrower,
to effect the provisions of this Section 2.25, including any amendments
necessary to treat the applicable Loans and/or Commitments established under the
Refinancing Amendment as a new class of Loans and/or Commitments hereunder, and
the Lenders hereby expressly authorize Administrative Agent to enter into any
such Refinancing Amendment.
(e)    This Section 2.25 shall supersede any provisions in Section 2.17 or
Section 10.5 to the contrary solely to the extent provided in this Section 2.25.

SECTION 3

CONDITIONS PRECEDENT

SECTION 3.1.    Closing Date. The obligation of each Lender to make its Term
Loans on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Closing Date:


61

--------------------------------------------------------------------------------





(a)    Credit Documents. Administrative Agent shall have received sufficient
copies of each Credit Document as Administrative Agent shall request, originally
executed and delivered by each applicable Credit Party.
(b)    Organizational Documents; Incumbency. Administrative Agent shall have
received, in respect of each Credit Party, (i) sufficient copies of each
Organizational Document as Administrative Agent shall request, and, to the
extent applicable, certified as of the Closing Date or a recent date prior
thereto by the appropriate Governmental Authority; (ii) signature and incumbency
certificates of the officers of such Credit Party that are executing the Credit
Documents and the Funding Notice, in substantially the form of Exhibit M;
(iii) resolutions of the members of Holdings or its board of directors or
similar governing body of such Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; and (iv) a good standing certificate from the applicable Governmental
Authority of such Credit Party’s jurisdiction of incorporation, organization or
formation, each dated the Closing Date or a recent date prior thereto.
(c)    Organizational and Capital Structure. The organizational structure and
capital structure of Holdings and its Subsidiaries shall be as set forth on
Schedule 4.1.
(d)    [Reserved.]
(e)    [Reserved.]
(f)    Existing Indebtedness.
(i)    On the Closing Date, Holdings and its Subsidiaries shall have (a) repaid
in full all Indebtedness and other obligations outstanding under, evidenced by
or related to the Existing Term Credit Agreement, (b)  terminated and released
any Liens securing such Indebtedness and other obligations and (c) delivered to
Administrative Agent a customary payoff letter (or other reasonably satisfactory
confirmation of the foregoing) and all documents or instruments necessary to
release all Liens securing Indebtedness or other obligations of Holdings and its
Subsidiaries thereunder.
(ii)    After giving effect to the consummation of transactions contemplated by
the Credit Documents to occur on the Closing Date, neither Borrower nor any of
the Guarantors will have any third party Indebtedness for borrowed money other
than (i) any Indebtedness incurred under this Agreement, (ii) the 2023 Notes and
the 2025 Notes, (iii) Indebtedness of Holdings and its Subsidiaries permitted to
be incurred on or prior to the Closing Date pursuant to the Acquisition
Agreement as in effect on the date hereof, (iv) Indebtedness outstanding under
the Revolving Facility Agreement, (v) Indebtedness under any non-recourse
project financing, (vi) for the avoidance of doubt, any other Indebtedness of
the type described in clauses (a) - (m) and clauses (r), (t), (v) and (w) of
Section 6.1 hereof, (vii) Indebtedness under the credit agreements, promissory
notes and other credit documents set forth on Schedule 3.1(f) in an aggregate
principal amount not to exceed $25,000,000 for all such indebtedness and
(viii) other debt approved by Administrative Agent and the Arrangers in their
reasonable discretion.
(g)    [Reserved.]


62

--------------------------------------------------------------------------------





(h)    Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, each Credit Party shall
have delivered to Collateral Agent (subject to the last paragraph of this
Section 3.1 and subject to the terms of the Pari Passu Intercreditor Agreement):
(i)    evidence satisfactory to Collateral Agent of the compliance by each
Credit Party of its obligations under the Pledge and Security Agreement and the
other Collateral Documents (including its obligations to execute or authorize,
as applicable, and deliver UCC financing statements, originals of securities,
instruments and chattel paper as provided therein);
(ii)    a completed Collateral Questionnaire dated the Closing Date and executed
by an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby;
(iii)    to the extent applicable, fully executed and notarized Intellectual
Property Security Agreements, in proper form for filing or recording in all
appropriate places in all applicable jurisdictions, memorializing and recording
the encumbrance of the Intellectual Property Assets listed in Schedule 5.2(II)
to the Pledge and Security Agreement;
(iv)    opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent; and
(v)    evidence that each Credit Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument and made or caused to be made any
other filing and recording (other than as set forth herein) reasonably required
by Collateral Agent to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid, perfected First Priority security interest in the
personal property Collateral.
(i)    Financial Statements. Administrative Agent shall have received from
Borrower (i) the Historical Financial Statements and (ii) a pro forma
consolidated balance sheet of Parent as of the last day of the most recently
ended Fiscal Quarter for which financial statements have been provided pursuant
to the immediately-preceding clause (i), reflecting the transactions
contemplated by the Credit Documents to occur on or prior to the Closing Date as
if such transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of the statement of
income); provided that the financial statements referred to in clauses (i) and
(ii) of this paragraph (i) shall be prepared in accordance with GAAP (in the
case of (x) audited financial statements, prepared in accordance with GAAP and
accompanied by an opinion of any “Big Four” accounting firm or other independent
registered public accounting firm of recognized national standing to the effect
that such financial statements fairly present, in all material respects, the
consolidated financial position, results of income or operations, cash flows and
stockholders’ equity of Parent and its Subsidiaries as of the end of, and for,
the period specified in accordance with GAAP and (y) unaudited financial
statements, subject to normal year-end audit adjustments and the absence of
footnotes).
(j)    Evidence of Insurance. Collateral Agent shall have received a certificate
from the applicable Credit Party’s insurance broker or other evidence reasonably
satisfactory to it that all


63

--------------------------------------------------------------------------------





insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, together with endorsements naming Collateral Agent, for the benefit of
the Secured Parties, as additional insured or a loss payee, as applicable,
thereunder to the extent required under Section 5.5.
(k)    Opinions of Counsel to Credit Parties. Administrative Agent shall have
received executed copies of the favorable written opinions of (i) Cravath,
Swaine & Moore LLP, special New York counsel for Credit Parties, and
(ii) Morris, Nichols, Arsht & Tunnell LLP, special Delaware counsel for the
Credit Parties, in each case as to such matters as Administrative Agent or
Arrangers may reasonably request, dated as of the Closing Date and in form and
substance reasonably satisfactory to Administrative Agent (and each Credit Party
hereby instructs such counsel to deliver such opinions to Administrative Agent).
(l)    Fees. Borrower shall have paid to each Agent the fees payable on or
before the Closing Date referred to in Section 2.11 and all expenses payable
pursuant to Section 10.2 which have accrued to the Closing Date, in each case
for which invoices have been presented at least three Business Days prior to the
Closing Date.
(m)    Solvency Certificate. On the Closing Date, Administrative Agent shall
have received a Solvency Certificate from Borrower.
(n)    Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an originally executed Closing Date Certificate, together with all
attachments thereto.
(o)    PATRIOT Act. At least three (3) Business Days prior to the Closing Date,
the Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) the “PATRIOT Act”), to the extent requested at least ten (10) Business
Days prior to the Closing Date.
(p)    [Reserved.]
(q)    Default. No default or event of default shall exist under the Senior 2023
Notes Indenture, the Senior 2025 Notes Indenture or the Revolving Facility
Agreement.
(r)    Non-Recourse Subsidiaries. Holdings and Borrower shall have satisfied the
requirements of Section 5.20 that are required, by the terms of such Section, to
be satisfied as of the Closing Date.
(s)    Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice executed by an Authorized Officer in accordance
with Section 2.2(b).
(t)    Accuracy of Representations and Warranties. As of the Closing Date, the
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects on and as of the
Closing Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.


64

--------------------------------------------------------------------------------





(u)    No Event of Default or a Default. As of the Closing Date, no event shall
have occurred and be continuing or would result from the making of Term Loans
and the transactions to be consummated on the Closing Date that would constitute
an Event of Default or a Default.
Any Notice shall be executed by an Authorized Officer in a writing delivered to
Administrative Agent. In lieu of delivering a Notice, Borrower may give
Administrative Agent telephonic notice by the required time of any proposed
borrowing or conversion/continuation, as the case may be; provided each such
notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Administrative Agent on or before the close of business on the date
that the telephonic notice is given. In the event of a discrepancy between the
telephone notice and the written Notice, the written Notice shall govern. In the
case of any Notice that is irrevocable once given, if Borrower provides
telephonic notice in lieu thereof, such telephone notice shall also be
irrevocable once given. Neither Administrative Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

SECTION 4

REPRESENTATIONS AND WARRANTIES
In order to induce Agents, Lenders to enter into this Agreement and to make each
Loan to be made thereby, each Credit Party represents and warrants to each Agent
and Lender, on the Closing Date that the following statements are true and
correct:

SECTION 4.1.    Organization; Requisite Power and Authority; Qualification. Each
of Holdings and its Subsidiaries (other than Immaterial Subsidiaries) (a) is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and, as of the Closing Date, as identified in
Schedule 4.1, (b) has all requisite power and authority (i) to own and operate
its properties, (ii) to carry on its business as now conducted and as proposed
to be conducted and (iii) to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

SECTION 4.2.    Equity Interests and Ownership. The Equity Interests of each of
Holdings and its Subsidiaries have been duly authorized and validly issued and
are fully paid and non-assessable. Except as set forth on Schedule 4.2 or as
permitted by Section 6.2(u), as of the Closing Date, there is no existing
option, warrant, call, right, commitment or other agreement to which Borrower or
any of its Subsidiaries is a party requiring, and there is no membership
interest or other Equity Interests of Borrower or any of its Subsidiaries
outstanding which upon conversion or exchange would require, the issuance by
Borrower or any of its Subsidiaries of any additional membership interests or
other Equity Interests of Borrower or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
Borrower or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.


65

--------------------------------------------------------------------------------






SECTION 4.3.    Due Authorization. The execution, delivery and performance of
the Credit Documents have been duly authorized by all necessary action on the
part of each Credit Party that is a party thereto.

SECTION 4.4.    No Conflict. The execution, delivery and performance by each
Credit Party of the Credit Documents to which it is a party and the consummation
of the transactions contemplated by such Credit Documents do not (a) violate
(i) any provision of any law or any governmental rule or regulation applicable
to any Credit Party or any Subsidiary of Holdings except where such violations
could not reasonably be expected to have a Material Adverse Effect, (ii) any of
the Organizational Documents of Holdings or any of its Subsidiaries, or
(iii) any order, judgment or decree of any court or other agency of government
binding on Holdings or any of its Subsidiaries except, in this clause (a)(iii),
where such violation could not reasonably be expected to have a Material Adverse
Effect; (b) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any Contractual Obligation of Holdings
or any of its Subsidiaries except to the extent such conflict, breach or default
could not reasonably be expected to have a Material Adverse Effect; (c) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of Holdings or any of its Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of Collateral Agent, for the benefit
of the Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of Holdings or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date and except for any
such approvals or consents the failure of which to obtain will not have a
Material Adverse Effect.

SECTION 4.5.    Governmental Consents. The execution, delivery and performance
by each Credit Party of the Credit Documents to which it is a party and the
consummation of the transactions contemplated by such Credit Documents do not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except (a) such as have been
obtained or made and are in full force and effect and (b) for filings and
recordings with respect to the Collateral.

SECTION 4.6.    Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

SECTION 4.7.    Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as of the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments. As of the Closing Date, neither
Holdings nor any of its Subsidiaries has any contingent liability or liability
for Taxes, long-term lease or unusual forward or long-term commitment that is
not reflected in the Historical Financial Statements or the notes thereto and
which in any such case is material in relation to the business, operations or
financial condition of Holdings and any of its Subsidiaries taken as a whole.

SECTION 4.8.    [Reserved.]


66

--------------------------------------------------------------------------------






SECTION 4.9.    No Material Adverse Effect. Since December 31, 2016, no event,
circumstance or change has occurred that has caused or evidences, or could
reasonably be expected to result in, either in any case or in the aggregate, a
Material Adverse Effect.

SECTION 4.10.    No Restricted Junior Payments. As of and following the Closing
Date, neither Holdings nor any of its Subsidiaries has directly or indirectly
declared, ordered, paid or made, or set apart any sum or property for, any
Restricted Junior Payment or agreed to do so except as permitted pursuant to
Section 6.4.

SECTION 4.11.    Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) to the extent
such violations, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any Governmental Authority, to the extent that being
subject to or in default with respect thereto, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 4.12.    Payment of Taxes. All income and other Tax returns and reports
of Holdings and its Subsidiaries required to be filed by any of them, solely to
the extent material to Holdings and its Subsidiaries, taken as a whole, have
been timely filed, and all Taxes shown on such tax returns to be due and payable
and all assessments, fees and other governmental charges upon Holdings and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable, solely to the extent material to
Holdings and its Subsidiaries, taken as a whole, have been paid when due and
payable (other than Taxes, assessments, fees or other governmental charges being
contested in good faith by appropriate proceedings). There is no proposed Tax
deficiency, in writing, against Holdings or any of its Subsidiaries (other than
Tax deficiencies that are not material to Holdings and its Subsidiaries, taken
as a whole) which is not being actively contested by Holdings or such Subsidiary
in good faith and by appropriate proceedings; provided that adequate reserves or
other appropriate provisions, if any, as shall be required in conformity with
GAAP, shall have been made or provided therefor. Holdings is treated as a
partnership for U.S. Federal income Tax purposes. Borrower is treated as an
entity that is disregarded as an entity separate from its owner for U.S. Federal
income Tax purposes.

SECTION 4.13.    Properties.
(a)    Title. Each of Holdings and its Subsidiaries has (i) good and legal title
to (in the case of fee interests in real property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
(iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except as could not reasonably be expected to have a Material Adverse Effect.
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens.
(b)    Real Estate. As of the Closing Date, Schedule 4.13 contains a true,
accurate and complete list of (i) all Real Estate Assets (excluding easements
and other ancillary real property interests that are not fee owned or leased),
and (ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real


67

--------------------------------------------------------------------------------





Estate Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and Holdings
does not have knowledge of any default that has occurred and is continuing
thereunder that would reasonably be expected to result in a Material Adverse
Effect, and each such agreement constitutes the legally valid and binding
obligation of each applicable Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles.

SECTION 4.14.    Environmental Matters. Neither Holdings nor any of its
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any applicable Environmental Law or pursuant to any
Environmental Claim that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Each of Holdings and its
Subsidiaries is in compliance all applicable Environmental Laws and has
obtained, maintained and is in compliance with all Governmental Authorizations
required under any Environmental Laws, except for any non-compliance or failure
to obtain or maintain that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Neither Holdings
nor any of its Subsidiaries is subject to any pending or, to their knowledge,
threatened Environmental Claim that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. To the knowledge of
Holdings and its Subsidiaries, there are and have been no events, conditions or
occurrences that could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. To the knowledge of Holdings and its Subsidiaries,
there are and have been no activities, events, conditions or occurrences with
respect to Holdings or any of its Subsidiaries relating to their compliance with
any Environmental Law or with respect to any Release of Hazardous Materials
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

SECTION 4.15.    No Defaults. Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

SECTION 4.16.    [Reserved].

SECTION 4.17.    Governmental Regulation. Neither Holdings nor any of its
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other Federal or State statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither Holdings nor any of its Subsidiaries
is a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

SECTION 4.18.    Federal Reserve Regulations; Exchange Act. (a) None of Holdings
or any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.


68

--------------------------------------------------------------------------------





(b)    No portion of the proceeds of any Loans shall be used in any manner,
whether directly or (to the knowledge of Holdings or any of its Subsidiaries)
indirectly, that causes or could reasonably be expected to cause, such Loans or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X or any other applicable regulation of the Board of Governors or to
violate the Exchange Act.

SECTION 4.19.    [Reserved].

SECTION 4.20.    Employee Benefit Plans. Borrower, each of the Guarantors and
each of their respective ERISA Affiliates are in material compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have performed all their material obligations
under each Employee Benefit Plan. Each Employee Benefit Plan which is intended
to qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified or is comprised of a master or
prototype plan that has received a favorable opinion letter from the Internal
Revenue Service and nothing has occurred subsequent to the issuance of such
determination letter or opinion letter which would cause such Employee Benefit
Plan to lose its qualified status. No material liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by Borrower, any of the Guarantors or any of their ERISA Affiliates.
No ERISA Event has occurred or is reasonably expected to occur. Except to the
extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Borrower or any of the Guarantors. The present value of the
aggregate benefit liabilities under each Pension Plan sponsored, maintained or
contributed to by Borrower, any of the Guarantors or any of their ERISA
Affiliates (determined as of the end of the most recent plan year on the basis
of the actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan. As of the most recent valuation date
for each Multiemployer Plan for which the actuarial report is available, the
potential liability of Borrower, the Guarantors and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA is zero. Borrower, each of the
Guarantors and each of their ERISA Affiliates have materially complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.

SECTION 4.21.    [Reserved.]

SECTION 4.22.    Solvency. As of the Closing Date, the Credit Parties and their
Subsidiaries are, on a consolidated basis, Solvent.

SECTION 4.23.    Compliance with Statutes, Etc. Each of Holdings and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, except such non-compliance that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.


69

--------------------------------------------------------------------------------






SECTION 4.24.    Disclosure. The representations and warranties of any Credit
Party contained in any Credit Document or in any other documents, certificates
or written statements furnished to any Agent or Lender by or on behalf of
Holdings or any of its Subsidiaries for use in connection with the transactions
contemplated hereby (other than projections and pro forma financial
information), when taken as a whole, do not contain any untrue statement of a
material fact or omit to state a material fact (known to Holdings or Borrower,
in the case of any document not furnished by either of them) necessary in order
to make the statements contained herein or therein not materially misleading in
light of the circumstances in which the same were made. Any projections and pro
forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by Holdings or Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are subject to significant uncertainties and
contingencies and no assurance can be given that any particular projections will
be realized and that actual results during the period or periods covered by any
such projections may differ from the projected results and such differences may
be material. There are no facts known (or which should upon the reasonable
exercise of diligence be known) to Holdings or Borrower (other than matters of a
general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to the Lenders for use in connection with the transactions
contemplated hereby.

SECTION 4.25.    PATRIOT Act, Anti-Corruption, Sanctions. To the extent
applicable, each Credit Party and each Subsidiary is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act. No
part of the proceeds of the Loans will be used, directly or (to the knowledge of
Holdings or any of its Subsidiaries) indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended (“FCPA”). Each of the Credit Parties and their respective
directors, officers, agents, employees and, to the knowledge of any of the
foregoing, any Person acting for or on behalf of the Credit Parties or any of
their Subsidiaries, has complied with, and will comply with, the FCPA, or any
other applicable anti-bribery or anti-corruption law (including the Corruption
of Foreign Public Officials Act (Canada) and the Criminal Code (Canada)), and it
and they have not made, offered, promised or authorized, and will not make,
offer, promise or authorize, whether directly or indirectly, any payment, of
anything of value to a Government Official while knowing or having a reasonable
belief that all or some portion will be used for the purpose of: (a) influencing
any act, decision or failure to act by a Government Official in his or her
official capacity, (b) inducing a Government Official to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity or (c) securing an improper advantage, in each case in
order to obtain, retain or direct business, in each case, in violation of
applicable law. None of the Credit Parties, nor any of their respective
Subsidiaries nor, to the knowledge of the Credit Parties, any director, officer,
employee, agent, affiliate or representative of the Credit Parties or any of
their respective Subsidiaries, is a Person that is, or is owned or controlled by
a Person that is, (i) the subject of any sanctions administered or enforced by
the US Department of Treasury’s Office of Foreign Assets Control or the US State
Department, Global Affairs Canada, Justice Canada, Canada Border Services Agency
or Her Majesty’s Treasury (UK) (“Sanctions”) or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions (including, without limitation, Cuba, North Korea, Sudan and
Syria). None of the Credit Parties will, directly or (to the knowledge of
Holdings or any of its Subsidiaries) indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner, or other


70

--------------------------------------------------------------------------------





Person to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions.

SECTION 4.26.    Energy Regulatory Matters. Except, in the case of paragraphs
(a) through (e) below, as would not reasonably be expected to have a Material
Adverse Effect:
(a)    Each of the electrical generating facilities owned by Holdings or any of
its Subsidiaries located in the United States is, or will be, beginning at the
time of first generating electric energy, (i) a small power production facility
that is a qualifying facility (“QF”) under the Federal Energy Regulatory
Commission’s (“FERC’s”) regulations at 18 C.F.R. Part 292 (“PURPA Regulations”)
under the Public Utility Regulatory Policies Act of 1978 (“PURPA”) (such status
as a QF, “QF Status”); or, (ii) if not a QF, then owned or operated by an
“Exempt Wholesale Generator” or “EWG” within the meaning of the Public Utility
Holding Company Act of 2005 (“PUHCA”) (such status as an EWG, “EWG Status”). The
QF Status of each such electrical generating facility that is a QF has been or
will be, by the time such facility begins to generate electric energy, validly
obtained through certification or self‑certification pursuant to the PURPA
Regulations, or certification or self-certification with respect to such QF
Status is not required pursuant to 18 C.F.R. § 292.203(d). The EWG Status of any
owner or operator of such electrical generating facility that is an EWG has been
or will be, by the time such facility begins to generate electric energy,
validly obtained through determination or self-certification pursuant to the
FERC’s regulations at 18 C.F.R. Part 366 (“PUHCA Regulations”).
(b)    Each Subsidiary of Holdings that directly owns electrical generating
facilities located outside of the United States is a foreign utility company
(“FUCO”) under the PUHCA Regulations.
(c)    Holdings and its Subsidiaries are not subject to, or are exempt from,
regulation under the federal access to books and records provisions of PUHCA
(the “PUHCA Exemption”). Any of Holdings and any Subsidiary that is a holding
company as defined under PUHCA, are holding companies under PUHCA solely with
respect to one or more QFs, FUCOs or EWGs and are entitled to the benefit of
blanket authorization under Section 203(a)(2) of the Federal Power Act (“FPA”)
pursuant to 18 C.F.R. § 33.1(c)(6) and (c)(8).
(d)    If and to the extent that Holdings or a Subsidiary of Holdings is subject
to regulation under Sections 204, 205 and 206 of the FPA it (i) makes all of its
sales of electricity exclusively at wholesale, (ii) has authority to engage in
wholesale sales of electricity at market-based rates, and to the extent
permitted under its market-based rate authority, other products and services at
market-based rates, and (iii) has such waivers and authorizations as are
customarily granted to market-based rate sellers by FERC, including blanket
authorization to issue securities and assume liabilities pursuant to Section 204
of the FPA. Any such market-based rate authorizations and waivers pursuant to
the previous sentence are not subject to any pending challenge or investigation
at FERC, and FERC has not issued any orders imposing a rate cap, mitigation
measure, or other limitation on its authority to engage in sales at market-based
rates, other than challenges, investigations, rate caps and mitigation measures
generally applicable to wholesale sellers participating in the applicable
electric market (such waivers and authorizations are the “Market-Based Rate
Authorizations” and together with QF Status, EWG Status, and the PUHCA
Exemption, and the other authorizations described in paragraph (c) above, are
the “Federal Energy Regulatory Authorizations, Exemptions, and Waivers”).
(e)    None of Holdings or any Subsidiary of Holdings will, as the result of
entering into any Credit Documents, or any transaction contemplated hereby or
thereby, be subject to state laws


71

--------------------------------------------------------------------------------





and regulations respecting the rates of, or the financial or organizational
regulation of, electric utilities (as described for purposes of the exemption
provided under PURPA as defined in 18 CFR § 292.602(c)), (“State Electric
Utility Regulations”), except as listed on Schedule 4.26 as such schedule may be
amended by Borrower from time to time before or after the Closing Date.
(f)    None of the Lenders or any of their “affiliates” (as defined under the
PUHCA Regulations) of any of them will, solely as a result of each of Holdings’
and its Subsidiaries’ respective ownership, leasing or operation of its
electrical generating facility, the sale or transmission of electricity
therefrom or Holdings’ or any of its Subsidiaries’ entering into any Credit
Documents, or any transaction contemplated hereby or thereby, be subject to
regulation under the FPA, PUHCA, or state laws and regulations respecting the
rates of, or the financial or organizational regulation of, electric utilities
(as described for purposes of the exemption provided under PURPA as defined in
18 CFR § 292.602(c)), except that the exercise by Administrative Agent or the
Lenders of certain foreclosure remedies allowed under the Credit Documents may
subject Administrative Agent, the Lenders and their “affiliates” (as that term
is defined in PUHCA) to regulation under the FPA, PUHCA or state laws and
regulations respecting the rates of, or the financial or organizational
regulation of, electric utilities.

SECTION 5

AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent or
indemnification obligations for which no claim has been made and obligations
under any Hedge Agreement), each Credit Party shall perform, and if applicable
shall cause each of its Subsidiaries to perform, all covenants in this
Section 5.

SECTION 5.1.    Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent and Lenders:
(a)    [Reserved.]
(b)    Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year (or, in the case of the Fiscal Quarter ending on or about September
30, 2017, 90 days after the end of such Fiscal Quarter), commencing with the
Fiscal Quarter ending September 30, 2017, the consolidated balance sheets of
Holdings and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, commencing with the first
Fiscal Quarter for which such corresponding figures are available, all in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto.
(c)    Annual Financial Statements. As soon as available, and in any event
within 120 days after the end of each Fiscal Year, commencing with the Fiscal
Year ending December 31, 2017, (i) the consolidated balance sheets of Holdings
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year,
commencing with the first Fiscal Year for which such corresponding figures are
available, in reasonable detail, together with a Financial Officer Certification
and a Narrative Report


72

--------------------------------------------------------------------------------





with respect thereto; and (ii) with respect to such consolidated financial
statements a report thereon of KPMG or other independent certified public
accountants of recognized national standing selected by Holdings (which report
and/or the accompanying financial statements shall be unqualified as to going
concern and scope of audit (other than solely with respect to, or resulting
solely from, (x) an upcoming maturity date for any Indebtedness occurring within
one year from the time such report is delivered or (y) a potential Default with
respect to the financial covenant set forth in Section 6.7 of the Revolving
Facility Agreement or any similar financial maintenance covenant applicable to
any Refinancing Indebtedness in respect thereof), and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Holdings and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);
(d)    Compliance Certificate. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;
(e)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of Borrower’s election to apply IFRS accounting principles in lieu
of GAAP (as contemplated by the definition of “GAAP”), the consolidated
financial statements of Holdings and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such election been made, then, together with the first
delivery of such financial statements after such election, one or more
statements of reconciliation for all such prior financial statements in form and
substance reasonably satisfactory to Administrative Agent;
(f)    Notice of Default. Promptly upon any Responsible Officer of Holdings or
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Holdings or
Borrower with respect thereto or (ii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of an Authorized Officer specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action Borrower has
taken, is taking and proposes to take, as applicable, with respect thereto;
(g)    Notice of Litigation. Promptly upon any Responsible Officer of Holdings
or Borrower obtaining knowledge of (i) any Adverse Proceeding not previously
disclosed in writing by Borrower to Lenders, or (ii) any development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), if adversely
determined could be reasonably expected to have a Material Adverse Effect;
(h)    [Reserved.]
(i)    [Reserved.]
(j)    [Reserved.]
(k)    [Reserved.]


73

--------------------------------------------------------------------------------





(l)    Information Regarding Collateral. (a) Borrower will furnish to Collateral
Agent prompt (and in any event within ten days or such longer period as
reasonably agreed to by Administrative Agent) written notice of any change
(i) in any Credit Party’s corporate name, (ii) in any Credit Party’s identity or
corporate form, (iii) in any Credit Party’s jurisdiction of organization or
(iv) in any Credit Party’s state organizational identification number, if any,
or, with respect to a Credit Party organized under the laws of a jurisdiction
that requires such information to be set forth on the face of a UCC financing
statement, the Federal Taxpayer Identification Number of such Credit Party;
(m)    Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(c), Borrower shall deliver to Collateral Agent a certificate of
its Authorized Officer either confirming that there has been no change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.1(m) and/or identifying such changes;
(n)    Other Information. Such other information and data with respect to
Holdings or any of its Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender, provided that any of the
foregoing information which is filed with the Securities and Exchange Commission
or otherwise made available to the public, and in each case posted on an
Internet website to which each Lender and Administrative Agent have access,
shall be deemed to have been delivered to Administrative Agent and Lenders;
(o)    Certification of Public Information. Holdings, Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.1 or otherwise
are being distributed through IntraLinks/IntraAgency, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that Holdings or Borrower has indicated contains Non-Public Information
shall not be posted on that portion of the Platform designated for such Public
Lenders. Each of Holdings and Borrower agrees to clearly designate all
information provided to Administrative Agent by or on behalf of Holdings or
Borrower which is suitable to make available to Public Lenders. If Holdings or
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.1 contains Non-Public Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material Non-Public Information with
respect to Holdings, its Subsidiaries and their respective Securities.
(p)    Non-Recourse Project Indebtedness. Together with each delivery of
financial statements of Holdings and its Subsidiaries pursuant to Sections
5.1(b) and 5.1(c), a reconciliation demonstrating in reasonable detail the
amount of Non-Recourse Project Indebtedness of all Non-Recourse Subsidiaries;
and
(q)    Public Filings. Notwithstanding anything to the contrary contained
herein, so long as Parent (x) continues to control, directly or indirectly, more
than 50% of the voting stock of Holdings, (y) consolidates Holdings and its
Subsidiaries in accordance with GAAP and (z) has no material operations, assets
or revenues other than those of Holdings and its Subsidiaries, the filing by
Parent of its quarterly, annual and current reports and consolidated financial
statements on either the U.S. Securities and Exchange Commission’s EDGAR filing
system or a publicly accessible website, and a publicly accessible quarterly
conference call of the Parent, will be deemed to satisfy the obligations of
Holdings under Section 5.1(b) and (c) hereof so long as Holdings delivers a copy
thereof to Administrative Agent within the time periods set forth in Section
5.1(b) and (c) hereof (and any


74

--------------------------------------------------------------------------------





references to the financial statements of Holdings and its Subsidiaries
delivered pursuant to Section 5.1(b) or (c) hereof shall be deemed to be
references to the applicable financial statements of Parent and its
Subsidiaries); provided that in the case of the quarterly and annual reports,
the same are accompanied by information that explains in reasonable detail the
differences, if any, between the information relating to Parent and any of its
Subsidiaries other than Holdings and its Subsidiaries, on the one hand, and the
information relating to Holdings and its Subsidiaries on a stand-alone basis, on
the other hand.

SECTION 5.2.    Existence. Except as otherwise permitted under Section 6.8, each
Credit Party will, and will cause each of its Subsidiaries (other than
Immaterial Subsidiaries) to, at all times preserve and keep in full force and
effect its existence and all rights and franchises, licenses and permits
material to the business of the Credit Parties, taken as a whole; provided that
no Credit Party (other than Borrower with respect to existence) or any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if Borrower shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person or that it is desirable to cease or change the business of such
Person, and if the loss thereof is not disadvantageous in any material respect
to Borrower or to the Lenders.

SECTION 5.3.    Payment of Taxes and Claims. Each Credit Party will, and will
cause each of its Subsidiaries to, file all income and other Tax returns and pay
all Taxes imposed upon it or any of its properties or assets or in respect of
any of its income, businesses or franchises, in each case to the extent material
to the Credit Parties and their Subsidiaries, taken as a whole, before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets, in
each case to the extent material to the Credit Parties and their Subsidiaries,
taken as a whole, prior to the time when any penalty or fine shall be incurred
with respect thereto; provided that no such Tax or claim need be paid if it is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income Tax return with any Person
(other than Holdings or any of its Subsidiaries). Holdings and Borrower will not
take any affirmative action or consent to any action that (i) would cause
Holdings to be treated as anything other than a partnership or an entity that is
disregarded as an entity separate from its owner for U.S. Federal income Tax
purposes or Borrower to be treated as anything other than an entity that is
disregarded as an entity separate from its owner for U.S. Federal income Tax
purposes (including, in each case, the filing of an Internal Revenue Service
Form 8832 electing to be classified as an association taxable as a corporation)
or (ii) would cause a Subsidiary (other than any Subsidiary that is a
corporation or an association taxable as a corporation for U.S. Federal income
Tax purposes as of the Closing Date) to become a corporation or an association
taxable as a corporation for U.S. Federal income Tax purposes if such change to
a Subsidiary, when taken together will all such changes under this clause (ii),
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.4.    Maintenance of Properties. Each Credit Party will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all material properties used or useful in the business of
Holdings and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof, in each case
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect.


75

--------------------------------------------------------------------------------






SECTION 5.5.    Insurance. Holdings will maintain or cause to be maintained,
with financially sound and reputable insurers, such public liability insurance,
third party property damage insurance, business interruption insurance and
casualty insurance with respect to liabilities, losses or damage in respect of
the assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the foregoing, Holdings will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the Flood Program, in each case
in compliance with any applicable regulations of the Board of Governors, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons engaged in similar businesses. Each such
policy of flood and casualty insurance of a Credit Party shall (i) name
Collateral Agent, for the benefit of the Secured Parties, as an additional
insured thereunder as its interests may appear and (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, for the benefit of the Secured Parties, as the loss payee
thereunder.

SECTION 5.6.    Books and Records; Inspections. Each Credit Party will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity in all material respects with
GAAP shall be made of all dealings and transactions in relation to its business
and activities. Each Credit Party will, and will cause each of its Subsidiaries
to, permit any authorized representatives designated by Administrative Agent
(unless an Event of Default has occurred and is continuing, in which case such
authorized representatives may be designated by any Lender) to visit and inspect
any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided that, so long as no
Default or Event of Default has occurred and is continuing, such inspections
shall be limited to once per year. Administrative Agent and the Lenders shall
give Holdings and Borrower the opportunity to participate in any discussions
with any Credit Party’s independent public accountants.

SECTION 5.7.    Lenders Meetings. Holdings and Borrower will, upon the request
of Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held
telephonically or at Borrower’s corporate offices (or at such other location as
may be agreed to by Borrower and Administrative Agent) at such time as may be
agreed to by Borrower and Administrative Agent.

SECTION 5.8.    Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, such
compliance to include, without limitation, compliance with the PATRIOT Act,
OFAC, the FCPA and the Racketeer Influenced and Corrupt Organizations Chapter of
the Organized Crime Control Act of 1970, Corruption of Foreign Officials Act
(Canada) and the Criminal Code (Canada), except (other than in the case of the
PATRIOT Act, OFAC or the FCPA) to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.


76

--------------------------------------------------------------------------------






SECTION 5.9.    Environmental.
(a)    Environmental Disclosure. Holdings will deliver to Administrative Agent
and Lenders:
(i)    as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by Holdings or any of its Subsidiaries or by
independent consultants, Governmental Authorities or any other Persons, with
respect to environmental matters at any Facility or with respect to any
Environmental Claims that, in either case, would be reasonably likely to result,
individually or in the aggregate, in a Material Adverse Effect;
(ii)    as soon as practicable following the occurrence thereof, written notice
describing in reasonable detail (1) any Release required to be reported to any
Governmental Authority under any applicable Environmental Laws that could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, and (2) any remedial action taken by Holdings or any
other Person in connection with a violation of applicable Environmental Law or
the Release of any Hazardous Materials, which, in either event, would be
reasonably likely to result, individually or in the aggregate, in a Material
Adverse Effect;
(iii)    as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all material written
communications with respect to (1) any Environmental Claims and (2) any Release
required to be reported to any Governmental Authority that, in either case,
would be reasonably likely to result, individually or in the aggregate, in a
Material Adverse Effect;
(iv)    prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all Governmental Authorizations required under any
Environmental Laws for their respective operations that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and (2) any proposed action to be taken by Holdings or any of its Subsidiaries
to modify current operations in a manner that could reasonably be expected to
subject Holdings or any of its Subsidiaries to any additional obligations or
requirements under any Environmental Laws that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and
(v)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).
(b)    Compliance with Environmental Laws. Each Credit Party will, and will
cause each of its Subsidiaries to, comply with all Environmental Laws, and to
obtain, maintain and comply with all Governmental Authorizations required under
Environmental Laws, except for any failure to comply, obtain or maintain that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.


77

--------------------------------------------------------------------------------





(c)    Response to Environmental Claims and Violations of Environmental Laws.
Each Credit Party shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws or Governmental Authorizations issued thereunder
by such Credit Party or any of its Subsidiaries that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (ii) make an appropriate response to any Environmental Claim against such
Credit Party or any of its Subsidiaries and discharge any obligations it may
have to any Person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
provided that none of the Credit Parties or any of their respective Subsidiaries
shall be required to take any action to cure any violation, respond, or
discharge any such obligation to the extent that responsibility, liability or
obligation for such matter is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP, except to the extent such action to cure
any such violation, respond, or discharge any such obligation is necessary to
prevent or abate an imminent and substantial danger to human health and/or the
environment.

SECTION 5.10.    Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Holdings, or any Unrestricted Subsidiary is converted into a
Restricted Subsidiary that is a Domestic Subsidiary, or any other Excluded
Subsidiary that is a Domestic Subsidiary ceases to be an Excluded Subsidiary, in
each case after the Closing Date (in each case, other than a Non-Recourse
Subsidiary, a Pledged Holdco and a FSHC), Borrower shall (a) promptly cause such
Domestic Subsidiary to become a Guarantor hereunder and a Grantor under the
Pledge and Security Agreement by executing and delivering to Administrative
Agent and Collateral Agent a Counterpart Agreement, and (b) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates reasonably requested by
Collateral Agent in order to create or perfect the security interest in the
assets of such Domestic Subsidiary as contemplated by the Pledge and Security
Agreement. In the event that any Person becomes a Foreign Subsidiary of Borrower
or a FSHC, or any Unrestricted Subsidiary is converted into a Restricted
Subsidiary that is a Foreign Subsidiary or a FSHC, in each case after the
Closing Date (in each case, other than a Non-Recourse Subsidiary), and the
ownership interests of such Foreign Subsidiary or FSHC are owned by Borrower or
by any Guarantor Subsidiary, Borrower shall take, or shall cause such Guarantor
Subsidiary to take, all of the actions referred to in Section 3.1(h)(i)
necessary to grant and to perfect a First Priority Lien in favor of Collateral
Agent, for the benefit of Secured Parties, under the Pledge and Security
Agreement in 65% of the outstanding voting stock and 100% of the outstanding
non-voting stock of such Subsidiary. Notwithstanding anything to the contrary
herein, in no event will any of the outstanding voting stock of a Controlled
Foreign Corporation, in excess of 65% of the voting power of all classes of
capital stock of such Controlled Foreign Corporation entitled to vote, be
pledged. With respect to each such Subsidiary, Borrower shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Borrower or was
converted into a Restricted Subsidiary or otherwise ceased to be an Excluded
Subsidiary, as applicable, and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower; and such
written notice shall be deemed to supplement Schedules 4.1 and 4.2 for all
purposes hereof. Notwithstanding anything to the contrary herein, neither
Holdings nor any of its Subsidiaries shall be required to grant a security
interest in the Equity Interests of any Non-Recourse Subsidiary, Unrestricted
Subsidiary or Immaterial Subsidiary.

SECTION 5.11.    Additional Material Real Estate Assets. In the event that any
Credit Party acquires a Material Real Estate Asset or a Real Estate Asset owned
or leased by a Credit Party on the Closing Date becomes a Material Real Estate
Asset and such interest in such Material Real Estate Asset has not otherwise
been made subject to the Lien of the Collateral Documents in favor of Collateral


78

--------------------------------------------------------------------------------





Agent, for the benefit of Secured Parties, then such Credit Party shall promptly
take all such actions and execute and deliver, or cause to be executed and
delivered, all such mortgages, documents, instruments, agreements, opinions and
certificates with respect to each such Material Real Estate Asset that
Collateral Agent shall reasonably request to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in such Material Real Estate Assets, including the following:
(1)    fully executed and notarized Mortgages, in proper form for recording in
all appropriate places in all applicable jurisdictions;
(2)    an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in the state in which such Material Real Estate Asset is
located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other customary matters as Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Collateral Agent;
(3)    (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Collateral Agent (each, a “Title Policy”), in amounts not less than the fair
market value of such Material Real Estate Asset, together with a title report
issued by a title company with respect thereto in form and substance reasonably
satisfactory to Collateral Agent, and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, and (B) evidence
reasonably satisfactory to Collateral Agent that such Credit Party has paid to
the title company or to the appropriate Governmental Authorities all expenses
and premiums of the title company and all other sums required in connection with
the issuance of each Title Policy and all recording and stamp taxes (including
mortgage recording and intangible Taxes) payable in connection with recording
the Mortgages for such Material Real Estate Asset in the appropriate real estate
records;
(4)    (A) a completed Flood Certificate with respect to such Material Real
Estate Asset, which Flood Certificate shall (x) be addressed to the Collateral
Agent and (y) otherwise comply with the Flood Program; (B) if the Flood
Certificate states that such Material Real Estate Asset is located in a Flood
Zone, Borrower’s written acknowledgment of receipt of written notification from
the Collateral Agent (x) as to the existence of such Material Real Estate Asset
and (y) as to whether the community in which such Material Real Estate Asset is
located is participating in the Flood Program; and (C) if such Material Real
Estate Asset is located in a Flood Zone and is located in a community that
participates in the Flood Program, evidence that Borrower has obtained a policy
of flood insurance that is in compliance with all applicable requirements of the
Flood Program;
(5)    environmental assessment reports and other information in the possession
or control of such Credit Party and in form, scope and substance satisfactory to
Administrative Agent, regarding material environmental matters relating to such
Material Real Estate Asset; and


79

--------------------------------------------------------------------------------





(6)    an ALTA survey of such Material Real Estate Asset, certified to
Collateral Agent.
In addition to the foregoing, Borrower shall, at the request of Collateral
Agent, deliver, from time to time, to Collateral Agent such appraisals as are
required by law or regulation of Material Real Estate Assets with respect to
which Collateral Agent has been granted a Lien. For the avoidance of doubt, this
Section 5.11 shall not apply with respect to real property owned by Non-Recourse
Subsidiaries.

SECTION 5.12.    [Reserved.]

SECTION 5.13.    Further Assurances. At any time or from time to time upon the
reasonable request of Administrative Agent, each Credit Party will, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as Administrative Agent or Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents. In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as Administrative Agent or Collateral Agent may
reasonably request from time to time to ensure that the Obligations are
guaranteed by the Guarantors and are secured by substantially all of the assets
of Holdings and its Domestic Subsidiaries (other than Non-Recourse Subsidiaries,
Unrestricted Subsidiaries, Pledged Holdcos and Excluded Subsidiaries) and all of
the outstanding Equity Interests of Borrower and its Subsidiaries, in each case
subject to any limitations set forth in the Credit Documents (including with
respect to Excluded Assets (as defined in the Pledge and Security Agreement)).

SECTION 5.14.    [Reserved.]

SECTION 5.15.    Designation of Subsidiaries. An Authorized Officer of Borrower
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, Borrower shall be in pro forma compliance with a
minimum Interest Coverage Ratio (computed as of the last day of the most
recently ended Fiscal Quarter) of 2.00:1.00, (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of any subordinated Indebtedness of any Credit Party, (iv) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated an Unrestricted Subsidiary, (v) Borrower shall deliver to
Administrative Agent at least five Business Days prior to such designation a
certificate of an Authorized Officer of Borrower, together with all relevant
financial information reasonably requested by Administrative Agent,
demonstrating compliance with the foregoing clauses (i) through (iv) of this
Section 5.15 and, if applicable, certifying that such subsidiary meets the
requirements of an “Unrestricted Subsidiary” and (vi) at least ten days prior to
the designation of any Unrestricted Subsidiary as a Restricted Subsidiary, the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, with respect to
such subsidiary. The designation of any subsidiary as an Unrestricted Subsidiary
(whether pursuant to Schedule 4.1 or this Section 5.15) shall constitute an
Investment by Borrower therein at the date of designation in an amount equal to
the fair market value of Borrower’s Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence by such Restricted Subsidiary at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time. Notwithstanding
the foregoing, each subsidiary that is a restricted subsidiary under the
Revolving Facility Documents shall be a Restricted Subsidiary hereunder.


80

--------------------------------------------------------------------------------






SECTION 5.16.    Ratings. At all times, Borrower shall use commercially
reasonable efforts to maintain (a) either (i) a public corporate family rating
issued by Moody’s or (ii) a public corporate credit rating issued by S&P and (b)
a public corporate credit rating issued by another “nationally recognized
statistical rating organization” (as defined for purposes of Section 3(a)(62)
under the Exchange Act) (which may be Moody’s or S&P).

SECTION 5.17.    Energy Regulatory Status. Each Credit Party shall take, and
shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to maintain the Federal Energy Regulatory Authorizations, Exemptions,
and Waivers, and as applicable to maintain exemption from or compliance with any
State Electric Utility Regulations, in each case, except to the extent failure
to do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.18.    Post-Closing Obligations. Each of the Credit Parties shall
satisfy the requirements set forth on Schedule 5.18 on or before the date
specified for such requirement or such later date to be determined by
Administrative Agent.

SECTION 5.19.    [Reserved.]

SECTION 5.20.    Further Security Obligations.
(a)    Notwithstanding anything to the contrary contained herein or in the other
Credit Documents but subject to Section 5.20(b), Holdings and Borrower shall, on
or prior to the Closing Date:
(i)    deliver a certificate of an Authorized Officer to Administrative Agent
that sets forth all Subsidiaries of Borrower designated as Non-Recourse
Subsidiaries (other than Norrington Solar Farm Limited, a limited company formed
under the laws of England and Wales, and any Equity Interests therein) under the
Existing Revolving Credit Agreement that provided guarantees pursuant to Section
5.20 of the Existing Revolving Credit Agreement as of the Closing Date (as
defined in the Revolving Facility Agreement); and
(ii)    cause each Non-Recourse Subsidiary described in clause (i) of this
Section 5.20 in existence on such date (and promptly (and in any event not less
than ten (10) Business Days) after the formation or acquisition of any
Non-Recourse Subsidiary after the Closing Date cause such Non-Recourse
Subsidiary) (I) that is a Non-Recourse Subsidiary described in clause (i) of
this Section 5.20 that directly owns a Clean Energy System or (II) that directly
or indirectly owns a Non-Recourse Subsidiary described in clause (I), in each
case to execute and deliver such documents and do such other acts and things as
Administrative Agent or Collateral Agent may reasonably request to cause each
such Non-Recourse Subsidiary to guarantee the Obligations and to secure such
guarantee with perfected Liens granted to Collateral Agent on substantially all
of such Non-Recourse Subsidiary’s assets (including outstanding Equity Interests
of such Non-Recourse Subsidiary’s Subsidiaries but excluding Real Estate Assets
(other than fixtures to the extent a security interest therein can be perfected
by filing a financing statement in the secretary of state or similar office in
the jurisdiction of the grantor’s formation) and Excluded Assets (as defined in
the Pledge and Security Agreement)), in all cases pursuant to documentation
reasonably acceptable to Administrative Agent (including delivery of customary
legal opinions relating thereto).
(b)    Notwithstanding anything to the contrary in Section 5.20(a), (i) no
guarantee or Lien shall be required under Section 5.20(a) if such Non-Recourse
Subsidiary is subject to any Non-Recourse Project Indebtedness, tax equity
financing documents, hedging agreement, project document or


81

--------------------------------------------------------------------------------





(to the extent the Non-Recourse Subsidiary is not wholly owned by a Subsidiary
of Holdings) organizational document (collectively, “Relevant Agreements”) of
such Non-Recourse Subsidiary, of any Subsidiary of such Non-Recourse Subsidiary
or of the direct or indirect parent of such Non-Recourse Subsidiary, or any
applicable restriction imposed by a Governmental Authority, in each case which
restricts or requires consent for the guarantees and Liens described in this
Section 5.20 with respect to the applicable Non-Recourse Subsidiary (in each
case, a “Lien Prohibition”) so long as such Lien Prohibition was not put in
place in contemplation of this requirement and (ii) such guarantee and Lien
shall be automatically released and terminated upon (I) the entry into by the
applicable Non-Recourse Subsidiary of any Relevant Agreement that imposes a Lien
Prohibition or the application of a restriction of a Governmental Authority on
the imposition of such guarantee and/or Lien (provided that any such Relevant
Agreement was not entered into for the purpose of avoiding application of the
requirements of Section 5.20(a) to such Non-Recourse Subsidiary) and (II) a
disposition of property permitted by the Credit Agreement, and in each case,
Administrative Agent and Collateral Agent shall, at Borrower’s expense, execute
and deliver or otherwise authorize the filing of such documents as Borrower or
applicable Non-Recourse Subsidiary shall reasonably request, including financing
statement amendments, to evidence such release and termination; provided,
however, that if such Lien Prohibition lapses or is otherwise no longer in
existence at any time then Holdings and Borrower shall cause the applicable
Non-Recourse Subsidiary to promptly take the actions contemplated by this
Section 5.20; provided, further, that any Non-Recourse Subsidiary that is
prohibited from pledging the Stock of all of its Subsidiaries (but, for the
avoidance of doubt, not prohibited from guaranteeing the Obligations) shall not
guarantee the Obligations unless Administrative Agent requires such guarantee in
its sole discretion.
(c)    Nothing in this Section 5.20, including the delivery of guarantees or the
granting of Liens described in this Section 5.20, shall result in a Non-Recourse
Subsidiary (i) ceasing to be a Non-Recourse Subsidiary for purposes of this
Agreement or (ii) being considered a Guarantor or Credit Party for purposes of
this Agreement.

SECTION 6

NEGATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent or
indemnification obligations for which no claim has been made and obligations
under any Hedge Agreement), such Credit Party shall perform, and if applicable
shall cause each of its Subsidiaries (other than Non-Recourse Subsidiaries) to
perform, all covenants in this Section 6.

SECTION 6.1.    Indebtedness. No Credit Party shall, nor shall it permit any of
its Subsidiaries (other than Immaterial Subsidiaries and Non-Recourse
Subsidiaries) to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
(a)    the Obligations;
(b)    Indebtedness of any Person that becomes a Subsidiary of Holdings (or of
any Person not previously a Subsidiary of Holdings that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the Closing Date, or Indebtedness of any Person that is assumed by any
Subsidiary of Holdings in connection with an acquisition of assets by such
Subsidiary; provided that such Indebtedness exists at the time such Person
becomes a


82

--------------------------------------------------------------------------------





Subsidiary of Holdings (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary of Holdings (or such merger or consolidation) or
such assets being acquired;
(c)    Indebtedness of Holdings or any Subsidiary of Holdings owing to Holdings
or any Subsidiary of Holdings in the nature of shareholder loans or intercompany
loans; provided that, if such Indebtedness is owing to a Credit Party, then such
Indebtedness shall be evidenced by an Intercompany Note and shall be subject to
a First Priority Lien pursuant to the Pledge and Security Agreement;
(d)    in connection with the consummation of any permitted Investment or
permitted disposition of any business, assets or Subsidiary of Holdings or any
of its Subsidiaries, Indebtedness incurred by Holdings or any Subsidiary arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations (including Earn Out Indebtedness), or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance by
Holdings or any such Subsidiary pursuant to such agreements;
(e)    Indebtedness of Holdings or its Subsidiaries in the nature of guaranties
or letters of credit, surety bonds or performance bonds securing the performance
of Holdings or any of its Subsidiaries, in each case pursuant to an agreement
Holdings or such Subsidiary is not prohibited from entering into by this
Agreement;
(f)    Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory or appeal bonds or similar obligations incurred
in the ordinary course of business;
(g)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with Deposit Accounts;
(h)    guaranties in the ordinary course of business of obligations to
suppliers, customers, franchisees and licensees;
(i)    guaranties by Holdings of Indebtedness of a Guarantor or Borrower or
guaranties by Borrower or a Guarantor of Indebtedness of Holdings or another
Guarantor with respect, in each case, to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.1; provided that, in each case, if the
Indebtedness that is being guarantied is unsecured and/or subordinated to the
Obligations, then such guaranty shall also be unsecured and/or subordinated to
the Obligations;
(j)    obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly managing
or mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person or such
Person’s direct or indirect Subsidiary, and not for purposes of speculation or
taking a “market view,” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party; provided, further,
that Permitted Call Transactions shall be permitted;
(k)    letters of credit in an aggregate amount not to exceed $50,000,000;


83

--------------------------------------------------------------------------------





(l)    Indebtedness represented by obligations in respect of capitalized leases,
mortgage financings or purchase money obligations, in each case, incurred for
the purpose of financing all or any part of the purchase price or cost of
design, construction, installation or improvement or lease of property (real or
personal), plant or equipment used or useful in the business of such Person, in
each case in an aggregate principal amount not to exceed the purchase price or
cost of such property so acquired or designed, constructed, installed, improved
or leased; provided that the aggregate principal amount of Indebtedness
permitted by this clause (l) that is outstanding at any time shall not exceed
the greater of (x) $50,000,000 and (y) 1.50% of Consolidated Total Assets
determined as of the last day of the Fiscal Quarter most recently ended;
(m)    the incurrence by Holdings or any of its Subsidiaries of Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn against insufficient funds in
the ordinary course of business, so long as such Indebtedness is covered within
five (5) Business Days;
(n)    unsecured Permitted Exchangeable Bond Indebtedness of Holdings;
(o)    unsecured guaranties by Holdings of Permitted Convertible Bond
Indebtedness;
(p)    Permitted Convertible Bond Indebtedness Shareholder Loans;
(q)    Indebtedness under (i) (A) the Senior 2023 Notes Documents (and
guaranties thereof by the Credit Parties pursuant to the Senior 2023 Notes
Documents) and (B) the Senior 2025 Notes Documents (and guaranties thereof by
the Credit Parties pursuant to the Senior 2025 Notes Documents), in the case of
all such Indebtedness outstanding at any time pursuant to this subclause (i), in
an aggregate principal amount not to exceed $1,250,000,000 and (ii) the
Revolving Facility Agreement in an aggregate principal amount not to exceed
$600,000,000, and in the case of each of clauses (i) through (ii), any
Refinancing Indebtedness in respect thereof;
(r)    other Indebtedness in an aggregate amount not to exceed $100,000,000 at
any time outstanding;
(s)    other Indebtedness of Holdings, Borrower or any Guarantor Subsidiary;
provided that (i) no Event of Default has occurred and is continuing or would
occur after giving effect to such incurrence, (ii) (A) Borrower shall be in
compliance with a minimum Interest Coverage Ratio (computed as of the last day
of the most recently ended Fiscal Quarter for which financial statements are
available, and calculated on a pro forma basis giving effect to the incurrence
of such Indebtedness) of 2.00:1.00 or (B) if Borrower is not in pro forma
compliance with a minimum Interest Coverage Ratio (computed as of the last day
of the most recently ended Fiscal Quarter preceding the entry into definitive
documentation in respect of such Investment for which financial statements are
available) of 2.00:1.00 and if the proceeds of such Indebtedness will be used
for an Investment permitted hereunder, then the effect of the incurrence of such
Indebtedness (and the application of the proceeds therefrom) shall be to
increase the Interest Coverage Ratio and (iii) such Indebtedness shall not have,
as of the date of the incurrence thereof, a maturity date that is earlier than
the Latest Maturity Date or a weighted average life to maturity that is shorter
than the then-remaining life to maturity of the Commitments;
(t)    the Existing Letters of Credit in an aggregate face amount not to exceed
the aggregate face amount of the Existing Letters of Credit on the Closing Date;


84

--------------------------------------------------------------------------------





(u)    the factoring of accounts receivable in the ordinary course of business
in an aggregate amount not to exceed $40,000,000;
(v)    Indebtedness representing deferred compensation to employees of Holdings
or any of its Subsidiaries in the ordinary course of business, and Indebtedness
owed to any Person (including obligations in respect of letters of credit, bank
guarantees and similar instruments for the benefit of such Person) providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;
(w)    Indebtedness consisting of the financing, by the applicable insurer, of
insurance premiums in the ordinary course of business; and
(x)    (i) Credit Agreement Refinancing Indebtedness; provided that the net
proceeds from such Indebtedness are applied to repay the Loans of the applicable
class, and (ii) Refinancing Indebtedness in respect of Indebtedness incurred or
assumed pursuant to subclause (i) of this clause (x).

SECTION 6.2.    Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries (other than Immaterial Subsidiaries and Non-Recourse Subsidiaries)
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries and Non-Recourse Subsidiaries),
whether now owned or hereafter acquired or licensed, or any income, profits or
royalties therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income, profits or royalties under the UCC of any
State or under any similar recording or notice statute or under any applicable
intellectual property laws, rules or procedures, except:
(a)    Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;
(b)    Liens for Taxes if obligations with respect to such Taxes that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and adequate reserves have been made in accordance with
GAAP;
(c)    statutory Liens of landlords, banks (and rights of set-off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or Section 4068 of ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of thirty days) are bonded or insured or are otherwise being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;
(d)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar or related obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness),


85

--------------------------------------------------------------------------------





so long as no foreclosure, sale or similar proceedings have been commenced with
respect to any portion of the Collateral on account thereof;
(e)    easements, rights-of-way, restrictions, encroachments, reservations of
title and other minor defects or irregularities in title, in each case which do
not and will not interfere in any material respect with the ordinary conduct of
the business of Holdings or any of its Subsidiaries (other than Immaterial
Subsidiaries and Non-Recourse Subsidiaries);
(f)    any interest or title of a lessor or sublessor under any lease or
sublease of real estate permitted hereunder (or with respect to any deposits or
reserves posted thereunder);
(g)    Liens solely on any cash earnest money deposits made by Holdings or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(h)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(k)    non-exclusive outbound licenses of patents, copyrights, trademarks and
other intellectual property rights granted by Holdings or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of Holdings or such Subsidiary;
(l)    Liens on the Equity Interests of any Non-Recourse Subsidiary securing
Non-Recourse Project Indebtedness of such Non-Recourse Subsidiary;
(m)    Liens on the Collateral securing the obligations under the Revolving
Facility Documents and any Refinancing Indebtedness in respect thereof; provided
that such Liens are subject to the Pari Passu Intercreditor Agreement;
(n)    any agreement to lease, option to lease, license, sub-lease or other
right to occupancy assumed or entered by or on behalf of Holdings or any
Subsidiary in the ordinary course of its business;
(o)    reservations, limitations, provisos and conditions, if any, expressed in
any grants, permits, licenses or approvals from any Governmental Authority or
any similar authority;
(p)    Liens securing judgments not constituting an Event of Default under
Section 8.1(h);
(q)    Liens in the nature of restrictions on changes in the direct or indirect
ownership or control of any Non-Recourse Subsidiary;


86

--------------------------------------------------------------------------------





(r)    any Lien existing on any asset prior to the acquisition thereof by
Holdings or any Subsidiary of Holdings or existing on any asset of any Person
that becomes a Subsidiary of Holdings (or of any Person not previously a
Subsidiary of Holdings that is merged or consolidated with or into a Subsidiary
of Holdings in a transaction permitted hereunder) prior to the time such Person
becomes a Subsidiary of Holdings (or is so merged or consolidated); provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary of Holdings (or such merger or
consolidation) and (ii) such Lien shall not apply to any other asset of Holdings
or any of its Subsidiaries;
(s)    Liens securing Indebtedness permitted by Section 6.1(l); provided that no
such Lien incurred in connection with such Indebtedness shall extend to or cover
property other than the respective property so acquired or designed,
constructed, installed, improved or leased;
(t)    (i) Liens on the Collateral securing any Permitted Pari Passu Refinancing
Debt or Permitted Junior Lien Refinancing Debt and (ii) any Refinancing
Indebtedness in respect of Indebtedness incurred or assumed pursuant to
subclause (i) of this clause (t); provided that such Liens are subject to an
Intercreditor Agreement;
(u)    Liens in the nature of rights of first refusal, rights of first offer,
purchase options and similar rights in respect of the Equity Interests or assets
of Non-Recourse Subsidiaries included in documentation evidencing contemplated
purchase and sale transactions permitted under this Agreement, any Non-Recourse
Project Indebtedness or any Project Obligations;
(v)    Liens securing insurance premium financing arrangements permitted under
Section 6.1(w) hereof and applicable only to the proceeds of the applicable
insurance policy; and
(w)    other Liens on assets other than the Collateral securing Indebtedness in
an aggregate amount at any time outstanding not to exceed the greater of
(x) $50,000,000 and (y) 1.50% of Consolidated Total Assets determined as of the
last day of the Fiscal Quarter most recently ended.

SECTION 6.3.    No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted sale, disposition
or other transfer, (b) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses and similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such leases, licenses or
similar agreements, as the case may be), (c) restrictions as of the Closing Date
identified on Schedule 6.3, (d) restrictions on the Equity Interests of
Non-Recourse Subsidiaries in any Non-Recourse Project Indebtedness documentation
or other Indebtedness documentation of Non-Recourse Subsidiaries,
(e) [reserved], (f) restrictions contained in any Credit Document, Senior 2023
Notes Document, Senior 2025 Notes Document or Revolving Facility Document, in
each case as in effect on the Closing Date (or in any agreement or other
document evidencing Refinancing Indebtedness in respect of the Indebtedness
established by any of the foregoing (or, in the case of the Indebtedness
established under the Credit Documents, any Credit Agreement Refinancing
Indebtedness); provided that the restrictions and conditions contained in any
such agreement or other document are not less favorable in any material respect
to the Lenders than the restrictions and conditions imposed by the agreements or
other documents in respect of the Indebtedness being refinanced) and
(g) restrictions on Non-Recourse Subsidiaries described in Section 6.2(q), no
Credit Party or any of its Subsidiaries (other than any Non-Recourse


87

--------------------------------------------------------------------------------





Subsidiary) shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations.

SECTION 6.4.    Restricted Junior Payments. No Credit Party shall, nor shall it
permit any of its Subsidiaries (other than any Non-Recourse Subsidiary) through
any manner or means or through any other Person to, directly or indirectly,
declare, order, pay, make or set apart, or agree to declare, order, pay, make or
set apart, any sum for any Restricted Junior Payment, except that, without
duplication:
(a)    any Subsidiary of Holdings may declare and pay dividends or make other
distributions ratably to its equity holders;
(b)    [Reserved];
(c)    Holdings may make Restricted Junior Payments to its equity holders;
provided that (i) immediately prior to any such Restricted Junior Payment and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and (ii) immediately after giving
effect to such Restricted Junior Payment, Borrower shall be in compliance on a
pro forma basis with a minimum Interest Coverage Ratio (computed as of the last
day of the most recently ended Fiscal Quarter) of 1.75:1.00;
(d)    Borrower and Holdings may make Permitted Tax Distributions;
(e)    to the extent any cash payment and/or delivery of Parent’s common stock
(or other securities or property following a merger event or other change of the
common stock of Parent) by Holdings or Borrower in satisfaction of its exchange
obligation or obligations to purchase notes for cash under any Permitted
Exchangeable Bond Indebtedness constitutes a Restricted Junior Payment, Holdings
and/or Borrower may make such Restricted Junior Payments;
(f)    Holdings and/or Borrower may settle or terminate any Permitted Warrant
Transaction (including by set-off or netting, if applicable); provided that, in
the case where Holdings and/or Borrower voluntarily elects to satisfy its
exercise or settlement or termination obligations under any Permitted Warrant
Transaction in cash, after giving effect to any such cash payment (with the
effect of any such cash payment determined after also giving effect to the
satisfaction of any related settlement obligations of any Permitted Hedge
Transaction), (x) no Event of Default shall exist or result therefrom and
(y) Borrower shall be in pro forma compliance with a minimum Interest Coverage
Ratio (computed as of the last day of the most recently ended Fiscal Quarter
preceding such cash payment) of 2.00:1.00;
(g)    Holdings and its Subsidiaries may repurchase, redeem or otherwise acquire
or retire for value of any Equity Interests of Holdings or Parent held by any
current or former officer, director, employee or consultant of Holdings or any
of its Subsidiaries or the Parent pursuant to any equity subscription agreement,
stock option agreement, restricted stock grant, shareholders’ agreement or
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests may not exceed
$15,000,000 in any calendar year (with unused amounts in any calendar being
carried over to succeeding calendar years); provided, further, that such amount
in any calendar year may be increased by an amount not to exceed the cash
proceeds from (i) the sale of Equity Interests of Holdings or the Parent
received by Holdings or a Subsidiary during such calendar year, in each case to
members of


88

--------------------------------------------------------------------------------





management, directors or consultants of Holdings, any of its Subsidiaries or the
Parent and (ii) key man life insurance policies received by Holdings or any of
its Subsidiaries in such calendar year;
(h)    Holdings may make Restricted Junior Payments to its equity holders in
respect of (i) fees and expenses (including franchise or similar taxes) required
to maintain their respective corporate existence, customary salary, bonus and
other benefits payable to officers and employees and general corporate overhead
expenses, to the extent such fees and expenses are attributable to the ownership
or operation of Holdings and its Subsidiaries, (ii) legal, accounting or other
fees and expenses relating to any unsuccessful equity or debt offering or bank
financing by Holdings or any of its Subsidiaries and (iii) any other
out-of-pocket costs and expenses incurred in connection with management,
consulting and advisory services; and
(i)    Holdings may make Restricted Junior Payments to its equity holders in an
aggregate amount not in excess of the Available Equity Amount at the time such
Restricted Junior Payments are made; provided that immediately prior to any such
Restricted Junior Payment and after giving effect thereto, no Event of Default
shall have occurred and be continuing or would result therefrom.

SECTION 6.5.    Restrictions on Subsidiary Distributions. Except as provided
herein, no Credit Party shall, nor shall it permit any of its Subsidiaries
(other than any Non-Recourse Subsidiary) to, create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of any Subsidiary of Borrower to (a) pay dividends or make
any other distributions on any of such Subsidiary’s Equity Interests owned by
Borrower or any other Subsidiary of Borrower, (b) repay or prepay any
Indebtedness owed by such Subsidiary to Borrower or any other Subsidiary of
Borrower, (c) make loans or advances to Borrower or any other Subsidiary of
Borrower, or (d) transfer, lease or license any of its property or assets to
Borrower or any other Subsidiary of Borrower other than (i) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, (ii) restrictions that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Equity Interests not otherwise
prohibited under this Agreement, (iii) restrictions as of the Closing Date
described on Schedule 6.5, or (iv) restrictions contained in any Credit
Document, Senior 2023 Notes Document, Senior 2025 Notes Document or Revolving
Facility Document, in each case as in effect on the Closing Date (or in any
agreement or other document evidencing Refinancing Indebtedness in respect of
the Indebtedness established by any of the foregoing (or, in the case of the
Indebtedness established under the Credit Documents, any Credit Agreement
Refinancing Indebtedness); provided that the restrictions and conditions
contained in any such agreement or other document are not less favorable in any
material respect to the Lenders than the restrictions and conditions imposed by
the agreements or other documents in respect of the Indebtedness being
refinanced).

SECTION 6.6.    Investments. No Credit Party shall, nor shall it permit any of
its Subsidiaries (other than Non-Recourse Subsidiaries) to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture, except:
(a)    Investments in Cash and Cash Equivalents;


89

--------------------------------------------------------------------------------





(b)    equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in Borrower and any Guarantor that is a
wholly-owned Subsidiary of Borrower;
(c)    [Reserved];
(d)    (i) Investments in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Holdings and its
Subsidiaries;
(e)    Permitted M&A Transactions;
(f)    shareholder loans and intercompany loans (other than shareholder loans
and intercompany loans owing by a Subsidiary that is not a Credit Party to
Holdings, Borrower or any other Credit Party) to the extent expressly permitted
under Section 6.1(c);
(g)    Investments as of the Closing Date described in Schedule 6.6;
(h)    other Investments in an aggregate amount not in excess of the Available
Equity Amount at the time such Investments are made;
(i)    Swap Contracts permitted by Section 6.1(j);
(j)    acquisitions of shelf entities or the formation of new entities in
connection with internal corporate reorganizations, so long as such acquisitions
are not adverse to the Lenders in any material respect;
(k)    other Investments in energy and infrastructure projects and renewable
power projects and Persons (including, for the avoidance of doubt, Subsidiaries
and Unrestricted Subsidiaries) engaged in designing, developing, constructing,
operating and/or owning such projects, directly or indirectly; provided that (i)
no Event of Default has occurred and is continuing or would occur after giving
effect to such Investment and (ii) (A) Borrower shall be in pro forma compliance
with a minimum Interest Coverage Ratio (computed as of the last day of the most
recently ended Fiscal Quarter preceding the entry into definitive documentation
in respect of such Investment for which financial statements are available) of
2.00:1.00, or (B) if Borrower is not in pro forma compliance with a minimum
Interest Coverage Ratio (computed as of the last day of the most recently ended
Fiscal Quarter preceding the entry into definitive documentation in respect of
such Investment for which financial statements are available) of 2.00:1.00, then
the effect of such Investment shall be to increase the Interest Coverage Ratio;
(l)    [Reserved];
(m)    any Investments received in compromise or resolution of (i) obligations
of trade creditors or customers that were incurred in the ordinary course of
business or (ii) litigation, arbitration or other disputes;
(n)    extensions of credit to (and guaranties to the benefit of) customers and
suppliers in the ordinary course of business including advances to customers and
suppliers that are recorded


90

--------------------------------------------------------------------------------





as accounts receivable, prepaid expenses or deposits on the balance sheet of
Holdings and its Subsidiaries in the ordinary course of business;
(o)    guaranties of performance obligations made in the ordinary course of
business;
(p)    loans or advances to officers and other employees of Holdings and its
Subsidiaries made in the ordinary course of business not exceeding $5,000,000 in
the aggregate at any time outstanding; and
(q)    other Investments in an aggregate amount not to exceed the greater of
(x) $75,000,000 and (y) 2.00% of Consolidated Total Assets determined as of the
last day of the Fiscal Quarter most recently ended.
Notwithstanding the foregoing, in no event shall any Credit Party permit any
Investment which results in any Restricted Junior Payment not otherwise
permitted under the terms of Section 6.4.

SECTION 6.7.    [Reserved.]

SECTION 6.8.    Fundamental Changes; Disposition of Assets. No Credit Party
shall, nor shall it permit any of its Subsidiaries (other than Non-Recourse
Subsidiaries) to, enter into any transaction of merger or consolidation (other
than in connection with an Investment permitted pursuant to Section 6.6), or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
into any other Person, or convey, sell, lease or license, exchange, transfer,
assign, pledge or otherwise dispose of or encumber, in one transaction or a
series of transactions, all or any part of its Equity Interests in any of its
Subsidiaries (other than to qualify directors if required by applicable law),
business, assets or property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible, whether now owned or hereafter
acquired, leased or licensed except:
(a)    any Subsidiary of Borrower (other than a Pledged Holdco) may be merged
with or into Borrower or any Guarantor Subsidiary, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Borrower or any Guarantor Subsidiary; provided
that, in the case of such a merger, Borrower or such Guarantor Subsidiary, as
applicable, shall be the continuing or surviving Person;
(b)    [Reserved];
(c)    sales or other dispositions of assets that do not constitute Asset Sales;
(d)    Asset Sales; provided that (1) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the manager of Holdings), (2) no less than 75% of
such consideration shall be paid in Cash and (3) immediately prior to any such
Asset Sale and immediately after giving effect thereto, no Event of Default
shall have occurred and be continuing or would result therefrom; provided,
further, that, for purposes of this clause (d), (i) any consideration in the
form of Cash Equivalents that are disposed of for Cash within 30 Business Days
after such Asset Sale shall be deemed to be Cash consideration in an amount
equal to the amount of such Cash consideration, (ii) any liabilities (as shown
on the most recent balance sheet of Holdings and its Subsidiaries) of Holdings
or any of its Subsidiaries, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the such Asset Sale and for


91

--------------------------------------------------------------------------------





which Holdings and its Subsidiaries shall have been validly released by all
applicable creditors in writing shall be deemed to be Cash consideration in an
amount equal to the liabilities so assumed and (iii) any Designated Non-Cash
Consideration received by Holdings or any of its Subsidiaries in respect of such
Asset Sale having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (iii) that is
at that time outstanding, not in excess of the greater of (x) $50,000,000 and
(y) 1.50% of Consolidated Total Assets as of the last day of the Fiscal Quarter
most recently ended, at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be Cash consideration;
(e)    disposals of obsolete, worn out or surplus property;
(f)    the lease, as lessor or sublessor, or license (other than any long-term
exclusive license), as licensor or sublicensor, of real or personal property or
Intellectual Property in the ordinary course of business and not interfering in
any respect with the ordinary conduct of or materially detracting from the
business of Holdings or any Subsidiary;
(g)    internal corporate reorganizations of the Subsidiaries of any Project
Holdco;
(h)    the issuance or sale by Holdings of its Equity Interests;
(i)    [reserved];
(j)    Permitted Warrant Transactions;
(k)    Liens permitted by Section 6.2; and
(l)    the issuance or sale by Borrower or any of its Subsidiaries of Equity
Interests ratably to their respective equity holders.

SECTION 6.9.    Subordinated Debt. No Credit Party shall, nor shall it permit
any of its Subsidiaries (other than Non-Recourse Subsidiaries) to, directly or
indirectly, to make any payment or other distribution (whether in Cash,
securities or other property) of or in respect of principal of or interest on
any Indebtedness that is subordinated in right of payment to the Obligations, or
any payment or other distribution (whether in Cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
such Indebtedness, or any other payment that has a substantially similar effect
to any of the foregoing, in each case if such payment is prohibited by the
subordination provisions of such Indebtedness.

SECTION 6.10.    [Reserved.]

SECTION 6.11.    Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Subsidiaries (other than Non-Recourse
Subsidiaries) to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of Holdings on terms,
considered together with the terms of all related and substantially concurrent
transactions between such Credit Party or Subsidiary, as the case may be, and
such Affiliate of Holdings, that are less favorable to such Credit Party or
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not such an Affiliate of Holdings in an arms’ length
transaction; provided that the foregoing restriction shall


92

--------------------------------------------------------------------------------





not apply to (a) any transaction between or among Borrower and the Guarantors;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Holdings and its Subsidiaries; (c) compensation
arrangements for officers and other employees of Holdings and its Subsidiaries
entered into in the ordinary course of business and other employment and
severance arrangements for officers and other employees of Holdings and its
Subsidiaries entered into in the ordinary course of business, and the issuance
of securities or other payments, awards or grants in Cash, securities or
otherwise pursuant to, or the funding of, employment agreements, stock options
and stock ownership plans approved by Holdings’ board of directors;
(d) transactions as of the Closing Date described in Schedule 6.11 or any
amendment thereto to the extent such amendment is not adverse to the Lenders in
any material respect; (e) Permitted Project Undertakings and Permitted Equity
Commitments; (f) any Restricted Junior Payment that is not prohibited by
Section 6.4 and any payment of Indebtedness that is not prohibited by
Section 6.9; (g) loans and advances permitted by Section 6.6(p); and (h) “right
of first offer” transactions permitted by the Relationship Agreement. Nothing in
the foregoing shall be construed to prohibit the issuance of any Permitted
Convertible Bond Indebtedness (or any guarantee thereof), the issuance of any
Permitted Exchangeable Bond Indebtedness, or the entry into any Permitted Call
Transaction.

SECTION 6.12.    Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries (other than
Non-Recourse Subsidiaries) to, engage in any business other than (i) the
businesses engaged in by such Credit Party or Subsidiary, as the case may be, on
the Closing Date and similar or related businesses, including, for the avoidance
of doubt, owning, developing, constructing, leasing, financing, selling and/or
operating Clean Energy Systems (including entering into Hedge Agreements related
to the same) and (ii) such other lines of business as may be consented to by
Requisite Lenders.

SECTION 6.13.    [Reserved.]

SECTION 6.14.    Amendments or Waivers of Organizational Documents and Certain
Material Contracts. No Credit Party shall, nor shall it permit any of its
Subsidiaries (other than Non-Recourse Subsidiaries) to, agree to any amendment,
restatement, supplement or other modification to, or waiver of, any of its
Organizational Documents or any Material Contract in a manner that could
reasonably be expected to have a Material Adverse Effect without obtaining the
prior written consent of Requisite Lenders to such amendment, restatement,
supplement or other modification or waiver; provided, however, that any
amendment, modification or change expressly required to be made (including
adjustments to the exchange rate (howsoever defined)) pursuant to the terms of
an indenture governing any Permitted Exchangeable Bond Indebtedness shall not
require any consent from any Lenders.

SECTION 6.15.    Fiscal Year. No Credit Party shall, nor shall it permit any of
its Subsidiaries (other than Non-Recourse Subsidiaries) to, change its Fiscal
Year end from December 31.

SECTION 7

GUARANTY

SECTION 7.1.    Guaranty of the Obligations. Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent, for the ratable benefit of the
Beneficiaries, the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the


93

--------------------------------------------------------------------------------





automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the “Guaranteed Obligations”).

SECTION 7.2.    Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided that, solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their respective obligations as
set forth in this Section 7.2 shall not be construed in any way to limit the
liability of any Contributing Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.

SECTION 7.3.    Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of the Beneficiaries, an amount equal to the sum
of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to the
Beneficiaries as aforesaid.


94

--------------------------------------------------------------------------------






SECTION 7.4.    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations (other than contingent or indemnification obligations for
which no claim has been made) or valid release of a Guarantor in accordance with
the Credit Documents. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a)    this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
(b)    Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;
(c)    the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
(d)    payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
(e)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or with the
applicable Hedge Agreement and any applicable security agreement, including


95

--------------------------------------------------------------------------------





foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any other Credit Party or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents or any
Hedge Agreements; and
(f)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations (other than obligations under any Hedge
Agreement)), including the occurrence of any of the following, whether or not
any Guarantor shall have had notice or knowledge of any of them: (i) any failure
or omission to assert or enforce or agreement or election not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Credit Documents or any Hedge
Agreement, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for Indebtedness other than the
Guaranteed Obligations) to the payment of Indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Holdings or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

SECTION 7.5.    Waivers by Guarantors. Each Guarantor hereby waives, to the
extent permitted by applicable law, for the benefit of Beneficiaries: (a) any
right to require any Beneficiary, as a condition of payment or performance by
such Guarantor, to (i) proceed against Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person,
(ii) proceed against or exhaust any security held from Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any Deposit Account or credit on the books of any Beneficiary in
favor of any Credit Party or any other Person, or (iv) pursue any other remedy
in the power of any Beneficiary whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or


96

--------------------------------------------------------------------------------





any disability or other defense of Borrower or any other Guarantor, including
any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Borrower or
any other Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Beneficiary’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

SECTION 7.6.    Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations (other than contingent or indemnification obligations for
which no claim has been made and other than obligations under any Hedge
Agreement) shall have been paid in full and the Commitments shall have
terminated, each Guarantor hereby waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against Borrower or
any other Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrower with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrower, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations (other
than contingent or indemnification obligations for which no claim has been made
and other than obligations under any Hedge Agreement) shall have been paid in
full and the Commitments shall have terminated, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including any such right of contribution as contemplated by Section 7.2. Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for Administrative Agent on behalf of Beneficiaries and shall forthwith be paid
over to Administrative Agent for the benefit of


97

--------------------------------------------------------------------------------





Beneficiaries to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.

SECTION 7.7.    Subordination of Other Obligations. Any Indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.

SECTION 7.8.    Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations (other than
contingent or indemnification obligations for which no claim has been made and
other than obligations under any Hedge Agreement) shall have been paid in full
and the Commitments shall have terminated. Each Guarantor hereby irrevocably
waives, to the extent permitted by applicable law, any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

SECTION 7.9.    Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

SECTION 7.10.    Financial Condition of Borrower. Any Loan may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes, to the
extent permitted by applicable law, any duty on the part of any Beneficiary to
disclose any matter, fact or thing relating to the business, operations or
conditions of Borrower now known or hereafter known by any Beneficiary.

SECTION 7.11.    Bankruptcy, Etc. (a) So long as any Guaranteed Obligations
remain outstanding (other than contingent or indemnification obligations for
which no claim has been made), no Guarantor shall, without the prior written
consent of Administrative Agent acting pursuant to the instructions of Requisite
Lenders, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.


98

--------------------------------------------------------------------------------





(a)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.
(b)    In the event that all or any portion of the Guaranteed Obligations are
paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

SECTION 7.12.    Discharge of Guaranty Upon Sale of Guarantor. If (A) all of the
Equity Interests of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof or (B) if a Guarantor is
designated as an Unrestricted Subsidiary in accordance with Section 5.15 (or
otherwise become an Excluded Subsidiary), then in the case of clauses (A) and
(B), the Guaranty of such Guarantor or such successor in interest, as the case
may be, hereunder shall automatically be discharged and released without any
further action by any Beneficiary or any other Person effective as of the time
of such sale or other disposition.

SECTION 7.13.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.13 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 7.13, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 7.13 shall
remain in full force and effect until all of the Guaranteed Obligations (other
than contingent or indemnification obligations for which no claim has been made
and other than obligations under any Hedge Agreement) have been paid in full and
the Commitments shall have terminated. Each Qualified ECP Guarantor intends that
this Section 7.13 constitute, and this Section 7.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

SECTION 8

EVENTS OF DEFAULT


99

--------------------------------------------------------------------------------






SECTION 8.1.    Events of Default. If any one or more of the following
conditions or events shall occur:
(a)    Failure to Make Payments When Due. Failure by Borrower to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder, in each case of this clause (ii) within three Business Days after the
date due; or
(b)    Default in Other Agreements. (i) Failure of any Credit Party or any of
their respective Subsidiaries (other than Immaterial Entities or Non-Recourse
Subsidiaries (except to the extent that any Credit Party is then directly or
indirectly liable, including pursuant to any contingent obligation, for any
Non-Recourse Project Indebtedness of such Non-Recourse Subsidiary and such
liability, individually or in the aggregate, exceeds $75,000,000)) to pay when
due any principal of or interest on or any other amount, including any payment
in settlement, payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 8.1(a)) with an aggregate principal
amount (or Net Mark-to-Market Exposure) of $75,000,000 or more, in each case
beyond the grace period, if any, provided therefor; or (ii) breach or default by
any Credit Party with respect to any other material term of (1) one or more
items of Indebtedness in the individual or aggregate principal amounts (or Net
Mark-to-Market Exposure) referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause that Indebtedness to become
or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or
(c)    Breach of Certain Covenants. (i) Failure of any Credit Party to perform
or comply with any term or condition contained in Section 2.6, 5.2, 5.18 or 6 or
(ii) failure for longer than ten Business Days of any Credit Party to perform or
comply with any term or condition contained in Section 5.1(b), 5.1(c), 5.1(d) or
5.1(f); or
(d)    Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made and, to the extent capable of being cured, such
false representation and warranty shall remain false in any material respect for
a period of 15 days; or
(e)    Other Defaults Under Credit Documents. Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
paragraph of this Section 8.1, and such default shall not have been remedied or
waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries and
Non-Recourse Subsidiaries) in an involuntary case under


100

--------------------------------------------------------------------------------





any Debtor Relief Laws now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
Federal or State law; or (ii) an involuntary case shall be commenced against
Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries and
Non-Recourse Subsidiaries) under any Debtor Relief Laws now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over Holdings or any of its Subsidiaries
(other than Immaterial Subsidiaries and Non-Recourse Subsidiaries), or over all
or a substantial part of its property, shall have been entered; or there shall
have occurred the involuntary appointment of an interim receiver, trustee or
other custodian of Holdings or any of its Subsidiaries (other than Immaterial
Subsidiaries and Non-Recourse Subsidiaries) for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries (other than Immaterial Subsidiaries and Non-Recourse
Subsidiaries), and any such event described in this clause (ii) shall continue
for sixty days without having been dismissed, bonded or discharged; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Holdings or any
of its Subsidiaries (other than Immaterial Subsidiaries and Non-Recourse
Subsidiaries) shall have an order for relief entered with respect to it or shall
commence a voluntary case under any Debtor Relief Laws now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Holdings or any of its Subsidiaries (other than Immaterial
Subsidiaries and Non-Recourse Subsidiaries) shall make any assignment for the
benefit of creditors; or (ii) Holdings or any of its Subsidiaries (other than
Immaterial Subsidiaries and Non-Recourse Subsidiaries) shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the members of Holdings or its board of directors (or
similar governing body) of Holdings or any of its Subsidiaries (other than
Immaterial Subsidiaries and Non-Recourse Subsidiaries) (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.1(f); or
(h)    Judgments and Attachments. At any time there shall exist money judgments,
writs or warrants of attachment or similar process involving in the aggregate an
amount in excess of $75,000,000 (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) entered or filed against Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries and Non-Recourse Subsidiaries)
or any of their respective assets and such money judgments, writs or warrants of
attachment or similar process remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days; or
(i)    Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days; or
(j)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or would reasonably be
expected to result in a Material Adverse Effect; or (ii) there exists any fact
or circumstance that reasonably could be expected to result in the imposition of
a Lien or security interest pursuant to Section 430(k) of the Internal


101

--------------------------------------------------------------------------------





Revenue Code or Section 4068 of ERISA upon the property and rights to property
belonging to Borrower, any of the Guarantors or any of their respective ERISA
Affiliates; or
(k)    Change of Control. A Change of Control shall occur; or
(l)    Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations (other than contingent and
indemnification obligations for which no claim has been made and other than
obligations under any Hedge Agreement), shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any material
portion of the Collateral (for the avoidance of doubt, any pledge of Equity
Interests shall constitute a material portion of the Collateral) purported to be
covered by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of
Collateral Agent or any Secured Party to take any action within its control, or
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party or shall contest the validity or perfection of any Lien
in any Collateral purported to be covered by the Collateral Documents;
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Borrower by Administrative Agent,
(A) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest and premium on the Loans and (II) all other
Obligations; and (B) Administrative Agent may cause Collateral Agent to enforce
any and all Liens and security interests created pursuant to Collateral
Documents.

SECTION 8.2.    [Reserved.]

SECTION 9

AGENTS

SECTION 9.1.    Appointment of Agents. Each of BMO, BNS, HSBC Canada, Natixis
Securities, RBCCM and SMBC is hereby appointed a Bookrunner hereunder and each
Lender hereby authorizes BMO, BNS, HSBC Canada, Natixis Securities, RBCCM and
SMBC to act as a Bookrunner in accordance with the terms hereof and the other
Credit Documents. RBC is hereby appointed Administrative Agent and Collateral
Agent hereunder and under the other Credit Documents and each Lender hereby
authorizes RBC to act as Administrative Agent and Collateral Agent in accordance
with the terms hereof and the other Credit Documents. Each Agent hereby agrees
to act in its capacity as such upon the express conditions contained herein and
the other Credit Documents, as applicable. Except with respect to Section 9.7,
the provisions of this Section 9 are solely for the benefit of Agents, Lenders
and


102

--------------------------------------------------------------------------------





Lender Counterparties and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Borrower or any of its Subsidiaries.
As of the Closing Date, none of BMO, BNS, HSBC Canada, Natixis Securities, RBCCM
and SMBC, in their capacities as Bookrunners, shall have any obligations but
shall be entitled to all benefits of this Section 9. Each of any Bookrunner and
any Agent described in clause (vi) of the definition thereof may resign from
such role at any time, with immediate effect, by giving prior written notice
thereof to Administrative Agent and Borrower.

SECTION 9.2.    Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein.

SECTION 9.3.    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders, by or on behalf of any Credit Party
to any Agent or any Lender or by any Lender to Agent or any other Lender in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Credit Party or any
other Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing.
(b)    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including, for the avoidance of doubt, (A) taking any


103

--------------------------------------------------------------------------------





action or refraining to take any action which the Administrative Agent
reasonably regards as necessary for the Administrative Agent to comply with any
applicable law, regulation or court order and (B) refraining from any action
that, in its opinion or the opinion of its counsel, may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law. Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Holdings and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; (ii) no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5); and (iii) except as expressly set
forth herein and in the other Credit Documents, no Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Borrower or any of its Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity.
(c)    Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
(d)    Force Majeure. The Administrative Agent shall not incur any liability for
not performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Administrative
Agent (including but not limited to any act or provision of any present or
future law or regulation or governmental authority, any act of God or war, civil
unrest, local or national disturbance or disaster, any act of terrorism, or the
unavailability of the Federal Reserve Bank wire or facsimile or other wire or
communication facility).


104

--------------------------------------------------------------------------------






SECTION 9.4.    Agents Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans and the Letters of
Credit, each Agent shall have the same rights and powers hereunder as any other
Lender and may exercise the same as if it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity. Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with Holdings or any of its Affiliates as if it were
not performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.

SECTION 9.5.    Lenders’ Representations, Warranties and Acknowledgment.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with the making of Loans hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Holdings and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
(b)    Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or an Incremental Facility Amendment and funding its Loans
on the Closing Date or on any Incremental Effective Date shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Requisite Lenders or
Lenders, as applicable on the Closing Date or such Incremental Effective Date.

SECTION 9.6.    Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, to the extent that such Agent
shall not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided that in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; provided, further, that this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.


105

--------------------------------------------------------------------------------






SECTION 9.7.    Successor Administrative Agent and Collateral Agent.
(a)    Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower and Administrative Agent
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by Requisite Lenders. Administrative Agent shall have the right to appoint a
financial institution to act as Administrative Agent and/or Collateral Agent
hereunder, subject to the reasonable satisfaction of Borrower and the Requisite
Lenders, and Administrative Agent’s resignation shall become effective on the
earliest of (i) 30 days after delivery of the notice of resignation (regardless
of whether a successor has been appointed or not), (ii) the acceptance of such
successor Administrative Agent by Borrower and the Requisite Lenders or
(iii) such other date, if any, agreed to by the Requisite Lenders. Upon any such
notice of resignation or any such removal, if a successor Administrative Agent
has not already been appointed by the retiring Administrative Agent, Requisite
Lenders shall have the right, upon five Business Days’ notice to Borrower, to
appoint a successor Administrative Agent. If neither Requisite Lenders nor
Administrative Agent have appointed a successor Administrative Agent, Requisite
Lenders shall be deemed to have succeeded to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that, until a successor Administrative Agent is so appointed by
Requisite Lenders or Administrative Agent, any collateral security held by
Administrative Agent in its role as Collateral Agent on behalf of the Lenders
under any of the Credit Documents shall continue to be held by the retiring
Collateral Agent as nominee until such time as a successor Collateral Agent is
appointed. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent and the
retiring or removed Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all sums, Securities and other items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Credit Documents, and
(ii) execute and deliver to such successor Administrative Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. Except as provided above, any resignation
or removal of RBC or its successor as Administrative Agent pursuant to this
Section 9.7 shall also constitute the resignation or removal of RBC or its
successor as Collateral Agent. After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent hereunder. Any successor
Administrative Agent appointed pursuant to this Section 9.7 shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes hereunder.
(b)    In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors, and Collateral
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Grantors and Collateral Agent
signed by Requisite Lenders. Administrative Agent shall have the right to
appoint a financial institution as Collateral Agent hereunder, subject to the
reasonable satisfaction of Borrower and the Requisite Lenders and Collateral
Agent’s resignation shall become effective on the earliest of (i) 30 days after
delivery of the notice of resignation, (ii) the acceptance of such successor
Collateral Agent by Borrower and the Requisite Lenders or (iii) such other date,
if any, agreed to by the Requisite Lenders. Upon any such notice of resignation
or any such removal, Requisite Lenders shall have the right, upon five Business
Days’ notice to Administrative Agent and with the consent of Borrower


106

--------------------------------------------------------------------------------





(such consent not to be unreasonably withheld or delayed), to appoint a
successor Collateral Agent. Until a successor Collateral Agent is so appointed
by Requisite Lenders or Administrative Agent, any collateral security held by
Collateral Agent on behalf of the Lenders under any of the Credit Documents
shall continue to be held by the retiring Collateral Agent as nominee until such
time as a successor Collateral Agent is appointed. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement and the Collateral Documents, and the retiring or
removed Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, Securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.
(c)    Notwithstanding the foregoing, any entity into which the Administrative
Agent or the Collateral Agent in its individual capacity may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation which the Administrative Agent or
the Collateral Agent in its respective individual capacity may be party, or any
corporation to which substantially all of the corporate trust or agency business
of the Administrative Agent or the Collateral Agent in its respective individual
capacity may be transferred, shall be the Administrative Agent or the Collateral
Agent, as applicable, under this Agreement without further action.

SECTION 9.8.    Collateral Documents and Guaranty.
(a)    Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents; provided that neither Administrative Agent nor
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Hedge Agreement. Subject to Section 10.5,
without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable, may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.
(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each other Secured Party hereby agree
that (i) no Secured Party (other than Administrative


107

--------------------------------------------------------------------------------





Agent and Collateral Agent) shall have any right individually to realize upon
any of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under any of the Credit
Documents may be exercised solely by Administrative Agent or Collateral Agent,
as applicable, for the benefit of the Secured Parties in accordance with the
terms hereof and thereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by Collateral Agent for the benefit
of the Secured Parties in accordance with the terms thereof, and (ii) in the
event of a foreclosure or similar enforcement action by Collateral Agent on any
of the Collateral pursuant to a public or private sale or other disposition
(including pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of
the Bankruptcy Code), Collateral Agent (or any Lender, except with respect to a
“credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and Collateral Agent, as agent
for and representative of Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities) shall be entitled, upon instructions
from Requisite Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by Collateral
Agent at such sale or other disposition.
(c)    Rights under Hedge Agreements. No Hedge Agreement will create (or be
deemed to create) in favor of any Lender Counterparty that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(v) of this Agreement and Section 10 of the Pledge
and Security Agreement. By accepting the benefits of the Collateral, such Lender
Counterparty shall be deemed to have appointed Collateral Agent as its agent and
agreed to be bound by the Credit Documents as a Secured Party, subject to the
limitations set forth in this clause (c).
(d)    Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations (other than contingent or indemnification
obligations for which no claim has been made and obligations in respect of any
Hedge Agreement) have been paid in full and all Commitments have terminated or
expired, upon request of Borrower, Collateral Agent and Administrative Agent
shall (without notice to, or vote or consent of, any Lender, or any Affiliate of
any Lender that is a party to any Hedge Agreement) each take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations provided for in any Credit Document, whether
or not on the date of such release there may be outstanding Obligations in
respect of Hedge Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrower or any Guarantor or any substantial part of its property,
or otherwise, all as though such payment had not been made.
(e)    Notwithstanding anything to the contrary contained herein or any other
Credit Document, in connection with (i) a sale or disposition of property
permitted by this Agreement or (ii) any Grantor ceasing to be a Subsidiary of
Holdings or becoming an Excluded Subsidiary, in each case in a transaction
permitted by this Agreement, upon request of Borrower, Collateral Agent and
Administrative Agent shall each (without notice to, or vote or consent of, any
Lender, or any Affiliate of any Lender that


108

--------------------------------------------------------------------------------





is a party to any Hedge Agreement) take such actions as shall be required to
release its security interest in such property (in the case of clause (i) or in
the property of such Grantor (in the case of clause (ii)).
(f)    The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Credit Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

SECTION 9.9.    Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

SECTION 9.10.    Administrative Agent May File Bankruptcy Disclosure and Proofs
of Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Credit Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:
(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its respective agents and counsel and
all other amounts due Administrative Agent under Sections 2.4, 2.11, 10.2 and
10.3 allowed in such judicial proceeding); and
(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.11, 10.2 and 10.3. To the extent that the payment of any such


109

--------------------------------------------------------------------------------





compensation, expenses, disbursements and advances of Administrative Agent, its
agents and counsel, and any other amounts due Administrative Agent under
Sections 2.11, 10.2 and 10.3 out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

SECTION 10

MISCELLANEOUS

SECTION 10.1.    Notices.
(a)    Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Bookrunners, Collateral Agent or
Administrative Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in Section 3.2(b)
or paragraph (b) below, each notice hereunder shall be in writing and may be
personally served or sent by telefacsimile (except for any notices sent to
Administrative Agent) or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided that no notice to any Agent shall be effective
until received by such Agent; provided, further, that any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.3(c) as designated by Administrative
Agent from time to time.
(b)    Electronic Communications.
(i)    Notices and other communications to any Agent and Lenders hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Agent or any Lender pursuant to Section 2 if such Person has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or


110

--------------------------------------------------------------------------------





communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(ii)    Each Credit Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.
(iii)    The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agents or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.
(iv)    Each Credit Party, each Lender and each Agent agrees that Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.
(v)    Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.
(c)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and State securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Holdings, its Subsidiaries or their securities for
purposes of United States Federal or State securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) neither Borrower nor Administrative Agent has any responsibility for such
Public Lender’s decision to limit the scope of the information it has obtained
in connection with this Agreement and the other Credit Documents.

SECTION 10.2.    Expenses. Whether or not the transactions contemplated hereby
shall be consummated, and, solely with respect to expenses incurred prior to the
Closing Date, except as may be agreed separately in writing, Borrower agrees to
pay promptly (a) all the reasonable and documented out-of-pocket costs and
expenses incurred in connection with the negotiation, preparation and execution
of the Credit Documents and any consents, amendments, waivers or other
modifications thereto; (b) all


111

--------------------------------------------------------------------------------





the reasonable and documented out-of-pocket costs of furnishing all opinions by
counsel for Borrower and the other Credit Parties; (c) the reasonable and
documented out-of-pocket fees, expenses and disbursements of counsel to Agents
in connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Borrower;
(d) all the reasonable and documented out-of-pocket costs and expenses of
creating, perfecting, recording, maintaining and preserving Liens in favor of
Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and Taxes, stamp or documentary Taxes, search fees,
title insurance premiums and reasonable and documented out-of-pocket fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may reasonably request in respect
of the Collateral or the Liens created pursuant to the Collateral Documents;
(e) all the reasonable and documented out-of-pocket costs and fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; (f) all
the reasonable and documented out-of-pocket costs and expenses (including the
reasonable and documented out-of-pocket fees, expenses and disbursements of any
appraisers, consultants, advisors and agents employed or retained by Collateral
Agent and its counsel) in connection with the custody or preservation of any of
the Collateral; (g) all other reasonable and documented out-of-pocket costs and
expenses incurred by each Agent in connection with the syndication of the Loans
and Commitments and the transactions contemplated by the Credit Documents and
any consents, amendments, waivers or other modifications thereto; and (h) after
the occurrence of a Default or an Event of Default, all costs and expenses,
including reasonable and documented out-of-pocket attorneys’ fees and costs of
settlement, incurred by any Agent and Lenders in enforcing any Obligations of or
in collecting any payments due from any Credit Party hereunder or under the
other Credit Documents by reason of such Default or Event of Default (including
in connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

SECTION 10.3.    Indemnity.
(a)    In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit
Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent, Lender and their respective
affiliates and each of their respective officers, partners, members, directors,
trustees, advisors, employees, agents and sub-agents (each, an “Indemnitee”),
from and against any and all Indemnified Liabilities; provided that no Credit
Party shall have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
(i) willful misconduct, gross negligence or bad faith of such Indemnitee or any
of such Indemnitee’s controlled Affiliates or subsidiaries or parent companies
or any of its or their respective officers, directors, employees, agents,
advisors and controlling persons, (ii) a material breach by an Indemnitee of its
obligations under any Credit Document at a time when no Credit Party has
breached its obligations under any Credit Document in any material respect or
(iii) a proceeding that does not involve an act or omission by Borrower or any
of its Affiliates and that is brought by an Indemnitee against any other
Indemnitee (other than claims against any Arranger, Bookrunner or Agent in its
capacity or in fulfilling its role as an Arranger, Bookrunner or Agent under any
Credit Document or any similar role with respect to the credit facilities under
this Agreement, in each case, as determined by a final, non-appealable judgment
of a court of competent jurisdiction. To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is


112

--------------------------------------------------------------------------------





permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.
(b)    To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against each Lender, each Agent
and their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Holdings and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.
(c)    Each Credit Party also agrees that no Lender or Agent nor any of their
respective Affiliates, directors, employees, attorneys, agents or sub-agents
will have any liability to any Credit Party or any Person asserting claims on
behalf of or in right of any Credit Party or any other Person in connection with
or as a result of this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, willful misconduct or material breach of the
funding obligations of such Lender, Agent or their respective Affiliates,
directors, employees, attorneys, agents or sub-agents in performing its
obligations under this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein;
provided, however, that in no event will such Lender, Agent, or their respective
Affiliates, directors, employees, attorneys, agents or sub-agents have any
liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such Lender’s, Agent’s or their respective
Affiliates’, directors’, employees’, attorneys’, agents’ or sub-agents’
activities related to this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein.

SECTION 10.4.    Set-Off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due


113

--------------------------------------------------------------------------------





hereunder shall have become due and payable pursuant to Section 2 and although
such obligations and liabilities, or any of them, may be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Sections 2.17 and 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section 10.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.

SECTION 10.5.    Amendments and Waivers.
(a)    Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c) (but subject to Sections 2.24 and 2.25), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of Requisite Lenders;
provided that Administrative Agent may, with the consent of Borrower only,
amend, modify or supplement this Agreement or any other Credit Document to cure
any ambiguity, omission, defect or inconsistency (as reasonably determined by
Administrative Agent), in each case so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Lenders
shall have received at least five Business Days’ prior written notice thereof
and Administrative Agent shall not have received, within five Business Days of
the date of such notice to the Lenders, a written notice from the Requisite
Lenders stating that the Requisite Lenders object to such amendment.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
that would be directly and adversely affected thereby (but subject to
Sections 2.24 and 2.25), no amendment, modification, termination, or consent
shall be effective if the effect thereof would:
(i)    extend the scheduled final maturity of any Loan or Note;
(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment);
(iii)    [reserved];
(iv)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;
(v)    extend the time for payment of any such interest, fees or premium;
(vi)    reduce the principal amount of any Loan;
(vii)    amend, modify, terminate or waive any provision of Section 2.13(b)(ii),
this Section 10.5(b), Section 10.5(c) or any other provision of this Agreement
that expressly provides that the consent of all Lenders is required;
(viii)    amend the definition of “Requisite Lenders” or “Pro Rata Share”, or
change any provision of Section 2.17 or any other provision in any Credit
Document in a manner


114

--------------------------------------------------------------------------------





that would alter the pro rata sharing of payments required thereby; provided
that with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments
and the Term Loans are included on the Closing Date;
(ix)    release all or substantially all of the Collateral or all or
substantially all of the value of the Guaranty except as expressly provided in
the Credit Documents and except in connection with a “credit bid” undertaken by
the Collateral Agent at the direction of the Requisite Lenders pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or
other sale or disposition of assets in connection with an enforcement action
with respect to the Collateral permitted pursuant to the Credit Documents (in
which case only the consent of the Requisite Lenders will be needed for such
release); or
(x)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
and adversely affected thereby with respect to any amendment described in
clauses (vii), (viii), (ix) and (x).
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
(i)    increase any Term Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided that no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Term Commitment of any Lender;
(ii)    amend, modify, terminate or waive any provision of the Credit Documents
as the same applies to any Agent or Arranger, or any other provision hereof as
the same applies to the rights or obligations of any Agent or Arranger, in each
case without the consent of such Agent or Arranger, as applicable; or
(iii)    amend, modify or otherwise affect the rights or duties hereunder or
under any other Credit Document of Administrative Agent, unless in writing
executed by Administrative Agent.
(d)    Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, such Credit Party.
(e)    Class Voting. Notwithstanding the foregoing, any waiver, amendment or
other modification of this Agreement that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more classes (but not the
Lenders of any other class) may be effected by an agreement or agreements in
writing entered into by Borrower and the requisite number or percentage in
interest of


115

--------------------------------------------------------------------------------





each affected class of Lenders that would be required to consent thereto under
this Section 10.5 if such class of Lenders were the only class of Lenders
hereunder at the time.

SECTION 10.6.    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder or any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders and other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding Tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.6(d). Each assignment shall be recorded in the Register
promptly following receipt by Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.
(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):
(i)    to any Person meeting the criteria of clause (i) of the definition of the
term “Eligible Assignee” with the consent of, unless an Event of Default is then
continuing, Borrower (such consent not to be unreasonably withheld or delayed)
and upon the giving of notice to Administrative Agent; and
(ii)    to any Person meeting the criteria of clause (ii) of the definition of
the term “Eligible Assignee” with the consent of Administrative Agent and
Borrower (such consents not to be (a) unreasonably withheld or delayed or (b) in
the case of Borrower, required at any time an Event of Default shall have
occurred and then be continuing); provided that (A) (1) Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to Administrative Agent within 15 Business Days after having
received notice thereof and (2) during the 60-day period following the Closing
Date, Borrower shall be deemed to have consented to an assignment to any Lender
if such Lender was previously identified and approved in the initial allocations
of the Loans provided by the Arrangers to Borrower and (B) each such


116

--------------------------------------------------------------------------------





assignment pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount
of not less than (w) $1,000,000, (x) such lesser amount as agreed to by Borrower
and Administrative Agent, (y) the aggregate principal amount of the Loans of the
assigning Lender then outstanding or (z) the amount assigned by an assigning
Lender to an Affiliate or Related Fund of such Lender.
(d)    Mechanics.
(i)    Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States Federal
income Tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to RBC or any Affiliate thereof or (z) in the case of an
assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender).
(ii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full Pro Rata
Share of all Loans and participations in Letters of Credit. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(e)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other Federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control);
and (iv) it will not provide any information obtained by it in its capacity as a
Lender to Borrower or any Affiliate of Borrower.


117

--------------------------------------------------------------------------------





(f)    Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee and any Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Commitments and/or outstanding Loans of the
assignee and/or the assigning Lender.
(g)    Participations.
(i)    Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Holdings, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments or Loans or in any
other Obligation without the consent of Borrower or any Agent. Each Lender that
sells a participation pursuant to this Section 10.6(g) shall, acting solely for
U.S. Federal income Tax purposes as a non-fiduciary agent of Borrower, maintain
a register on which it records the name and address of each participant and the
principal amounts (and stated interest) of each participant’s participation
interest with respect to the Loans (each, a “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by the Internal Revenue Service,
any disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of a participation with respect to the Loans for all purposes under
this Agreement, notwithstanding any notice to the contrary.
(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over


118

--------------------------------------------------------------------------------





the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory reduction in the Commitment shall
not constitute a change in the terms of such participation, and that an increase
in any Commitment or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (B) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under this Agreement or (C) release all or
substantially all of the Collateral under the Collateral Documents or all or
substantially all of the value of the Guaranty (in each case, except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating.
(iii)    Borrower agrees that each participant shall be entitled to the benefits
of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided that (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after such participant acquired the
participation or unless the sale of the participation to such participant is
made with Borrower’s prior written consent (not to be unreasonably withheld or
delayed) and (y) a participant that would be a Non-US Lender if it were a Lender
shall not be entitled to the benefits of Section 2.20 unless it complies with
Section 2.20(c) as though it were a Lender (it being understood that any such
form required by Section 2.20(c) shall be delivered to the applicable Lender and
not Borrower or Administrative Agent); provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided that such participant agrees to be subject to Section 2.17 as though it
were a Lender.
(h)    Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender, including to any Federal Reserve Bank or
other central bank having jurisdiction over such Lender as collateral security
pursuant to Regulation A of the Board of Governors and any operating circular
issued by such Federal Reserve Bank or other central bank; provided that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; provided,
further, that in no event shall the applicable Federal Reserve Bank, central
bank, pledgee or trustee, be considered to be a “Lender” or be entitled to
require the assigning Lender to take or omit to take any action hereunder.

SECTION 10.7.    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

SECTION 10.8.    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2, 10.3 and 10.4 and the


119

--------------------------------------------------------------------------------





agreements of Lenders set forth in Sections 2.17, 9.3(b) and 9.6 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, payment of the Loans, the
cancellation or expiration of the Letters of Credit and the reimbursement of any
amounts drawn thereunder, and the termination hereof.

SECTION 10.9.    No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

SECTION 10.10.    Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
Administrative Agent or any Lender (or to Administrative Agent, on behalf of any
Lender), or any Agent or Lender enforces any security interests or exercises any
right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other State
or Federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

SECTION 10.11.    Severability. In case any provision in or obligation hereunder
or under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

SECTION 10.12.    Obligations Several; Independent Nature of Lenders’ Rights.
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

SECTION 10.13.    Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.


120

--------------------------------------------------------------------------------






SECTION 10.14.    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT
LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT
TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

SECTION 10.15.    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING
OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE
OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF
AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE
SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY
OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER
THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY
COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW
YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

SECTION 10.16.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO


121

--------------------------------------------------------------------------------





RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

SECTION 10.17.    Confidentiality. Each Agent and each Lender shall hold all
non-public information regarding Borrower and its Subsidiaries, Affiliates and
their businesses identified as such by Borrower and obtained by such Agent or
such Lender pursuant to the requirements hereof in accordance with such Agent’s
and such Lender’s customary procedures for handling confidential information of
such nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each
Agent, each Agent and each Lender may disclose such information with the consent
of Borrower, each Agent and each Lender may disclose such information to any
parties to this Agreement, and each Lender and each Agent may make
(i) disclosures of such information to Affiliates of such Lender or Agent and to
their respective officers, directors, partners, members, employees, legal
counsel, independent auditors and other advisors, experts or agents who need to
know such information and on a confidential basis (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any potential or prospective assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided that such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.17 or other provisions
at least as restrictive as this Section 10.17), (iii) disclosure to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Borrower or any of its Affiliates received
by it from any Agent or any Lender, (iv) disclosure on a confidential basis to
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the Loans, (v) disclosures in
connection with the exercise of any remedies hereunder or under any other Credit
Document, (vi) disclosures made pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case such Person agrees to inform Borrower promptly thereof to the extent not
prohibited by law) and (vii) disclosures made upon the request or demand of any
regulatory or quasi-regulatory authority purporting to have jurisdiction over
such Person or any of its Affiliates. In addition, each Agent and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement and the other Credit
Documents.

SECTION 10.18.    Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in


122

--------------------------------------------------------------------------------





connection therewith deemed in the nature of interest under applicable law,
shall not exceed the Highest Lawful Rate. If the rate of interest (determined
without regard to the preceding sentence) under this Agreement at any time
exceeds the Highest Lawful Rate, then the outstanding amount of the Loans made
hereunder shall bear interest at the Highest Lawful Rate until the total amount
of interest due hereunder equals the amount of interest which would have been
due hereunder if the stated rates of interest set forth in this Agreement had at
all times been in effect. In addition, if when the Loans made hereunder are
repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
Borrower shall pay to Administrative Agent an amount equal to the difference
between the amount of interest paid and the amount of interest which would have
been paid if the Highest Lawful Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of Lenders and Borrower to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to
Borrower.

SECTION 10.19.    Effectiveness; Counterparts. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Borrower and Administrative Agent of written notification
of such execution and authorization of delivery thereof. This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic format
(i.e., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.20.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of any EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


123

--------------------------------------------------------------------------------






SECTION 10.21.    PATRIOT Act. Each Lender and Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Credit Party that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender or Administrative Agent, as applicable, to identify such Credit
Party in accordance with the PATRIOT Act.

SECTION 10.22.    Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 10.23.    No Fiduciary Duty. Each Agent, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their respective Affiliates. Each Credit
Party agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Credit Party, its
stockholders or its Affiliates, on the other. The Credit Parties acknowledge and
agree that (i) the transactions contemplated by the Credit Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Credit
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders,
creditors or any other Person. Each Credit Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

SECTION 10.24.    Intercreditor Agreements. Each Lender (and each other Secured
Party, by accepting the benefits of this Agreement and the Collateral Documents)
(a) hereby agrees that it will be bound by and will take no actions contrary to
the provisions of the Pari Passu Intercreditor Agreement or any Intercreditor
Agreement entered into in accordance with the terms of this Agreement and (b)
hereby authorizes and instructs Administrative Agent to enter into the Pari
Passu Intercreditor Agreement and each Intercreditor Agreement and to subject
the Liens securing the Obligations to the provisions thereof.
[Remainder of page intentionally left blank]




124

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
date first written above.


TERRAFORM POWER, LLC
TERRAFORM POWER OPERATING, LLC
SUNEDISON CANADA YIELDCO MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ1 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ2 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ3 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ4 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ6 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ7 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ8 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ9 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ10, LLC
SUNEDISON YIELDCO CHILE MASTER HOLDCO, LLC
SUNEDISON YIELDCO DG MASTER HOLDCO, LLC
SUNEDISON YIELDCO DGS MASTER HOLDCO, LLC
SUNEDISON YIELDCO DG–VIII MASTER HOLDCO, LLC
SUNEDISON YIELDCO ENFINITY MASTER HOLDCO, LLC
SUNEDISON YIELDCO NELLIS MASTER HOLDCO, LLC
SUNEDISON YIELDCO REGULUS MASTER HOLDCO, LLC
SUNEDISON YIELDCO UK HOLDCO 3 MASTER HOLDCO, LLC
SUNEDISON YIELDCO UK HOLDCO 4 MASTER HOLDCO, LLC
TERRAFORM CD ACQ MASTER HOLDCO, LLC
TERRAFORM FIRST WIND ACQ MASTER HOLDCO, LLC
TERRAFORM LPT ACQ MASTER HOLDCO, LLC
TERRAFORM POWER IVS I MASTER HOLDCO, LLC
TERRAFORM REC ACQ MASTER HOLDCO, LLC
TERRAFORM SOLAR MASTER HOLDCO, LLC
TERRAFORM SOLAR XVII ACQ MASTER HOLDCO, LLC
TERRAFORM THOR ACQ MASTER HOLDCO, LLC
 
 
By:
/s/ Andrea Rocheleau
 
Name: Andrea Rocheleau
 
Title: General Counsel and Secretary





[Signature Page to Term Loan and Guaranty Agreement]

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent

By: /s/ Ann, Hurley        
Name: Ann, Hurley
Title: Manager, Agency


[Signature Page to Term Loan and Guaranty Agreement]

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as a Lender

By: /s/ James S. Wolfe        
Name: James S. Wolfe
Title: Managing Director
Head of Global Leveraged Finance


[Signature Page to Term Loan and Guaranty Agreement]

--------------------------------------------------------------------------------






APPENDIX A
TO CREDIT AND GUARANTY AGREEMENT
Term Loan Commitments
Lender
Term Loan Commitment
Pro Rata Share
Royal Bank of Canada


$350,000,000


100
%
Total


$350,000,000


100
%
 
 
 
 
 
 





APPENDIX A-1

--------------------------------------------------------------------------------






APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
TERRAFORM POWER, LLC AND ITS SUBSIDIARIES
TerraForm Power, LLC
250 Vesey Street, 15th Floor
New York, NY 10281
Attention: Chief Executive Officer
Facsimile: (212) 414-7272
Telephone: (212) 417-7293
Email: john.stinebaugh@brookfield.com


Royal Bank of Canada,
Administrative Agent’s Principal Office and as Lender:
200 Bay Street, 12th Fl
South Tower Toronto
Ontario, Canada, M5J 2W7
Attention: Manager, Agency Services
Facsimile: (416) 842 4023
Email: rbcmagnt@rbccm.com
with a copy to:
Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, NY 10005
Attention: Michael J. Bellucci
Facsimile: +1 212.822.5410
Telephone: +1 212.530.5410
Email: MBellucci@milbank.com


APPENDIX B-1